EXECUTION VERSION

FOURTH AMENDMENT AND RESTATEMENT AGREEMENT

Dated as of June 7, 2019

THIS FOURTH AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
June 7, 2019, by and among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland Unlimited Company, a private unlimited
liability company incorporated under the laws of Ireland (the “Subsidiary
Borrower”, and collectively with the Company, the “Borrowers”), each of the
financial institutions listed on the signature pages hereof as a “Lender” or
“Issuing Bank” (the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMCB”), in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
under that certain Third Amended and Restated Credit Agreement dated as of March
31, 2017 among the Borrowers, the financial institutions from time to time party
thereto as lenders or issuing banks (the “Existing Lenders”) and the
Administrative Agent (as amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Restated Credit Agreement.

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of the Restated Credit Agreement; and (iii) set forth
the terms and conditions under which the Lenders will, from time to time, make
loans and extend other financial accommodations to or for the benefit of the
Borrowers.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

1. Amendment and Restatement of the Existing Credit Agreement; Reaffirmation.

(a) Effective on the Restatement Effective Date (as defined below), the Existing
Credit Agreement (including the Exhibits and Schedules thereto) is hereby
amended and restated in its entirety to read as set forth in Exhibit A hereto
(the “Restated Credit Agreement”). From and after the effectiveness of such
amendment and restatement the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Restated Credit Agreement, shall, unless the context otherwise requires, refer
to the Restated Credit Agreement, and the term “Credit Agreement”, as used in
the other Loan Documents, shall mean the Restated Credit Agreement.

--------------------------------------------------------------------------------



(b) Subject to Section 2 below, all “Revolving Loan Commitments” as defined in,
and in effect under, the Existing Credit Agreement on the Restatement Effective
Date shall continue in effect under the Restated Credit Agreement, and all
“Revolving Loans” or other “Obligations” as defined in, and outstanding under,
the Existing Credit Agreement on the Restatement Effective Date shall continue
to be outstanding under the Restated Credit Agreement, and on and after the
Restatement Effective Date the terms of the Restated Credit Agreement will
govern the rights and obligations of the Borrowers, the Lenders and the
Administrative Agent with respect thereto. For the avoidance of doubt, any
additional obligations constituting “Secured Obligations” owing to any Lender or
any Affiliate of any Lender which are outstanding on the Restatement Effective
Date shall continue as Secured Obligations for purposes of the Restated Credit
Agreement and the other Loan Documents.

(c) Without limiting the foregoing clause (b), the amendment and restatement of
the Existing Credit Agreement as contemplated hereby shall not be construed to
discharge or otherwise affect any obligations of the Borrowers accrued or
otherwise owing under the Existing Credit Agreement that have not been paid as
contemplated hereby, it being understood that such obligations will constitute
obligations under the Restated Credit Agreement.

(d) Each Borrower hereby (i) agrees that the Restated Credit Agreement and the
transactions contemplated hereby and thereby shall not limit or diminish the
obligations of such Borrower arising under or pursuant to the Loan Documents to
which it is a party, (ii) reaffirms all of its obligations under the Loan
Documents to which it is a party, (iii) reaffirms all Liens on any collateral
(including the Collateral) which have been granted by it in favor of the
Administrative Agent pursuant to any of the Loan Documents (and any filings made
in connection therewith), and (iv) acknowledges and agrees that each Loan
Document executed by it remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.

2. Commitments; Reallocation; Indemnification. Effective upon the Restatement
Effective Date:

(a) Each Lender (whether an Existing Lender or a new Lender) that, on or prior
to the date hereof, has executed and delivered to the Administrative Agent (or
its counsel) a counterpart of this Agreement as an “Lender” (or evidence thereof
as contemplated by Section 3(a) below) shall be a Lender under and for all
purposes of (and agrees that it will be a party to and bound by) the Restated
Credit Agreement. Each such Lender shall have the Revolving Loan Commitment
and/or 2019 Term Loan Commitment, as applicable, reflected for such Lender on
Exhibit A to the Restated Credit Agreement. The existing “Revolving Loan
Commitments” (under and as defined in the Existing Credit Agreement) of the
Existing Lenders shall be reevidenced, reallocated and supplemented under the
Restated Credit Agreement as Revolving Loan Commitments (as reflected on Exhibit
A to the Restated Credit Agreement), and the existing “Revolving Loans” (under
and as defined in the Existing Credit Agreement) of any Existing Lender shall be
reevidenced, reallocated and supplemented as necessary under the Restated Credit
Agreement as Revolving Loans thereunder.

(b) The Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s Revolving Loans and other
credit exposure under the Existing Credit Agreement as are necessary in order
that such Lender’s Revolving Loans and credit exposure reflects such Lender’s
Pro Rata Share of the outstanding aggregate Revolving Loans and credit exposure
on the Restatement Effective Date.

2

--------------------------------------------------------------------------------



(c) The Existing Lenders party hereto hereby waive any requirement under the
Existing Credit Agreement for prior notice of any termination or reduction of
Commitments under (and as defined in) the Existing Credit Agreement or
prepayment of Revolving Loans outstanding under (and as defined in) the Existing
Credit Agreement, in each case to be made on the Restatement Effective Date as
provided herein.

(d) The Borrowers hereby agree to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with any reallocations,
sales or assignments of Eurocurrency Rate Loans (including the “Eurocurrency
Rate Loans” under the Existing Credit Agreement) to effect this Section 2, in
each case on the terms and in the manner set forth in Section 4.4 of the
Restated Credit Agreement.

3. Conditions of Effectiveness. The amendment and restatement of the Existing
Credit Agreement pursuant to Section 1 of this Agreement shall become effective
as of the first date (the “Restatement Effective Date”) on which each of the
following conditions shall have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrowers and the Lenders either a counterpart of this Agreement signed on
behalf of such party or written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders (as defined in the
Restated Credit Agreement) and dated the Restatement Effective Date) of (i) the
U.S. counsels to the Company and the Subsidiary Guarantors, (ii) the Irish
counsel to the Subsidiary Borrower and (iii) the foreign local counsel of each
Foreign Subsidiary Guarantor, in each case in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Parties, the Loan Documents, this Agreement and the transactions
contemplated hereby as the Administrative Agent shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Restatement Effective Date as to which such financial statements
are available, (ii) satisfactory unaudited interim consolidated financial
statements of the Company for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are publicly available and (iii)
satisfactory financial statement projections through and including the Company’s
2022 fiscal year, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request, including
without limitation documents and certificates relating to the organization,
existence and good standing of the Loan Parties and the authorization of this
Agreement (including the Restated Credit Agreement) and the transactions
contemplated hereby and any other legal matters relating to the Loan Parties,
the Loan Documents or this Agreement (including the Restated Credit Agreement)
and the transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E to the Restated
Credit Agreement.

3

--------------------------------------------------------------------------------



(e) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects as of the
Restatement Effective Date (except to the extent any representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date), no Unmatured Default or Default shall have occurred and be continuing as
of the Restatement Effective Date, and the Administrative Agent shall have
received a certificate, dated as of the Restatement Effective Date and signed by
the president, a vice president or a financial officer of the Company,
confirming the foregoing.

(f) Liens creating a first priority security interest in the Collateral shall
have been granted and/or reaffirmed (as necessary) and perfected to the
reasonable satisfaction of the Administrative Agent.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Restated Credit Agreement, the transactions contemplated
thereby and the continuing operations of the Company and its Subsidiaries have
been obtained and are in full force and effect.

(h) The Administrative Agent shall have received all fees (including all fees
due on behalf of the Lenders) and other amounts due and payable on or prior to
the Restatement Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company under the Loan Documents.

(i) (i) The Administrative Agent shall have received, at least five days prior
to the Restatement Effective Date, all documentation and other information
regarding the Borrowers requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrowers at least 5 days prior
to the Restatement Effective Date and (ii) to the extent any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five days prior to the Restatement Effective Date, any Lender that has
requested, in a written notice to such Borrower at least 5 days prior to the
Restatement Effective Date, a Beneficial Ownership Certification in relation to
such Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

Upon the occurrence of the Restatement Effective Date, the Administrative Agent
shall notify the Company and the Lenders (both under the Existing Credit
Agreement and the Restated Credit Agreement) of the Restatement Effective Date,
and such notice shall be conclusive and binding.

4

--------------------------------------------------------------------------------



4. Consent to Amendment of Loan Documents. Immediately upon the effectiveness
hereof, the Lenders hereby consent to such amendments to the Loan Documents
(including any Exhibits, Schedules or Annexes thereto) now or hereafter as the
Administrative Agent shall approve to effect the transactions contemplated by
this Agreement and the Restated Credit Agreement. The Company agrees to enter
into (and, as necessary, to cause the other Loan Parties to enter into) such
amendments.

5. No Novation. Neither this Agreement nor the Restated Credit Agreement shall
extinguish the Loans or other Obligations outstanding under the Existing Credit
Agreement. This Agreement shall be a Loan Document for all purposes.

6. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

8. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[Signature Pages Follow]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

MERITOR, INC., as the Company   By  /s/ Carl D. Anderson II   Name: Carl D.
Anderson II Title: Senior Vice President and Chief Financial Officer



ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY, as Subsidiary Borrower   By  /s/
Michael Casey   Name: Michael Casey Title: Director



Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender, an Issuing Bank and Administrative Agent
  By  /s/ Robert P. Kellas   Name: Robert P. Kellas Title: Executive Director












Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender and an Issuing Bank   By  /s/ Brian Lukehart
  Name: Brian Lukehart Title: Director













Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender and an Issuing Bank     By  /s/
Scott Neiderheide   Name: Scott Neiderheide Title: Vice President













Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender and an Issuing Bank   By  /s/ Nikhil Madhok  
Name: Nikhil Madhok Title: Authorized Signatory













Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------





BNP PARIBAS, as a Lender   By  /s/ Sang W. Han                 Name: Sang W. Han
Title: Director     BNP PARIBAS, as a Lender   By /s/ Julie Gauduffe   Name:
Julie Gauduffe Title: Vice President








Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




NATWEST MARKETS PLC, as a Lender   By  /s/ Sinead Collister                    
Name: Sinead Collister Title: Director













Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender   By  /s/ Mike Gifford                     Name:
Mike Gifford Title: Director












Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender   By  /s/ Jeffrey S. Johnson                     Name: Jeffrey S.
Johnson Title: Senior Vice President














Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
as a Lender   By  /s/ Steven J. McCormack                     Name: Steven J.
McCormack Title: Senior Vice President














Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as a Lender   By  /s/ Stephen A. Maenhout
                    Name: Stephen A. Maenhout Title: Senior Vice President














Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender   By  /s/ Flav Pop                     Name: Flav Pop
Title: Vice President














Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender   By  /s/ Frank M. Eassa                     Name:
Frank M. Eassa Title: Senior Vice President














Signature Page to Fourth Amendment and Restatement Agreement
Meritor, Inc.

--------------------------------------------------------------------------------



EXHIBIT A
TO
FOURTH AMENDMENT AND RESTATEMENT AGREEMENT

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

(attached)

--------------------------------------------------------------------------------






[meritor33246331-ex10a2x10x1.jpg]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 7, 2019


among

MERITOR, INC.

and

ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY
as the Borrowers

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

BANK OF AMERICA, N.A., BNP PARIBAS, PNC BANK, NATIONAL ASSOCIATION,
and ROYAL BANK OF CANADA
as Co-Syndication Agents


NATWEST MARKETS PLC
as Documentation Agent

  JPMORGAN CHASE BANK, N.A., BofA SECURITIES, INC., BNP PARIBAS, PNC CAPITAL
MARKETS LLC and RBC CAPITAL MARKETS1 as Joint Lead Arrangers and Joint Book
Runners  

____________________
1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section         Page       ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE
PRINCIPLES 1         1.1.     Certain Defined Terms 1 1.2. References 41 1.3.
Company Acting on Behalf of Itself and Subsidiary Borrower 41 1.4. Joint and
Several Liability for Obligations of the Company and for Obligations of the
Subsidiary Borrower; No Liability of Subsidiary Borrower for Obligations of the
Company 41 1.5. Letter of Credit Amounts 42 1.6. Divisions 42 1.7. Pro Forma
Calculations 43 1.8. Interest Rates; LIBOR Notification 43   ARTICLE II: LOAN
FACILITIES 44 2.1. Revolving Loans and Term Loans 44 2.2. [Reserved] 46 2.3.
Rate Options for all Advances; Maximum Interest Periods 46 2.4. Optional
Payments; Mandatory Prepayments 46 2.5. Termination and Voluntary Reduction of
Commitments 49 2.6. Method of Borrowing of Revolving Loans 49 2.7. Method of
Selecting Classes, Types, Currency and Interest Periods for New Advances 49 2.8.
Minimum Amount of Each Revolving Advance 50 2.9. Method of Selecting Types,
Currency and Interest Periods for Conversion and Continuation of Outstanding
Advances 50 2.10. Default Rate 51 2.11. Method of Payment 51 2.12. Evidence of
Debt 52 2.13. Telephonic Notices 52 2.14. Promise to Pay; Interest Payment
Dates; Fees; Interest and Fee Basis; Taxes 52 2.15. Notification of Advances,
Interest Rates, Prepayments and Aggregate Revolving Loan Commitment Reductions
59 2.16. Lending Installations 60 2.17. Non-Receipt of Funds by the
Administrative Agent 60 2.18. Termination of Agreement 60 2.19. Replacement of
Certain Lenders 60 2.20. Judgment Currency 61 2.21. Market Disruption;
Denomination of Amounts in Dollars; Dollar Equivalent of Reimbursement
Obligations 62 2.22. Certain Provisions Applicable to Defaulting Lenders 62

i

--------------------------------------------------------------------------------




        2.23.     Incremental Facilities         64 2.24. Future Extensions of
Maturity 67 2.25. MIRE Events 67     ARTICLE III: THE LETTER OF CREDIT FACILITY
68 3.1. Obligation to Issue Letters of Credit 68 3.2. [Reserved] 68 3.3. Types
and Amounts 68 3.4. Conditions 69 3.5. Procedure for Issuance of Letters of
Credit 69 3.6. Letter of Credit Participation 70 3.7. Reimbursement Obligation
71 3.8. Letter of Credit Fees 72 3.9. Issuing Bank Reporting Requirements 72
3.10. Indemnification; Exoneration 72 3.11. Collateral Account 74 3.12. Rights
as a Lender 74 3.13. Replacement and Resignation of Issuing Bank 74     ARTICLE
IV: CHANGE IN CIRCUMSTANCES 75 4.1. Yield Protection 75 4.2. Changes in Capital
Adequacy Regulations 76 4.3. Availability of Types of Advances 76 4.4. Funding
Indemnification 78 4.5. Lender Statements; Survival of Indemnity 78   ARTICLE V:
CONDITIONS PRECEDENT 78 5.1. Effectiveness 78 5.2. Each Advance and Letter of
Credit 79     ARTICLE VI: REPRESENTATIONS AND WARRANTIES 80 6.1. Corporate
Existence and Standing 80 6.2. Authorization, Validity and Enforceability 80
6.3. No Conflict; Consent 80 6.4. Financial Statements 80 6.5. Material Adverse
Change 81 6.6. Taxes 81 6.7. Litigation and Contingent Obligations 81 6.8.
Subsidiaries 81 6.9. ERISA; Foreign Plans; Multiemployer Plans 81 6.10. Accuracy
of Information 82 6.11. Regulation U 82 6.12. Material Agreements 82 6.13.
Compliance With Laws 82

ii

--------------------------------------------------------------------------------




        6.14.     Plan Assets; Prohibited Transactions         83   6.15.
Environmental Matters 83   6.16. Investment Company Act 83   6.17. ArvinMeritor
Receivables Corporation 83   6.18. Ownership of Properties 83   6.19. Insurance
83   6.20. No Default or Unmatured Default 83   6.21. Solvency 83   6.22.
Benefits 84   6.23. Anti-Corruption Laws and Sanctions 84   6.24. Additional
Representations and Warranties of the Subsidiary Borrower 85   6.25. EEA
Financial Institution 85   ARTICLE VII: COVENANTS 86   7.1. Reporting 86   7.2.
Affirmative Covenants 88   7.3. Negative Covenants 94   7.4. Priority Debt Ratio
104   ARTICLE VIII: DEFAULTS 104   8.1. Defaults 104   ARTICLE IX: ACCELERATION;
WAIVERS, AMENDMENTS AND REMEDIES 106   9.1. Termination of Commitments;
Acceleration 106   9.2. Preservation of Rights 107   9.3. Amendments; Waivers
108   ARTICLE X: GENERAL PROVISIONS 109   10.1. Survival of Representations 109
  10.2. Governmental Regulation 109   10.3. Accounting 110   10.4. Headings 110
  10.5. Entire Agreement 111   10.6. Several Obligations; Benefits of this
Agreement 111   10.7. Expenses; Indemnification 111   10.8. Numbers of Documents
112   10.9. Confidentiality 113   10.10. Severability of Provisions 113   10.11.
Nonliability of Lenders 113   10.12. GOVERNING LAW 114   10.13. CONSENT TO
JURISDICTION; SERVICE OF PROCESS; JURY TRIAL 114   10.14. Subordination of
Intercompany Indebtedness 115   10.15. Performance of Obligations 116

iii

--------------------------------------------------------------------------------




        10.16.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions         117 10.17. Acknowledgement Regarding Any Supported QFCs 117
  ARTICLE XI: THE ADMINISTRATIVE AGENT 118 11.1. Appointment; Nature of
Relationship 118 11.2. Powers 118 11.3. General Immunity 119 11.4. No
Responsibility for Loans, Creditworthiness, Recitals, Etc 119 11.5. Action on
Instructions of Lenders 119 11.6. Employment of Administrative Agent and Counsel
119 11.7. Reliance on Documents; Counsel 120 11.8. The Administrative Agent’s
Reimbursement and Indemnification 120 11.9. Rights as a Lender 120 11.10. Lender
Credit Decision 120 11.11. Successor Administrative Agent 121 11.12. No Duties
Imposed Upon Co-Syndication Agents, Documentation Agent or Arrangers 121 11.13.
Notice of Default 121 11.14. Delegation to Affiliates 122 11.15. Authority with
Respect to Guarantees and Collateral Documents 122 11.16. Foreign Collateral
Authorizations 123 11.17. Flood Laws 124   ARTICLE XII: SETOFF; RATABLE
PAYMENTS; APPLICATION OF PROCEEDS 124 12.1. Setoff 124 12.2. Ratable Payments
125 12.3. Relations Among Lenders 125 12.4. Application of Proceeds 125 12.5.
Disclosure 126 12.6. Nonreliance 126 12.7. Representations and Covenants Among
Lenders 126   ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
127 13.1. Successors and Assigns 127 13.2. Participations 127 13.3. Assignments
128 13.4. Dissemination of Information 131 13.5. Tax Certifications 131  
ARTICLE XIV: NOTICES 131 14.1. Giving Notice 131 14.2. Change of Address 133
14.3. USA PATRIOT ACT NOTIFICATION 133

iv

--------------------------------------------------------------------------------




ARTICLE XV: COUNTERPARTS; EFFECTIVENESS; ELECTRONIC EXECUTION         133  
ARTICLE XVI: CROSS-GUARANTY 133

v

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

Exhibits           EXHIBIT A-1         --         Revolving Loan Commitments
(Definitions) EXHIBIT A-2 -- Term Loan Commitments (Definitions) EXHIBIT B --
Form of Borrowing/Election Notice (Section 2.7 and Section 2.9) EXHIBIT C --
Form of Request for Letter of Credit (Section 3.4) EXHIBIT D -- Form of
Assignment Agreement (Definitions and Section 13.3) EXHIBIT E -- List of Closing
Documents (Fourth Amendment and Restatement Agreement) EXHIBIT F -- Form of
Compliance Certificate (Section 5.2 and Section 7.1(C)(i)) EXHIBIT G-1 -- Form
of Revolving Loan Note (If Requested) (Section 2.12(B)) EXHIBIT G-2 Form of Term
Loan Note (If Requested) (Section 2.12(B)) EXHIBIT H -- [Reserved]          
EXHIBIT I -- Form of Commitment and Acceptance (Definitions and Section 2.23)

vi

--------------------------------------------------------------------------------



Schedules

Pricing Schedule   Schedule 1.1.1                   Initial Mortgaged Properties
  Schedule 1.1.2 -- Permitted Existing Indebtedness   Schedule 1.1.3 -- Issuing
Bank Commitment   Schedule 6.7 -- Litigation   Schedule 6.8 -- Subsidiaries  
Schedule 7.3(E) -- Existing Investments   Schedule 7.3(F) -- Existing Liens

vii

--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 7, 2019 is
entered into by and among Meritor, Inc., an Indiana corporation, as the Company,
ArvinMeritor Finance Ireland Unlimited Company, a private unlimited liability
company incorporated under the laws of Ireland, as the Subsidiary Borrower, the
institutions from time to time parties hereto as Lenders, whether by execution
of this Agreement or an Assignment Agreement pursuant to Section 13.3, JPMorgan
Chase Bank, N.A., as Administrative Agent for itself and the other Lenders, Bank
of America, N.A., BNP Paribas, PNC Bank, National Association and Royal Bank of
Canada, as Co-Syndication Agents and NatWest Markets Plc, as Documentation
Agent.

WHEREAS, pursuant to the Fourth Amendment and Restatement Agreement, the
Borrowers have requested, and the Lenders party thereto and the Administrative
Agent have agreed, upon the terms and subject to the conditions set forth
therein, that the Existing Credit Agreement be further amended and restated in
its entirety as provided herein effective upon satisfaction of the conditions
set forth in the Fourth Amendment and Restatement Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES

1.1. Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.

As used in this Agreement:

“3.25% Convertible Notes” means the Company’s 3.25% convertible notes due 2037
issued under the 2017 Convertible Note Indenture, in an aggregate outstanding
principal amount of $325,000,000 as of the Restatement Effective Date.

“4.0% Convertible Notes” means the Company’s 4.0% convertible notes due 2027
issued under the 2007 Convertible Note Indenture, in an aggregate outstanding
principal amount of $5,569,000 as of the Restatement Effective Date.

“4.0% Convertible Notes Permitted Put” means the exercise by the holders of 4.0%
Convertible Notes of their option to require the Company to repurchase such
notes on February 15, 2022 under and in accordance with the terms of the 2007
Convertible Note Indenture.

“6.25% Senior Notes” means the Company’s 6.25% notes due 2024 issued under the
1998 Senior Note Indenture, in an aggregate outstanding principal amount of
$450,000,000 as of the Restatement Effective Date.

“7.875% Convertible Notes” means the Company’s 7.875% convertible notes due 2026
issued under the 2012 Convertible Note Indenture, in an aggregate outstanding
principal amount of $23,292,000 as of the Restatement Effective Date.

1

--------------------------------------------------------------------------------



“7.875% Convertible Notes Permitted Put” means the exercise by the holders of
7.875% Convertible Notes of their option to require the Company to repurchase
such notes on December 1, 2020 under and in accordance with the terms of the
2012 Convertible Note Indenture.

“1998 Senior Note Indenture” means that certain Indenture, dated as of April 1,
1998, between the Company (as successor to Meritor Automotive, Inc.) and BNY
Midwest Trust Company (as successor to The Chase Manhattan Bank), as Trustee, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of Section 7.3(K) hereof. For purposes of
cross-references in any Collateral Document to specific terms under and as
defined in the 1998 Senior Note Indenture, the term “1998 Senior Note Indenture”
shall be deemed to mean and include a reference to the aforementioned indenture
as well as each other Senior Note Indenture that has substantially identical
defined terms.

“2007 Convertible Note Indenture” means that certain Indenture, dated as of
February 8, 2007, between the Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms of Section 7.3(K)
hereof.

“2012 Convertible Note Indenture” means that certain Indenture, dated as of
December 4, 2012, between the Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms of Section 7.3(K)
hereof.

“2017 Convertible Note Indenture” means that certain Indenture, dated as of
September 22, 2017, between the Company and U.S. Bank National Association, as
Trustee, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms of Section 7.3(K) hereof.

“2019 Term Loan” is defined in Section 2.1(D)(i) hereof.

“2019 Term Loan Availability Period” means the period commencing on and
including the Restatement Effective Date and ending on and including the
earliest to occur of (a) the 2019 Term Loan Draw Date, (b) October 15, 2019 and
(c) any earlier date upon which the Term Loan Commitments are terminated in
accordance with the terms hereof.

“2019 Term Loan Commitment” means, with respect to any Lender, the obligation of
such Lender to make its 2019 Term Loan pursuant to the terms and conditions of
this Agreement, which shall not exceed the principal amount set forth on Exhibit
A-2 to this Agreement opposite its name thereon under the heading “2019 Term
Loan Commitment” or the signature page of the Assignment Agreement or Commitment
and Acceptance by which it became a Lender, as such amount may be increased or
decreased from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment Agreement or Commitment and Acceptance. As
of the Restatement Effective Date, after giving effect to the transactions
contemplated by the Fourth Amendment and Restatement Agreement, the aggregate of
the 2019 Term Loan Commitments is $175,000,000.00.

2

--------------------------------------------------------------------------------



“2019 Term Loan Draw Date” means the date on which the 2019 Term Loans are
funded under Section 2.1(D)(i).

“2019 Term Loan Lender” means any Lender with a 2019 Term Loan Commitment.

“2019 Term Loan Maturity Date” means the earlier of (a) June 7, 2024 and (b) the
date on which the Obligations become due and payable pursuant to Section 9.1
hereof; provided, however, that if the aggregate outstanding principal amount of
the 6.25% Senior Notes due February 15, 2024 is greater than $75,000,000 on
November 10, 2023, the 2019 Term Loan Maturity Date shall be November 16, 2023.

“Accounting Changes” is defined in Section 10.3 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company; provided, that any transaction among the Company
and/or one or more Subsidiaries expressly permitted under Section 7.3 shall not
constitute an Acquisition.

“Adjusted Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate
Loan for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (i) the Eurocurrency Base Rate for
such Interest Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as contractual representative
for itself and the Lenders pursuant to Article XI hereof and any successor
Administrative Agent appointed pursuant to Article XI hereof.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Revolving Loans or Term Loans, as applicable, made by the Lenders to a
Borrower of the same Class and Type and, in the case of Eurocurrency Rate
Advances, in the same Agreed Currency and for the same Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (i) is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of the combined voting
power of the controlled Person (giving effect to the relative voting rights
associated with the voting securities or other voting interests held by the
controlling Person) or (ii) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of Capital Stock, by contract or otherwise;
provided, that under no circumstance shall any Agent or any Lender be deemed to
be an Affiliate of the Company or vice versa.

3

--------------------------------------------------------------------------------



“Agent Party” has the meaning assigned to such term in Section 14.1.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Documentation Agent.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments then in effect of all the Revolving Loan Lenders, as the same may be
reduced or increased from time to time pursuant to the terms hereof. As of the
Restatement Effective Date, after giving effect to the transactions contemplated
by the Fourth Amendment and Restatement Agreement, the Aggregate Revolving Loan
Commitment is $625,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and (iv)
any other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Revolving Loan Lenders.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
be further amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States of America from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Company referred to in Section 6.4; provided, however, that except as provided
in Section 10.3, with respect to the calculation of the financial covenants set
forth in Section 7.4 and any other financial tests set forth in this Agreement,
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States of America as of the Restatement Effective
Date, applied in a manner consistent with that used in preparing the financial
statements of the Company referred to in Section 6.4 hereof.

“Alternate Base Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a rate of interest per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
NYFRB Rate in effect on such day plus ½ of 1%, and (iii) the Adjusted
Eurocurrency Base Rate for a one month Interest Period in Dollars on such day
plus 1%; provided, that, for the avoidance of doubt, the Adjusted Eurocurrency
Base Rate for any day shall be based on the LIBOR Screen Rate (or if the LIBOR
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted Eurocurrency Base Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted Eurocurrency Base Rate, respectively. For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

4

--------------------------------------------------------------------------------



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee Percentage” means, as at any date of determination
with respect to any Class of Revolving Loan Commitments, the rate per annum then
applicable in the determination of the amount payable under Section 2.14(C)(i)
hereof determined in accordance with the provisions of the Pricing Schedule
hereto applicable to such Class.

“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans of the applicable
Class determined in accordance with the provisions of the Pricing Schedule
hereto applicable to such Class.

“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans of the applicable Class
determined in accordance with the provisions of the Pricing Schedule hereto
applicable to such Class.

“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
Section 3.8(A) hereof determined in accordance with the provisions of the
Pricing Schedule applicable to the Revolving Loan Commitments.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Capital Stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“ARC” means ArvinMeritor Receivables Corporation, a Delaware corporation and a
SPV under the Company’s Permitted Domestic Receivables Financing.

“Arranger” means each of JPMCB, BofA Securities, Inc., BNP Paribas, PNC Capital
Markets LLC and RBC Capital Markets in its respective capacity as a joint lead
arranger and joint book runner for the loan transaction evidenced by this
Agreement.

“ArvinMeritor Sweden” means Arvinmeritor Sweden AB, a company organized under
the laws of Sweden.

“Asset Sale” means, with respect to the Company or any of its Subsidiaries, the
sale, lease, conveyance, disposition or other transfer by such Person of any of
its assets (including by way of a sale-leaseback transaction, and including the
sale or other transfer of any of the Capital Stock of any Subsidiary of such
Person) to any Person other than:

(i) the sale or other transfer of any assets by the Company to any Domestic
Subsidiary Guarantor or by any Domestic Subsidiary Guarantor to the Company or
any other Domestic Subsidiary Guarantor;

5

--------------------------------------------------------------------------------



(ii) the sale or other transfer of any assets by any Foreign Subsidiary
Guarantor or the Subsidiary Borrower to the Company, the Subsidiary Borrower or
any Subsidiary Guarantor;

(iii) the sale or other transfer of any assets by any Foreign Subsidiary
Non-Guarantor to the Company or any Subsidiary;

(iv) the sale of Receivables and Related Security in connection with a Permitted
Receivables Financing or a Foreign Factoring Transaction;

(v) the sale of inventory in the ordinary course of business;

(vi) the sale or other transfer of obsolete or worn-out equipment;

(vii) the sale or other transfer by ArvinMeritor Limited, a Foreign Subsidiary
Guarantor, of its ownership interest in Meritor Heavy Vehicle Systems Limited to
a Foreign Subsidiary Non-Guarantor; and

(viii) the sale or other transfer by the Company or any of its Subsidiaries to
WABCO Holdings Inc. of the portion of its aftermarket distribution revenue and
profit stream associated with the distribution of Meritor WABCO JV’s (including
its successor’s) products at any time after the closing of the Meritor WABCO JV
Sale for aggregate consideration of at least $225,000,000;

provided, however, that any capital contribution or other transfer of assets in
the form of an Investment permitted under Section 7.3(E) shall not also be
considered an Asset Sale.

“Assignment Agreement” means an assignment and assumption agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

“Authorized Officer” means any of the Chairman and Chief Executive Officer,
Senior Vice President and Chief Financial Officer, Vice President and Treasurer
and any Assistant Treasurer of the Company, or any person designated by any such
Person in writing to the Administrative Agent from time to time, acting singly.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or its direct or indirect parent by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

6

--------------------------------------------------------------------------------



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any Plan (other than a Multiemployer Plan) which is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code as to which the Company or any member of the Controlled Group
may have liability.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocking Regulation” has the meaning assigned to it in Section 6.23.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of (i) the Company and (ii) the Subsidiary Borrower, and
“Borrowers” means, collectively, the Company and the Subsidiary Borrower.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing/Election Notice” is defined in Section 2.7 hereof.

“Business Day” means:

(a)       

for the purpose of determining the Eurocurrency Base Rate, a day other than a
Saturday or Sunday on which banks are open for the transaction of domestic and
foreign exchange business in London, England and New York, New York;

      (b)  

for the purpose of any borrowing or payment of Loans denominated in Dollars or
any other payment to be made in Dollars, a day other than a Saturday or Sunday
on which banks are open for the transaction of domestic and foreign exchange
business in New York, New York;

      (c)  

for the purpose of any borrowing or payment of Loans denominated in (A) euro, a
day on which the TARGET2 payment system is open for settlement of payments in
euro and (B) an Agreed Currency other than Dollars and euro, a day on which the
applicable Eurocurrency Payment Office related to such currency is open for the
transaction of domestic and foreign exchange business; and

      (d)        

for any other purpose, a day other than a Saturday or Sunday on which banks are
generally open for the transaction of domestic and foreign exchange business in
New York, New York.

7

--------------------------------------------------------------------------------



“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (including any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing);
provided, however, that “Capital Stock” shall not include any debt securities
convertible into equity securities prior to such conversion.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (ii) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and, at such date of acquisition, rated A-2 or
better by S&P or P-2 or better by Moody’s; (iii) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) shares of money market, mutual or similar funds
that (a) have assets in excess of $100,000,000, (b) invest primarily in assets
of the type described in clauses (i)-(iii) above and (c) have an investment
grade rating and (v) in the case of any Foreign Subsidiary (in addition to the
items permitted by the foregoing clauses (i) through (iv)) any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the sovereign nation in which such Foreign Subsidiary is organized and is
conducting business or issued by any agency of such sovereign nation and backed
by the full faith and credit of such sovereign nation, in each case maturing
within one year from the date of acquisition, so long as the indebtedness of
such sovereign nation is rated at least A by S&P or A2 by Moody’s or carries an
equivalent rating from a comparable foreign rating agency if available, (b)
investments of the type and maturity described in clauses (ii), (iii) and (iv)
above of foreign obligors, which investments or obligors have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies if
available, (c) time deposits with any Lender or any Affiliate of any Lender and
(d) time deposits with any foreign bank not described in the foregoing clauses
(b) or (c) in an aggregate amount not to exceed $10,000,000 in the aggregate for
all Foreign Subsidiaries.

8

--------------------------------------------------------------------------------



“CAX Acquisition” means the acquisitions and related transactions undertaken
pursuant to the CAX Acquisition Agreement.

“CAX Acquisition Agreement” means the Agreement and Plan of Merger dated as of
May 3, 2019, by and among the Company, Janus Merger Sub, LLC, CAX Parent, LLC
and the Holder Representative (as defined in the CAX Acquisition Agreement), as
amended, restated, supplemented or otherwise modified.

“Change in Control” means (a) any “Change of Control” (or similar term) under
and as defined in, or within the meaning of, any Senior Note Indenture
(including any supplement thereto) or with respect to any series of Senior
Notes, and for any use or purpose in such Senior Note Indenture or Senior Notes
or (b) any event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act), directly or indirectly, of
thirty-five percent (35%) or more of the voting power of the then outstanding
Capital Stock of the Company entitled to vote generally in the election of the
directors of the Company; or

(ii) the Company consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
person, or any corporation consolidates with or merges into the Company, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Company is reclassified or changed into or exchanged for cash, securities or
other Property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans, 2019 Term Loans
or Incremental Term Loans, and, when used in reference to any commitment, refers
to whether such commitment is a Revolving Loan Commitment, 2019 Term Loan
Commitment, Incremental Revolving Loan Commitment or Incremental Term Loan
Commitment, and, when used in reference to any Lender, refers to whether such
Lender is a Revolving Loan Lender or a Lender that holds 2019 Term Loans and/or
Incremental Term Loans.

9

--------------------------------------------------------------------------------



“Closing Date” means June 23, 2006.

“Co-Syndication Agent” means each of Bank of America, N.A., BNP Paribas, PNC
Bank, National Association and Royal Bank of Canada in its capacity as a
co-syndication agent for itself and the Lenders.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means the property covered by the Collateral Documents, the L/C
Collateral Account and any other Property, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, to secure the Secured Obligations.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create, perfect or
evidence Liens to secure the Secured Obligations, including, without limitation,
the Pledge and Security Agreement, the Intellectual Property Security
Agreements, the Mortgages and all other security agreements, mortgages, deeds of
trust, pledges, collateral assignments and financing statements whether
heretofore, now, or hereafter executed by the Company or any of its Subsidiaries
and delivered to the Administrative Agent.

“Collateral Shortfall Amount” is defined in Section 9.1(A) hereof.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment and Acceptance” is defined in Section 2.23(B) hereof.

“Commitment Increase” is defined in Section 2.23(A) hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 14.1.

“Company” means Meritor, Inc., an Indiana corporation, together with its
successors and permitted assigns, including a debtor-in-possession on behalf of
the Company.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.

10

--------------------------------------------------------------------------------



“Consolidated Assets” means the total assets of the Company and its Subsidiaries
on a consolidated basis, determined in accordance with Agreement Accounting
Principles.

“Consolidated Operating Profit” means the operating profits of the Company and
its Subsidiaries on a consolidated basis, determined in accordance with
Agreement Accounting Principles.

“Consolidated Sales” means the total sales of the Company and its Subsidiaries
on a consolidated basis, determined in accordance with Agreement Accounting
Principles.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and any other substance or waste regulated or which can
give rise to lability under Environmental Laws.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes
liable upon, the obligation or liability of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss and shall include, without limitation, the contingent liability of such
first Person under any letter of credit for which such first Person is in any
way liable, but shall exclude any contingent liability with respect to trade
letters of credit used to finance inventory or equipment obtained in the
ordinary course of business.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the Code
or Section 4001(b) of ERISA.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 10.17.

“Credit Extension Date” means (i) the Borrowing Date of any Advance, (ii) the
date of issuance, deemed issuance, extension or amendment of any Letter of
Credit or (ii) the date of conversion or continuance of any Advance in
accordance with Section 2.9.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

11

--------------------------------------------------------------------------------



“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s, or its Foreign Subsidiaries’, accumulated
and undistributed earnings and profits being deemed to be repatriated to the
Company or the applicable parent Domestic Subsidiary for U.S. federal income tax
purposes and the effect of such repatriation causing materially adverse tax
consequences to the Company or such parent Domestic Subsidiary, in each case as
determined by the Company in its commercially reasonable judgment acting in good
faith and in consultation with its legal and tax advisors.

“Default” means an event described in Section 8.1 hereof.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after written
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Administrative Agent, (d) has become the subject of a Bankruptcy
Event or (e) has (or whose Parent has) become the subject of a Bail-In Action.

“Designated Financial Officer” means, the chief financial officer, treasurer,
assistant treasurer or controller of the Company.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the later of (x) the latest Termination Date and (y)
the latest Term Loan Maturity Date.

“Documentation Agent” means NatWest Markets Plc in its capacity as a
documentation agent for itself and the Lenders.

12

--------------------------------------------------------------------------------



“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

“Dollar Benchmark Replacement” means the sum of: (a) the alternate benchmark
rate (which may include Term SOFR) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Screen Rate for Dollar-denominated syndicated credit facilities and (b)
the Dollar Benchmark Replacement Adjustment; provided that, if the Dollar
Benchmark Replacement as so determined would be less than zero, the Dollar
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

“Dollar Benchmark Replacement Adjustment” means, with respect to any replacement
of the LIBOR Screen Rate for Loans denominated in Dollars with an Unadjusted
Dollar Benchmark Replacement for each applicable Interest Period, the spread
adjustment, or method for calculating or determining such spread adjustment
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Company giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of such LIBOR Screen
Rate for Loans denominated in Dollars with the applicable Unadjusted Dollar
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Screen Rate with the applicable Unadjusted Dollar Benchmark
Replacement for Dollar-denominated syndicated credit facilities at such time.

“Domestic Subsidiary” means a Subsidiary of the Company that is not a Foreign
Subsidiary.

“Domestic Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Domestic Subsidiary.

“EBITDA” means for any period, the sum of (i) the consolidated net income (or
loss) of the Company and its Subsidiaries for such period, plus (ii) to the
extent deducted in determining net income, income taxes, depreciation and
amortization expense and Interest Expense minus (plus) (iii) any extraordinary
gains (losses) (iv) minus (plus) any gains (losses) on the sale of a business
minus (plus) (v) any special, non-recurring, non-cash gains (charges) such as
those arising out of the ongoing restructuring or consolidation of the
operations of the Company and its Subsidiaries, all as determined in accordance
with Agreement Accounting Principles (it being understood and agreed that (a)
any additions to clause (i) shall apply solely to the extent deducted in
determining consolidated net income, and any subtractions therefrom shall apply
solely to the extent included in determining consolidated net income, and (b)
each addition (or subtraction) made pursuant to clauses (ii) through (v) shall
be without duplication of any other addition (or subtraction)).

13

--------------------------------------------------------------------------------



“ECP” means an “eligible contract participant” as defined in Section 1a(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Commission.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent,
any Issuing Bank and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means, with respect to any Person, any and all federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to (i) the protection of the environment, (ii) the effect
of the environment on human health, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, Contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof, in
each case, applicable to such Person or its Property.

“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Law, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, any noncompliance with
any Environmental Law, whether actual or threatened.

14

--------------------------------------------------------------------------------



“Equivalent Amount” of any currency other than Dollars at any date means the
equivalent in Dollars of such currency, calculated on the basis of the “Exchange
Rate” (as defined below) for such other currency at approximately 11:00 a.m.
(London Time) on the date on which such amount is to be determined. As used
herein, “Exchange Rate” means (a) with respect to any Agreed Currency (other
than Dollars), the rate of exchange for the purchase of dollars with such Agreed
Currency last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”) source
on the Business Day (New York City time) immediately preceding the date of
determination, or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with the Agreed Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (b) if such
amount is denominated in any other currency (other than Dollars), the equivalent
of such amount in Dollars as reasonably determined by the Administrative Agent
using any method of determination it deems appropriate.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any Agreed Currency and for any applicable Interest Period, the
London interbank offered rate administered by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the Eurocurrency Base Rate for such
currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “Eurocurrency Base
Rate” shall be subject to Section 4.3.

“Eurocurrency Payment Office” of the Administrative Agent means, for each of the
Agreed Currencies, any agency, branch, Affiliate or correspondence bank of the
Administrative Agent, as it may from time to time specify in writing to the
Company and each Lender as its Eurocurrency Payment Office.

15

--------------------------------------------------------------------------------



“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Advance of any
Class for the relevant Interest Period, the Adjusted Eurocurrency Base Rate
applicable to such Interest Period plus the Applicable Eurocurrency Margin then
in effect for such Class.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan, or portion thereof, which bears interest
at the Eurocurrency Rate.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guaranty of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded Taxes” is defined in Section 2.14(E)(i) hereof.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 31, 2017, by and among the Borrowers, as borrowers
thereunder, the lenders party thereto and the Administrative Agent, as the same
has been amended, supplemented or otherwise modified prior to the Restatement
Effective Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor provision that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor (or in
the case of the Subsidiary Borrower, to become jointly and severally liable for
the Obligations of the Company under Section 1.4) or to permit its Capital Stock
to be pledged pursuant to a pledge agreement on account of legal or financial
limitations imposed by the jurisdiction of organization of such Foreign
Subsidiary or other relevant jurisdictions having authority over such Foreign
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

16

--------------------------------------------------------------------------------



“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Capital Stock.

“Floating Rate” means, for any day for any Advance of any Class, a rate per
annum equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes plus the Applicable Floating Rate Margin then in
effect for such Class.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Flood Laws” has the meaning assigned to such term in Section 11.17.

“Foreign Currency Alternative Rate” has the meaning assigned to such term in
Section 4.3.

“Foreign Currency Sublimit” means $100,000,000.

“Foreign Factoring Transaction” means any factoring transaction entered into by
any Foreign Subsidiary with respect to Receivables originated by such Foreign
Subsidiary in the ordinary course of business, which factoring transaction gives
rise to Receivables Facility Attributed Indebtedness that is non-recourse to the
Company and its Subsidiaries other than limited recourse customary for factoring
transactions of the same kind.

“Foreign Obligations” means all Hedging Obligations and all Foreign Treasury
Obligations, in each case of any Foreign Subsidiary owing to any Lender or any
Affiliate of any Lender.

“Foreign Reinvestment Amount” means, at any time, an amount equal to the
proceeds of sales of Capital Stock of, or assets of, Foreign Subsidiaries that
are not Loan Parties occurring after the Restatement Effective Date that have
been distributed to or otherwise received by a Loan Party.

“Foreign Plan” means an employee pension benefit plan (as defined in Section
3(2) of ERISA) which (i) is maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of the
Controlled Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4)
thereof and (iii) under applicable local law, is required to be funded through a
trust or other funding vehicle.

17

--------------------------------------------------------------------------------



“Foreign Subsidiary” means (i) a Subsidiary of the Company organized under the
laws of a jurisdiction located outside the United States of America or (ii) a
Subsidiary of any Person described in the foregoing clause (i).

“Foreign Subsidiary Guarantor” means any Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Subsidiary Non-Guarantor” means any Foreign Subsidiary that is not a
Foreign Subsidiary Guarantor.

“Foreign Treasury Obligations” means all obligations and liabilities incurred by
any Foreign Subsidiary with respect to treasury management services (including
without limitation controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services, overdraft liabilities and netting
and pooling arrangements), merchant processing services and card services
(including without limitation commercial credit cards, purchasing cards and
stored value cards).

“Fourth Amendment and Restatement Agreement” means the Fourth Amendment and
Restatement Agreement dated as of June 7, 2019, among the Borrowers, the Lenders
party thereto and the Administrative Agent.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Governmental Acts” is defined in Section 3.10(A) hereof.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guaranty” means each Subsidiary Guaranty or the guaranty set forth in Article
XVI hereof.

“Hedging Arrangements” means any and all agreements, devices or arrangements
designed to protect at least one of the parties thereto from the fluctuations of
interest rates, currencies, commodity prices, exchange rates or forward rates
applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions.

18

--------------------------------------------------------------------------------



“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any Hedging Arrangements and (ii)
any and all cancellations, buybacks, reversals, terminations or assignments of
any Hedging Arrangements.

“Holders of Secured Obligations” means (i) the holders of the Secured
Obligations from time to time, including, without limitation, the Administrative
Agent, each Arranger, the Lenders, each Issuing Bank, each of their respective
Affiliates and any Indemnitee and including each Lender (or Affiliate thereof)
in respect of (x) Treasury Obligations and Foreign Treasury Obligations of the
Company and its Subsidiaries owing to any Person that is a Lender (or an
Affiliate) and (y) all Hedging Obligations of the Company and its Subsidiaries
owing to any Person that is a Lender (or Affiliate thereof) or that was a Lender
(or Affiliate thereof) at the time the Hedging Arrangement giving rise to such
Hedging Obligations was entered into and (ii) each such holder’s respective
successors, transferees and assigns.

“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved by the board of directors (or any other
applicable governing body) of such Person or by similar action if such Person is
not a corporation and (b) any such acquisition as to which such approval has
been withdrawn.

“Immaterial Subsidiary” means each Subsidiary of the Company (i) the total
assets of which (determined on a consolidated basis for such Subsidiary and its
Subsidiaries) are less than five percent (5.0%) of the Company’s Consolidated
Assets, (ii) the total sales of which for the most recently ended fiscal quarter
(determined on a consolidated basis for such Subsidiary and its Subsidiaries)
were less than five percent (5.0%) of the Company’s Consolidated Sales for the
most recently ended fiscal quarter and (iii) the total operating profits of
which for the most recently ended fiscal quarter (determined on a consolidated
basis for such Subsidiary and its Subsidiaries) were less than five percent
(5.0%) of the Company’s Consolidated Operating Profit for the most recently
ended fiscal quarter.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Base Rate”.

“Increase Notice” is defined in Section 2.23(A) hereof.

“Incremental Revolving Loan” is defined in Section 2.23(A) hereof.

“Incremental Revolving Loan Commitment” is defined in Section 2.23(A) hereof.

“Incremental Term Loan” is defined in Section 2.23(A) hereof.

“Incremental Term Loan Commitment” is defined in Section 2.23(A) hereof.

19

--------------------------------------------------------------------------------



“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) Liens on property now or hereafter owned or
acquired by such Person or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person (other than any
Hedging Obligations that constitute Secured Obligations), (iv) obligations which
are evidenced by notes, acceptances, or other instruments, (v) obligations with
respect to letters of credit, bankers acceptances, surety bonds and similar
instruments, (vi) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vii) Capitalized Lease
Obligations, (viii) Contingent Obligations with respect to the Indebtedness of
other Persons (it being understood and agreed that, in calculating the amount of
Indebtedness hereunder, the amount of any such Contingent Obligations shall only
be included to the extent such Contingent Obligations do not cover obligations
representing other Indebtedness already included in such calculation) to the
extent (and only to the extent) that the other Indebtedness to which such
Contingent Obligation relates is outstanding and then only as to principal or
like amounts actually borrowed, due, payable or drawn, as the case may be, (ix)
Receivables Facility Attributed Indebtedness, (x) Off-Balance Sheet Liabilities,
(xi) Disqualified Stock, (xii) Synthetic Lease Obligations and (xiii) any other
obligation for borrowed money or other financial accommodation (other than any
Hedging Obligation) which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.

“Indemnified Matters” is defined in Section 10.7(B) hereof.

“Indemnitees” is defined in Section 10.7(B) hereof.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

“Initial Loan Parties” means the Company, the Subsidiary Borrower and each
Subsidiary Guarantor as of the Restatement Effective Date.

“Initial Mortgaged Properties” means the parcels of real Property of the Company
and the Domestic Subsidiary Guarantors set forth on Schedule 1.1.1 to this
Agreement.

“Insolvency Event” is defined in Section 10.14 hereof.

“Intellectual Property Security Agreements” means the intellectual property
security agreements as the Company or any Domestic Subsidiary Guarantor may from
time to time make in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Intercompany Loan Party Indebtedness” means, with respect to any Borrower or
Subsidiary Guarantor, any and all claims of such Borrower or Subsidiary
Guarantor against any other Borrower or Subsidiary Guarantor or any other
endorser, obligor or any other guarantor of all or any part of the Obligations,
or against any of its properties, including, without limitation, claims arising
from liens or security interests upon property with respect to any such claim
owing to such Borrower or Subsidiary Guarantor.

20

--------------------------------------------------------------------------------



“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) EBITDA for the four consecutive fiscal quarters then ended on such
date to (b) Interest Expense for such four fiscal-quarter period.

“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
Agreement Accounting Principles during such period, net of any interest income
received by the Company and its Subsidiaries during such period from
Investments, but excluding, to the extent constituting interest expense,
Receivables Facility Financing Costs for such period. As used in this
definition, the term “interest” shall include, without limitation, all interest,
fees and costs payable with respect to the obligations under this Agreement
(other than fees and costs which may be capitalized as transaction costs in
accordance with Agreement Accounting Principles) and the interest portion of
Capitalized Lease payments during such period, all as determined in accordance
with Agreement Accounting Principles.

“Interest Period” means, with respect to any Eurocurrency Rate Advance:

(a) initially, the period commencing on the Borrowing Date with respect to such
Advance or the date of the conversion of such Advance, as the case may be,
ending seven days or one, two, three, or six months thereafter or such alternate
period agreed to by each of the Lenders, as selected by the Company (on behalf
of itself or the Subsidiary Borrower) in its Borrowing/Election Notice given
with respect thereto; and

(b) thereafter, each period commencing on the last day of the preceding Interest
Period applicable to such Eurocurrency Rate Advance and ending seven days or
one, two, three or six months thereafter or such alternate period agreed to by
the Lenders, as selected by the Company (on behalf of itself or the Subsidiary
Borrower) in its Borrowing/Election Notice given with respect thereto in
accordance with Section 2.9;

provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of any Interest Period that is one, two, three or six months
in length, the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the immediately preceding Business Day; and

(ii) (x) any Interest Period applicable to a Eurocurrency Rate Advance made by
the Revolving Loan Lenders that would otherwise extend beyond the Revolving Loan
Termination Date shall end on the Revolving Loan Termination Date and (y) any
Interest Period applicable to a Eurocurrency Rate Advance relating to Term Loans
that would otherwise extend beyond the Term Loan Maturity Date applicable to
such Term Loans shall end on the applicable Term Loan Maturity Date.

21

--------------------------------------------------------------------------------



“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade and loans to
employees in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; and any deposit accounts and certificate
of deposits owned by such Person.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Bank” means (i) JPMCB in its separate capacity as an issuer of Letters
of Credit pursuant to Section 3.1 or 3.2 hereunder with respect to each Letter
of Credit issued or deemed issued by JPMCB upon a Borrower’s request and (ii)
any Lender (other than JPMCB) reasonably acceptable to the Administrative Agent
and which consents to acting as an Issuing Bank, in such Lender’s separate
capacity as an issuer of Letters of Credit pursuant to Section 3.1 with respect
to any and all Letters of Credit issued by such Lender in its sole discretion
upon a Borrower’s request; provided, that, unless the Administrative Agent shall
otherwise consent, there shall not at any time be more than three (3) Lenders
constituting Issuing Banks hereunder. All references contained in this Agreement
and the other Loan Documents to the “Issuing Bank” shall be deemed to apply
equally to each of the institutions referred to in clauses (i) and (ii) of this
definition in their respective capacities as issuers of any and all Letters of
Credit issued by each such institution.

“Issuing Bank Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 1.1.3, or if an Issuing Bank has entered into an Assignment and
Assumption or a Commitment and Acceptance, or has otherwise assumed an Issuing
Bank Commitment after the Restatement Effective Date, the amount set forth for
such Issuing Bank as its Issuing Bank Commitment in the Register maintained by
the Administrative Agent. The Issuing Bank Commitment of an Issuing Bank may be
modified from time to time by agreement between such Issuing Bank and the
Company, and notified to the Administrative Agent.

22

--------------------------------------------------------------------------------



“Joint Venture” means an association of economically independent business
entities (the “Venturers”) for a common commercial purpose of defined scope and
duration, by contract or through equity interests in a business entity, and by
means of which the Venturers pool resources and share risks, rewards and
control.

“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.

“L/C Collateral Account” is defined in Section 3.11(A) hereof.

“L/C Documents” is defined in Section 3.4(A) hereof.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Fee” is defined in Section 3.8(A) hereof.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the Dollar Amount then available for drawing under each of the
Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be
in effect at the applicable time) or Rule 3.13 or Rule 3.14 of the International
Standby Practices, International Chamber of Commerce Publication No. 590 (or
such later version thereof as may be in effect at the applicable time) or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Borrowers and each Lender shall remain in full force and
effect until the Issuing Bank and the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties to Assignment Agreements delivered pursuant to Section 13.3
hereof or Commitments and Acceptances delivered pursuant to Section 2.23 hereof,
including each Issuing Bank, and each of their respective successors and assigns
but excluding any such institution that ceases to be a party hereto pursuant to
an Assignment Agreement so delivered.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means the commercial and standby letters of credit to be
issued by an Issuing Bank pursuant to Section 3.1 hereof.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Base Rate”.

23

--------------------------------------------------------------------------------



“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease, Synthetic Lease or other
title retention agreement).

“Limited Condition Acquisition” means any Permitted Acquisition by the Company
or any of its Subsidiaries, the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing, so long as such
acquisition is consummated within ninety (90) days of signing the applicable
acquisition agreement; provided that, for the avoidance of doubt, the CAX
Acquisition shall not constitute a Limited Condition Acquisition for purposes of
this Agreement.

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and collectively, all
Revolving Loans and Term Loans (in each case whether made or continued as or
converted to Floating Rate Loans or Eurocurrency Rate Loans).

“Loan Documents” means this Agreement, the Fourth Amendment and Restatement
Agreement, any promissory notes executed pursuant to Section 2.12(B), the
Guarantees, the Collateral Documents, any Assignment Agreement, any Commitment
and Acceptance, and all other documents, instruments, notes and agreements
executed in connection therewith or pursuant thereto, as the same may be
amended, restated or otherwise modified and in effect from time to time.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Local Time” means (i) New York City time in the case of a Loan, Advance or LC
Draft denominated in Dollars and (ii) local time in the case of a Loan, Advance
or LC Draft denominated in an Agreed Currency other than Dollars or made to or
on behalf of the Subsidiary Borrower (it being understood that such local time
shall mean London, England, time unless otherwise notified by the Administrative
Agent).

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) business,
condition (financial or otherwise), operations, performance or Properties of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Borrowers
to pay the Obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agents or the Lenders thereunder.

“Material Indebtedness” means (i) Indebtedness in an outstanding principal
Dollar Amount of $35,000,000 or more in the aggregate or (ii) any Indebtedness
outstanding under any Senior Note Indenture that has not been defeased in full
in accordance with the terms of the applicable Senior Note Indenture.

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

24

--------------------------------------------------------------------------------



“Meritor WABCO JV” means Meritor WABCO Vehicle Control Systems, a Joint Venture.

“Meritor WABCO JV Sale” means the sale on October 1, 2017, by Meritor Heavy
Vehicle Systems, LLC of all of its Capital Stock in (and other right, title and
interest in and to) Meritor WABCO JV to a Subsidiary of WABCO Holdings Inc.

“MIRE Event” means, if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Revolving Loan Commitments, Term
Loan Commitments or Loans (including any incremental credit facilities pursuant
to Section 2.23 or otherwise, but excluding (i) any continuation or conversion
of Advances, (ii) the making of any Loan or (iii) the issuance, renewal or
extension of Letters of Credit).

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Mortgage” means each of those certain mortgages and deeds of trust, dated prior
to the Restatement Effective Date, executed by various Loan Parties and the
Administrative Agent for the benefit of the Holders of Secured Obligations, and
such other mortgages and deeds of trust may hereafter be entered into by the
Loan Parties pursuant hereto or in connection herewith, in each case as amended,
restated, supplemented or otherwise modified from time to time.

“Mortgage Instruments” means such title reports, title insurance, property
insurance, flood certifications and flood insurance (and, if applicable, FEMA
form acknowledgements of insurance), any other flood documentation or
information reasonably requested by a Lender through the Administrative Agent to
enable such Lender to comply with Flood Laws, opinions of counsel, surveys,
appraisals, environmental reports and similar documents or related
certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.

“Mortgaged Property” means each Initial Mortgaged Property and each other parcel
of real property subject to, or required to be subject to, pursuant to any Loan
Document, a Mortgage.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is contributed to by either the Company or any member
of the Controlled Group.

“Net Aggregate Revolving Credit Exposure” means, as of any date of
determination, (i) the Dollar Amount of the Revolving Credit Obligations as of
such date minus (ii) the Dollar Amount of funds on deposit in the L/C Collateral
Account on such date.

25

--------------------------------------------------------------------------------



“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Designated Financial Officer).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries (including, without limitation, the Subsidiary Borrower) to the
Administrative Agent, any Lender, any Arranger, any Affiliate of the
Administrative Agent or any Lender, any Issuing Bank, or any Indemnitee, of any
kind or nature, present or future, arising under this Agreement, the L/C
Documents, the Guarantees or any other Loan Document, whether or not evidenced
by any note, guaranty or other instrument, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed or allowable) and any other sum chargeable to the
Company or any of its Subsidiaries under this Agreement or any other Loan
Document.

“Obligor” is defined in Section 10.14 hereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

26

--------------------------------------------------------------------------------



“Off-Balance Sheet Liabilities” of a Person means, without duplication, (i) any
Receivables Facility Attributed Indebtedness and repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Receivables
or notes receivable sold by such Person or any of its Subsidiaries to the extent
such Receivables Facility Attributed Indebtedness, obligation or liability does
not appear on the consolidated balance sheet of such Person and its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of Receivables or notes receivable or any other obligation of the Company or
such transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (ii) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (iii) any Synthetic Lease Obligations
or (iv) any obligations arising with respect to any other transaction (other
than any Operating Lease that does not constitute a Synthetic Lease) which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

“Operating Lease” of a Person means any lease of property by such Person as
lessee that qualifies as an operating lease for financial reporting purposes
under Agreement Accounting Principles.

“Originators” means the Company and/or any of its Subsidiaries (other than any
SPV) in their respective capacities as sellers or transferors of any Receivables
and Related Security in connection with a Permitted Receivables Financing.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” is defined in Section 2.14(E)(ii) hereof.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 13.2(A) hereof.

“Participant Register” is defined in Section 13.2(C) hereof.

27

--------------------------------------------------------------------------------



“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payment Date” means the last Business Day of each March, June, September and
December and any applicable Term Loan Maturity Date or Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

“Permitted Domestic Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Domestic Subsidiary
pursuant to which the Company and/or any Domestic Subsidiary may sell, convey or
otherwise transfer, directly or indirectly, to a newly-formed SPV, or any other
Person, any Receivables and Related Security originated in the United States of
America for the purpose of obtaining financing; provided, that (i) the
Receivables Facility Attributed Indebtedness incurred in such transaction or
series of transactions does not at any time exceed $275,000,000 in the aggregate
and (ii) such Receivables Facility Attributed Indebtedness is non-recourse to
the Company and its Subsidiaries (other than an SPV) other than limited recourse
customary for receivables financings of the same kind.

“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries as of the Restatement Effective Date identified as such on Schedule
1.1.2 to this Agreement.

“Permitted Foreign Receivables Financing” means any transaction or series of
transactions (other than any Foreign Factoring Transaction) that may be entered
into by any Foreign Subsidiary pursuant to which any Foreign Subsidiary may
sell, convey or otherwise transfer, directly or indirectly, to a newly-formed
SPV, or any other Person, any Receivables and Related Security originated
outside the United States of America for the purpose of obtaining financing;
provided, that (i) the Receivables Facility Attributed Indebtedness incurred in
such transaction or series of transactions does not at any time exceed
$300,000,000 in the aggregate and (ii) such Receivables Facility Attributed
Indebtedness is non-recourse to the Company and its Subsidiaries (other than an
SPV) other than limited recourse customary for receivables financings of the
same kind.

“Permitted Receivables Financing” means either a Permitted Domestic Receivables
Financing or a Permitted Foreign Receivables Financing.

28

--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Permitted Existing Indebtedness or any Indebtedness issued
in reliance on Section 7.3(A)(x), in any such case, permitted by this Agreement,
to the extent that such Indebtedness (i) does not exceed the aggregate principal
amount (plus accrued interest and any applicable premium and associated fees and
expenses) of the Indebtedness being replaced, renewed, refinanced or extended,
(ii) does not have a Weighted Average Life to Maturity at the time of such
replacement, renewal, refinancing or extension that is less than the Weighted
Average Life to Maturity of the Indebtedness being replaced, renewed, refinanced
or extended, (iii) has a maturity date not sooner than six months after the
later of (x) the latest Termination Date and (y) the latest Term Loan Maturity
Date, (iv) does not rank at the time of such replacement, renewal, refinancing
or extension senior to the Indebtedness being replaced, renewed, refinanced or
extended, and (v) does not contain terms (including, without limitation, terms
relating to security, amortization, interest rate, premiums, fees, covenants,
subordination, event of default and remedies) that are materially less favorable
to the Company or relevant Subsidiary than those applicable to the Indebtedness
being replaced, renewed, refinanced or extended. For the avoidance of doubt, the
term “Permitted Refinancing Indebtedness” shall include Indebtedness satisfying
the foregoing conditions incurred to replace, renew, refinance or extend any
Permitted Existing Indebtedness at the time such Indebtedness is incurred so
long as the proceeds thereof are applied to replace or refinance such Permitted
Existing Indebtedness within one hundred and twenty (120) days after the
incurrence of such Indebtedness.

“Permitted Related Party Transactions” means (a) Permitted Receivables
Financings, (b) transactions between one or more Domestic Subsidiary Guarantors
that are Wholly-Owned Subsidiaries; (c) transactions between the Company and one
or more Domestic Subsidiary Guarantors that are Wholly-Owned Subsidiaries; (d)
transactions between one or more Foreign Subsidiary Guarantors that are
Wholly-Owned Subsidiaries; (e) transactions between the Subsidiary Borrower and
one or more Foreign Subsidiary Guarantors that are Wholly-Owned Subsidiaries;
(f) transactions between one or more Foreign Subsidiary Non-Guarantors that are
Wholly-Owned Subsidiaries; (g) transactions between (i) any Wholly-Owned
Subsidiary of the Company that is not a Domestic Subsidiary Guarantor and (ii)
the Company or any Domestic Subsidiary Guarantor that is a Wholly-Owned
Subsidiary, on the other hand, where the net benefit derived from such
transaction is derived by the Company or such Domestic Subsidiary Guarantor as
the transferee in such transaction, (h) transactions between (i) any
Wholly-Owned Subsidiary of the Company that is a Foreign Subsidiary
Non-Guarantor and (ii) the Subsidiary Borrower or any Foreign Subsidiary
Guarantor that is a Wholly-Owned Subsidiary, on the other hand, where the net
benefit derived from such transaction is derived by the Subsidiary Borrower or
such Foreign Subsidiary Guarantor as the transferee in such transaction, (i)
transactions between (i) any non-Wholly-Owned Subsidiary of the Company, any
Affiliate of the Company (other than Wholly-Owned Subsidiaries) or any Joint
Venture in which the Company or any of its Subsidiaries is a Venturer, on the
one hand and (ii) the Company or any Wholly-Owned Subsidiary of the Company, on
the other hand, where the net benefit derived from such transaction is derived
by the Company or such Wholly-Owned Subsidiary as the transferee in such
transaction and (j) transactions among the Company and/or one or more
Subsidiaries expressly permitted under Section 7.3.

“Permitted Strategic Transactions” means one or more transactions: (a) entered
into between (i) the Company or one of its Wholly-Owned Subsidiaries, on the one
hand and (ii) any non-Wholly-Owned Subsidiary, Affiliate (other than
Wholly-Owned Subsidiaries) or Joint Venture, on the other hand, (b) where the
principal factor for the Company or the Wholly-Owned Subsidiary entering into
such a transaction is to provide for a more tax-efficient structure or to
accomplish strategic objectives and (c) where such transaction or transactions
are not materially adverse to the interests of the Lenders in their capacities
as Lenders under this Agreement.

29

--------------------------------------------------------------------------------



“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA (other
than a Foreign Plan) in respect of which the Company or any member of the
Controlled Group is an “employer” as defined in Section 3(5) of ERISA.

“Pledge and Security Agreement” means that certain Third Amended and Restated
Pledge and Security Agreement, dated as of March 31, 2017, executed by the
Company, the Domestic Subsidiary Guarantors and the Administrative Agent for the
benefit of the Holders of Secured Obligations, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Pledge Subsidiary” means (i) each Domestic Subsidiary (including each SPV with
respect to each Permitted Domestic Receivables Financing), (ii) each First Tier
Foreign Subsidiary and (iii) any other Foreign Subsidiary the pledge of the
Capital Stock of which (a) from time to time in the reasonable credit judgment
of the Administrative Agent, could provide material credit support to secure the
Secured Obligations and (b) would not cause a Deemed Dividend Problem or a
Financial Assistance Problem.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) (x) any Asset Sale of the Company or any Domestic Subsidiary Guarantor and
(y) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Domestic Subsidiary Guarantor, in each case, with a
fair market value immediately prior to such event or Asset Sale equal to or
greater than $5,000,000 individually; provided that exclusions from this clause
(a) shall not exceed $25,000,000 in the aggregate during the term of this
Agreement; or

(b) the incurrence by the Company or any Subsidiary of any Indebtedness other
than Indebtedness permitted under Section 7.3(A) or permitted by the Required
Lenders pursuant to Section 9.3.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Priority Debt” means, as of any date of determination, without duplication:

(i) the aggregate outstanding Dollar Amount of the Revolving Loans, L/C
Obligations, 2019 Term Loans and Incremental Term Loans (if any) under this
Agreement;

         

30

--------------------------------------------------------------------------------





plus

(ii) any and all debt (determined in accordance with Agreement Accounting
Principles) of any Foreign Subsidiary (whether secured or unsecured) other than
debt the proceeds of which are used to finance the working capital needs of such
Foreign Subsidiary (which exclusion shall include Receivables Facility
Attributed Indebtedness of such Foreign Subsidiary under any Permitted Foreign
Receivables Financing);

          plus

(iii) any and all debt (determined in accordance with Agreement Accounting
Principles) of the Company and its Subsidiaries that is secured by any Lien of a
type described in Section 7.3(F)(i), (vi), (viii), (ix), (x), (xvi) or (xvii)
(solely as such clause (xvii) relates to extensions, renewals or replacements of
Liens referred to in the foregoing subsections);

  plus

(iv) any and all Receivables Facility Attributed Indebtedness of the Company and
its Domestic Subsidiaries under any Permitted Domestic Receivables Financing.

“Priority Debt Ratio” means, as of the last day of any fiscal quarter, the ratio
of (i) Priority Debt as of such date to (ii) EBITDA for the four consecutive
fiscal quarters then ended on such date.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed New Lender” is defined in Section 2.23(B) hereof.

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, L/C Obligations or any determination of “Required Revolving
Loan Lenders”, a percentage equal to a fraction the numerator of which is such
Lender’s Revolving Loan Commitment and the denominator of which is the Aggregate
Revolving Loan Commitment (or if the Revolving Loan Commitments have terminated
or expired, the Pro Rata Shares shall be determined based upon such Lender’s
share of the Revolving Credit Obligations at that time), (b) with respect to the
Term Loans, a percentage equal to a fraction the numerator of which is the sum
of such Lender’s unfunded Term Loan Commitment and outstanding Term Loans, and
the denominator of which is the sum of the aggregate amount of all unfunded Term
Loan Commitments and all outstanding Term Loans, and (c) with respect to any
reimbursement or indemnity obligation applicable to all of the Lenders or any
determination of “Required Lenders”, a percentage equal to a fraction the
numerator of which is the sum of such Lender’s Revolving Loan Commitment (or, if
the Revolving Loan Commitments have been terminated or expired, such Lender’s
share of the Revolving Credit Obligations), and the sum of such Lender’s
unfunded Term Loan Commitment and outstanding Term Loans, and the denominator of
which is the sum of the Aggregate Revolving Loan Commitment (or, if the
Aggregate Revolving Loan Commitment has been terminated or expired, the
Revolving Credit Obligations) and the sum of the aggregate unfunded Term Loan
Commitment and all outstanding Term Loans. In the event that any Class of the
Revolving Loan Commitments has been terminated or expired, computations of Pro
Rata Shares pursuant to the foregoing clauses (a) and (c) shall be made based on
the Revolving Loan Commitments of each Class that were in effect immediately
prior to any such termination or expiration so as to not affect the Pro Rata
Share of any Lender in such terminated Class prior to repayment of its
obligations.

31

--------------------------------------------------------------------------------



“Purchasers” is defined in Section 13.3(A) hereof.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 10.17.

“Quotation Day” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Base Rate for such currency is to be determined, in which
case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).

“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.

“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company and its
Subsidiaries to payment for goods sold or leased or for services rendered,
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Financing.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under receivables purchase facilities or factoring transactions on
any date of determination that would be characterized as principal if such
facilities or transactions were structured as secured lending transactions
rather than as purchases, whether such obligations constitute on-balance sheet
Indebtedness or an Off-Balance Sheet Liability.

“Receivables Facility Financing Costs” means (i) the interest expense payable by
the Company and its Subsidiaries in accordance with Agreement Accounting
Principles on any Receivables Facility Attributed Indebtedness constituting
on-balance sheet Indebtedness or (ii) the discount or implied interest component
of Receivables Facility Attributed Indebtedness retained by purchasers of
Receivables and Related Security pursuant to a Permitted Receivables Financing.

“Register” is defined in Section 13.3(E) hereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.

32

--------------------------------------------------------------------------------



“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.7 hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or any successor
thereto.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event.

“Request for Letter of Credit” is defined in Section 3.4(A) hereof.

“Required Lenders” means, subject to Section 2.22, Lenders whose Pro Rata
Shares, in the aggregate, are greater than fifty percent (50%).

“Required Revolving Loan Lenders” means, subject to Section 2.22, Revolving Loan
Lenders whose Pro Rata Shares, in the aggregate, are greater than fifty percent
(50%).

“Required Term Loan Lenders” means, subject to Section 2.22, 2019 Term Loan
Lenders whose Pro Rata Shares, in the aggregate, are greater than fifty percent
(50%).

“Restatement Effective Date” has the meaning specified in the Fourth Amendment
and Restatement Agreement.

“Restricted Collateral” means any “Principal Property” of the Company or a
“Restricted Subsidiary” or “shares of stock or indebtedness of a Restricted
Subsidiary,” in each case, as defined in or within the meaning of any of the
Senior Note Indentures. For the avoidance of doubt, Restricted Collateral shall
include, without limitation, all “1998 Restricted Collateral” (under and as
defined in the Pledge and Security Agreement).

33

--------------------------------------------------------------------------------



“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Capital Stock of the Company
now or hereafter outstanding, other than in exchange for, or out of the proceeds
of, the substantially concurrent sale (other than to a Subsidiary of the
Company) of other Capital Stock of the Company (other than Disqualified Stock),
(iii) any voluntary redemption, purchase, retirement, defeasance, prepayment or
other acquisition for value, direct or indirect, of any subordinated
Indebtedness (excluding any Indebtedness described in Section 7.3(A)(iii)), any
note issued under any indenture or Senior Note Indenture (excluding any
Permitted Refinancing Indebtedness of Indebtedness issued under a Senior Note
Indenture) or any Disqualified Stock, (iv) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any Indebtedness (other than the Obligations) or any
Capital Stock of the Company or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission and (v) any other transaction that has a substantially similar effect
as the transactions described in the foregoing clauses (i) through (iv).

“Revolving Advance” means an Advance consisting of Revolving Loans.

“Revolving Credit Availability” means, at any particular time, the amount by
which (i) the Aggregate Revolving Loan Commitment at such time exceeds (ii) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans (including, for the
avoidance of doubt, any Incremental Revolving Loans) at such time, plus (ii) the
Dollar Amount of outstanding L/C Obligations at such time.

“Revolving Loan” is defined in Section 2.1(A) hereof.

“Revolving Loan Commitment” means, with respect to any Lender, the obligation of
such Lender to make Revolving Loans and to purchase participations in Letters of
Credit in an aggregate Dollar Amount not exceeding the amount set forth on
Exhibit A to this Agreement opposite its name thereon under the heading
“Revolving Loan Commitment” or the signature page of the Assignment Agreement or
Commitment and Acceptance by which it became a Lender, as such amount may be
increased or decreased from time to time pursuant to the terms of this Agreement
or to give effect to any applicable Assignment Agreement or Commitment and
Acceptance.

“Revolving Loan Lender” means any Lender with a Revolving Loan Commitment or, if
the Revolving Loan Commitments have terminated or expired, a Lender with
Revolving Credit Obligations.

“Revolving Loan Termination Date” means June 7, 2024; provided, however, that if
the aggregate outstanding principal amount of the 6.25% Senior Notes due
February 15, 2024 is greater than $75,000,000 on November 10, 2023, the
Revolving Loan Termination Date shall be November 16, 2023.

34

--------------------------------------------------------------------------------



“Revolving Pro Rata Share” means, with respect to any Revolving Loan Lender, a
percentage equal to a fraction the numerator of which is such Revolving Loan
Lender’s Revolving Loan Commitment and the denominator of which is the Aggregate
Revolving Loan Commitment (or if the Revolving Loan Commitments have terminated
or expired, the Revolving Pro Rata Shares shall be determined based upon such
Revolving Loan Lender’s share of the Revolving Credit Obligations at that time).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Secured Obligations” means (i) all Obligations and (ii) all Hedging Obligations
and Treasury Obligations of the Company or any Domestic Subsidiary owing to any
Lender or any Affiliate of any Lender (including, with respect to a Hedging
Arrangement, Hedging Obligations owed thereunder to any Person who was a Lender
or an Affiliate of a Lender at the time such Hedging Arrangement was entered
into) and (iii) all Foreign Obligations owing to any Lender or any Affiliate of
any Lender; provided that the definition of “Secured Obligations” shall not
create or include any guarantee by any Loan Party of (or grant of security
interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

35

--------------------------------------------------------------------------------



“Senior Note Indenture” means each of (a) the 1998 Senior Note Indenture, (b)
the 2007 Convertible Note Indenture, (c) the 2012 Convertible Note Indenture,
(d) the 2017 Convertible Note Indenture and (e) any other indenture pursuant to
which the Company or its Subsidiaries shall have issued senior unsecured notes
or convertible notes, and “Senior Note Indentures” means all of the foregoing,
collectively.

“Senior Notes” means any of the Company’s senior unsecured notes or convertible
notes issued under any Senior Note Indenture.

“Single Investment Grade Status” exists at any date if, on such date, (i) the
Company’s S&P Rating is BBB- (with stable outlook) or better and the Company’s
Moody’s Rating is Ba1 (with stable outlook) or better or (ii) the Company’s
Moody’s Rating is Baa3 (with stable outlook) or better and the Company’s S&P
Rating is BB+ (with stable outlook) or better.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by NYFRB, as the administrator of the benchmark (or a
successor administrator) on the NYFRB’s website or any successor source.

“Solvent” means, with respect to any Person (individually or together with its
Subsidiaries (taken as a whole)) on a particular date, that on such date (i) the
fair value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair salable value of the assets of such Person (determined on a going concern
basis) is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (iii)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

“Special Foreign Subsidiary” means, at any time, any Foreign Subsidiary (a)
whose assumption of joint and several liability hereunder for the Obligations of
the Company would not be unlawful under applicable law or have material adverse
tax consequences under applicable foreign law and (b) whose assumption of joint
and several liability hereunder for the Obligations of the Company would not
give rise to a Deemed Dividend Problem or a Financial Assistance Problem.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Springing Lien Status” exists at any date if, on such date, (i) the Company’s
S&P Rating is BB or less or (ii) the Company’s Moody’s Rating is Ba2 or less.

36

--------------------------------------------------------------------------------



“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Statutory Reserve Rate” means, with respect to any Agreed Currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such Agreed Currency, expressed in the case of
each such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, association, joint venture or other entity the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with Agreement Accounting Principles as of such date, as well as any other (i)
corporation more than fifty percent (50%) of the outstanding securities having
ordinary voting power of which shall at the time be owned or controlled,
directly or indirectly, by such Person or by one or more of its Subsidiaries or
by such Person and one or more of its Subsidiaries, or (ii) partnership, limited
liability company, association, joint venture or similar business organization
more than fifty percent (50%) of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” means a Subsidiary
of the Company and shall include, without limitation, the Subsidiary Borrower
and each Subsidiary Guarantor.

“Subsidiary Borrower” means ArvinMeritor Finance Ireland Unlimited Company, a
private unlimited liability company incorporated under the laws of Ireland,
together with its permitted successors and assigns, including a
debtor-in-possession or receiver (or entity of analogous status under applicable
foreign law) on behalf of such company.

“Subsidiary Guarantors” means (i) all of the Company’s Domestic Subsidiaries
(excluding (x) Immaterial Subsidiaries approved by the Administrative Agent in
its sole discretion and (y) subject to clause (iv) of Section 7.2(K), SPVs) and
Special Foreign Subsidiaries as of the Restatement Effective Date, and (ii) all
additional Subsidiaries of the Company which become Subsidiary Guarantors in
accordance with Section 7.2(K)(ii) or (iii) hereof, in each case, together with
their respective successors and assigns (including a debtor-in-possession (or
entity of analogous status under applicable foreign law) on behalf of any such
Subsidiary), unless and until such Subsidiary has been released from its
respective Subsidiary Guaranty in accordance with the terms of this Agreement.

37

--------------------------------------------------------------------------------



“Subsidiary Guaranty” means (a) that certain Third Amended and Restated
Guaranty, dated as of March 31, 2017, executed by the Domestic Subsidiary
Guarantors and certain other Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the itself and the other
Holders of the Secured Obligations from time to time, unconditionally
guaranteeing all of the Secured Obligations or (b) any other guaranty executed
by any Subsidiary Guarantor in favor of the Administrative Agent, on behalf of
itself and Lenders, in respect of the Secured Obligations, in any such case, as
the same may be amended, restated, supplemented or otherwise modified from time
to time (including to add additional Subsidiary Guarantors).

“Supported QFC” has the meaning assigned to it in Section 10.17.

“Synthetic Lease” means a financing structure that qualifies as an operating
lease for financial reporting purposes under Agreement Accounting Principles,
but is considered a loan for tax purposes.

“Synthetic Lease Obligations” means any liabilities under any Synthetic Lease.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” is defined in Section 2.14(E)(i) hereof.

“Term Loan” means (i) the 2019 Term Loans or (ii) any Incremental Term Loan, and
“Term Loans” means, collectively, the 2019 Term Loans and the Incremental Term
Loans.

“Term Loan Commitment” means the 2019 Term Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Lender” means any Lender with a Term Loan Commitment.

“Term Loan Maturity Date” means, (i) with respect to the 2019 Term Loans, the
2019 Term Loan Maturity Date and (ii) with respect to any Incremental Term
Loans, the earlier of (x) the maturity date established with respect to such
Incremental Term Loans or (y) the date on which the Obligations become due and
payable pursuant to Section 9.1 hereof.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means, with respect to any Revolving Loan Lender (including
its capacity as an Issuing Bank) the earlier of (a) the Revolving Loan
Termination Date applicable to such Revolving Loan Lender, and (b) the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.5 or 9.1 hereof.

38

--------------------------------------------------------------------------------



“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on the Company or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate or appoint a Trustee
to administer a Benefit Plan or Foreign Pension Plan; (v) any event or condition
which could reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan;
(vi) the partial or complete withdrawal of the Company or any member of the
Controlled Group from a Multiemployer Plan or Foreign Pension Plan or (vii) the
termination or insolvency of a Multiemployer Plan.

“Total Debt” means, as of any date of determination, all indebtedness required
to be reflected in the consolidated financial statements of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles (for the
avoidance of doubt, valuing Indebtedness and other liabilities (including
convertible debt) at the full stated principal amount thereof as required by
Section 10.3).

“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
Total Debt as of such date to (ii) EBITDA for the four consecutive fiscal
quarters most recently ended on or prior to such date.

“Transferee” is defined in Section 13.4 hereof.

“Treasury Agreements” means the documents, agreements or arrangements entered
into between the Company or any Domestic Subsidiary Guarantor and one or more of
the Lenders or their Affiliates with respect to treasury management services
(including without limitation controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services, overdraft liabilities and netting and pooling arrangements) and card
services (including without limitation commercial credit cards, purchasing cards
and stored value cards) of such Loan Parties, as the same may from time to time
be amended, modified, supplemented or restated.

“Treasury Obligations” means all obligations and liabilities incurred by the
Company or any Domestic Subsidiary Guarantor (whether directly or as guarantor)
under or in connection with Treasury Agreements.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Rate Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurocurrency Rate Loan.

“Unadjusted Dollar Benchmark Replacement” means the Dollar Benchmark Replacement
excluding the Dollar Benchmark Replacement Adjustment.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Benefit Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

39

--------------------------------------------------------------------------------



“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Unsecured Basket Base Amount” is defined in Section 7.3(A)(x) hereof.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.17.

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

“Venturer” has the meaning given that term in the definition of Joint Venture
above.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date of determination and the making of such payment, by (ii) the then
outstanding principal amount of such Indebtedness; provided that when
determining the Weighted Average Life to Maturity for any Indebtedness which has
a put option allowing the holders of such Indebtedness to require the issuer of
such Indebtedness to repay such Indebtedness prior to its final maturity, the
final maturity for such Indebtedness shall be deemed to be the next date
following such date of determination on which such issuer is required to repay
such Indebtedness if the put option is exercised by the holders of such
Indebtedness.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares
and/or a nominal amount of shares required by law) shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which (other than directors’
qualifying equity interests and/or a nominal amount of equity interests required
by law) shall at the time be so owned or controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

40

--------------------------------------------------------------------------------



The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with Agreement Accounting Principles.

1.2. References. Any references to Subsidiaries of the Company set forth herein
with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

1.3. Company Acting on Behalf of Itself and Subsidiary Borrower. Whether or not
expressly provided herein, each notice or certificate delivered hereunder or in
connection herewith or the other Loan Documents by or to the Company (in its
capacity as a Borrower) or an officer thereof, and each notice or consent
requested by or from the Company (in its capacity as a Borrower) or an officer
thereof, shall be so delivered or given to, by or on behalf of the Company for
the benefit of itself and the Subsidiary Borrower. In furtherance and without
limitation of the foregoing, the Company is hereby authorized and given a power
of attorney by and on behalf of the Subsidiary Borrower to perform and accept
any and all such actions on its behalf under this Agreement and the other Loan
Documents.

1.4. Joint and Several Liability for Obligations of the Company and for
Obligations of the Subsidiary Borrower; No Liability of Subsidiary Borrower for
Obligations of the Company.

(A) Joint and Several Liability for Obligations of the Subsidiary Borrower.
Notwithstanding anything to the contrary contained herein, the Company hereby
irrevocably and unconditionally retains and accepts, not merely as a surety but
also as a co-debtor, joint and several liability with the Subsidiary Borrower
with respect to the payment and performance of all of the Obligations of or
attributable to the Subsidiary Borrower arising hereunder or under the other
Loan Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company and the
Subsidiary Borrower without preferences or distinction among them. Each
provision hereunder or in the Loan Documents relating to the obligations or
liabilities of the Subsidiary Borrower shall be deemed to include a reference to
the Company, as a joint and several obligor for such obligations and
liabilities, whether or not a specific reference to the Company is included
therein.

41

--------------------------------------------------------------------------------



(B) No Liability of Subsidiary Borrower for Obligations of the Company.
Notwithstanding anything to the contrary contained herein and notwithstanding
that the Company shall be liable for all of the Loans and other Obligations of
the Subsidiary Borrower hereunder, the Subsidiary Borrower shall not be liable
for the Loans made to or any other Obligations incurred solely by or on behalf
of the Company; provided, however, that the Subsidiary Borrower hereby
irrevocably and unconditionally agrees that, at any time that, and for so long
as, it is a Special Foreign Subsidiary, it shall be jointly and severally liable
with the Company (not merely as a surety but also as a co-debtor) with respect
to the payment and performance of all of the Obligations of or attributable to
the Company arising hereunder or under the other Loan Documents, it being the
intention of the parties hereto that (i) all of such Obligations shall at such
time be the joint and several obligations of the Company and the Subsidiary
Borrower without preferences or distinction among them and (ii) each provision
hereunder or in the Loan Documents relating to the obligations or liabilities of
the Company shall at such time be deemed to include a reference to the
Subsidiary Borrower, as a joint and several obligor for such obligations and
liabilities, whether or not a specific reference to the Subsidiary Borrower is
included therein.

(C) Guaranty of the Secured Obligations. Each of the Company and, at any time
that, and for so long as, it is a Special Foreign Subsidiary, the Subsidiary
Borrower unconditionally guarantees the full and punctual payment and
performance when due (whether at stated maturity, upon acceleration or
otherwise) of the Secured Obligations on the terms more specifically set forth
in Article XVI hereof.

1.5. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the amount of such Letter
of Credit available to be drawn at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Letter of Credit
Agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.

1.6. Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Capital Stock at such
time.

42

--------------------------------------------------------------------------------



1.7. Pro Forma Calculations. Except as expressly provided otherwise herein, all
pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder) as if such transaction had occurred on the first day
of the period of four consecutive fiscal quarters ending with the most recent
fiscal quarter for which financial statements required to be delivered pursuant
to Section 7.1(A) or Section 7.1(B) are publicly available (or, prior to the
delivery of any such financial statements after the Restated Effective Date,
ending with the last fiscal quarter for which financial statements were required
to be delivered under the Existing Credit Agreement), and, to the extent
applicable (and consistent with the definition of EBITDA), to the historical
earnings and cash flows associated with the assets acquired or disposed of (but
without giving effect to any synergies or cost savings) and any related
incurrence or reduction of Indebtedness. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

1.8. Interest Rates; LIBOR Notification. The interest rate on Eurocurrency Rate
Loans and Floating Rate Loans (when determined by reference to clause (iii) of
the definition of Alternate Base Rate) is determined by reference to the
Eurocurrency Base Rate, which is derived from the London interbank offered rate.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Rate Loans or Floating
Rate Loans (when determined by reference to clause (iii) of the definition of
Alternate Base Rate). In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 4.3(C) of this Agreement,
such Section 4.3(C) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to Section
4.3, in advance of any change to the reference rate upon which the interest rate
on Eurocurrency Rate Loans and Floating Rate Loans (when determined by reference
to clause (iii) of the definition of Alternate Base Rate) is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Base Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 4.3(C), will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Base Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

43

--------------------------------------------------------------------------------



ARTICLE II: LOAN FACILITIES

2.1. Revolving Loans and Term Loans.

(A) Revolving Loan Commitment. Upon the satisfaction of the applicable
conditions precedent set forth in Article V, from and including the Restatement
Effective Date and prior to the Termination Date applicable to the Revolving
Loan Lenders, each Revolving Loan Lender severally and not jointly agrees, on
the terms and conditions set forth in this Agreement, to make revolving loans to
the Borrowers from time to time, in any Agreed Currency, in a Dollar Amount not
to exceed such Lender’s Revolving Pro Rata Share of Revolving Credit
Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided, however, that, except as
permitted under Section 2.4(B), (x) at no time shall the Dollar Amount of the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment, (y)
at no time shall the Dollar Amount of such Lender’s Revolving Credit Obligations
exceed such Lender’s Revolving Loan Commitment, and (z) at no time shall the
Dollar Amount of the Revolving Credit Obligations denominated in Agreed
Currencies other than Dollars exceed the Foreign Currency Sublimit. Subject to
the terms of this Agreement, the Borrowers may borrow, repay and reborrow
Revolving Loans at any time prior to the Termination Date applicable to the
Revolving Loan Lenders. The Revolving Loans made pursuant to this Section 2.1 to
the Company shall be, at the option of the Company, selected in accordance with
Section 2.7, either Floating Rate Advances in Dollars or Eurocurrency Rate
Advances in any Agreed Currency. The Revolving Loans made pursuant to this
Section 2.1 to the Subsidiary Borrower shall be Eurocurrency Rate Advances in
any Agreed Currency. On the Termination Date applicable to the Revolving Loan
Lenders, the Borrowers shall repay in full the outstanding principal balance of
the Revolving Loans. “Revolving Loans” (under and as defined in the Existing
Credit Agreement) outstanding on the Restatement Effective Date immediately
before giving effect to the amendment and restatement of the Existing Credit
Agreement shall continue as Revolving Loans hereunder as more specifically
described in the Fourth Amendment and Restatement Agreement.

(B) Borrowing/Election Notice. The Company (on behalf of itself or the
Subsidiary Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of Section
2.7, in order to request an Advance.

(C) Making of Revolving Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans of any Class, the
Administrative Agent shall notify each Revolving Loan Lender of such Class in
writing (including electronic transmission, facsimile transmission or similar
writing) of the requested Revolving Loan. Each Revolving Loan Lender of such
Class shall make available its Revolving Loan in accordance with the terms of
Section 2.6. The Administrative Agent will promptly make the funds so received
from the Revolving Loan Lenders available to the applicable Borrower at the
Administrative Agent’s office in New York, New York or the applicable
Eurocurrency Payment Office on the applicable Borrowing Date and shall disburse
such proceeds in accordance with the disbursement instructions set forth in such
Borrowing/Election Notice. The failure of any Revolving Loan Lender to deposit
the amount described above with the Administrative Agent on the applicable
Borrowing Date shall not relieve any other Revolving Loan Lender of its
obligations hereunder to make its Revolving Loan on such Borrowing Date.

44

--------------------------------------------------------------------------------



(D) Term Loans.

(i) Upon the satisfaction of the applicable conditions precedent set forth in
Article V, each 2019 Term Loan Lender severally and not jointly agrees, on the
terms and conditions set forth in this Agreement, to make a term loan in Dollars
to the Company in a single draw at any time during the 2019 Term Loan
Availability Period (any such term loan being referred to as a “2019 Term Loan”
and all such term loans being referred to collectively as the “2019 Term
Loans”), in an amount equal to such 2019 Term Loan Lender’s 2019 Term Loan
Commitment. Each 2019 Term Loan Lender shall make the amount of such Lender’s
2019 Term Loan available to the Administrative Agent in New York, New York at
its address specified in Article XIV in immediately available funds, on the
applicable Borrowing Date. After the Administrative Agent’s receipt of the
proceeds of such 2019 Term Loans from the 2019 Term Loan Lenders, the
Administrative Agent shall, subject to the immediately following sentence, make
the proceeds of such 2019 Term Loans available to the Company on the applicable
Borrowing Date by transferring immediately available funds equal to the proceeds
of such 2019 Term Loans received by the Administrative Agent as the Company
shall instruct in writing.

(ii) The 2019 Term Loans shall be repaid in in an amount equal to the Applicable
Amortization Amount on the last day of each September, December, March and June
commencing with the first such day occurring at least forty-five (45) days after
the 2019 Term Loan Draw Date. As used herein, “Applicable Amortization Amount”
means, with respect to any date set forth below, an amount equal to the
percentage set forth below of the initial aggregate principal amount of the 2019
Term Loans actually funded on the 2019 Term Loan Draw Date:

Date Applicable Amortization Percentage September 30, 2019 (if applicable) 1.25%
December 31, 2019 1.25% March 31, 2020 1.25% June 30, 2020 1.25% September 30,
2020 1.25% December 31, 2020 1.25% March 31, 2021 1.25% June 30, 2021 1.25%
September 30, 2021 2.50% December 31, 2021 2.50% March 31, 2022 2.50% June 30,
2022 2.50% September 30, 2022 2.50% December 31, 2022 2.50% March 31, 2023 2.50%
June 30, 2023 2.50% September 30, 2023 2.50% December 31, 2023 2.50% March 31,
2024 2.50%

45

--------------------------------------------------------------------------------



and (ii) a final installment equal to the remaining outstanding balance of the
2019 Term Loan payable on the 2019 Term Loan Maturity Date, and the 2019 Term
Loans shall be permanently reduced by the amount of each installment on the date
payment thereof is made hereunder. If not sooner repaid, the 2019 Term Loans
shall be payable in full on the 2019 Term Loan Maturity Date. Payments or
prepayments of the 2019 Term Loans may not be reborrowed.

(iii) Upon the satisfaction of the applicable conditions precedent set forth in
Article V and Section 2.23, each Lender with an Incremental Term Loan Commitment
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make an Incremental Term Loan in Dollars to the Company on the
effective date of any applicable Commitment Increase pursuant to Section
2.23 hereof, in an amount equal to such Lender’s Incremental Term Loan
Commitment. Each such Lender shall make the amount of such Lender’s Incremental
Term Loan available to the Administrative Agent in New York, New York at its
address specified in Article XIV in funds immediately available, as specified in
any amendment contemplated by Section 2.23(D)(iv). After the Administrative
Agent’s receipt of the proceeds of such Incremental Term Loans from the
applicable Lenders, the Administrative Agent shall make the proceeds of such
Incremental Term Loans available to the Company on the date on which any
Incremental Term Loans are made by transferring immediately available funds
equal to the proceeds of such Incremental Term Loans received by the
Administrative Agent as the Company shall instruct in writing. Additional terms
(if any) applicable to any Incremental Term Loans shall be established in
accordance with the terms of Section 2.23 pursuant to an amendment to this
Agreement as contemplated by Section 2.23(D)(iv).

2.2. [Reserved].

2.3. Rate Options for all Advances; Maximum Interest Periods. The Revolving
Loans and Term Loans may be Floating Rate Advances or Eurocurrency Rate
Advances, or a combination thereof, selected by the Company (on behalf of itself
or the Subsidiary Borrower) in accordance with Sections 2.7 and 2.9. The Company
may select, in accordance with Sections 2.7 and 2.9, Rate Options and Interest
Periods applicable to portions of the Revolving Loans and Term Loans; provided,
that there shall be no more than eight (8) Interest Periods in effect with
respect to all of the Loans at any time; provided, further, that (x) all
Floating Rate Advances and all Term Loans to the Company hereunder shall be
denominated in Dollars and (y) all Revolving Loans to the Subsidiary Borrower
shall be Eurocurrency Rate Advances.

2.4. Optional Payments; Mandatory Prepayments. Optional Payments. The Borrowers
may from time to time and at any time, upon notice to the Administrative Agent,
repay or prepay, without penalty or premium, all or any part of outstanding
Floating Rate Advances in an aggregate minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof. Eurocurrency Rate Advances
may be voluntarily repaid or prepaid prior to the last day of the applicable
Interest Period, subject to the indemnification provisions contained in Section
4.4, in an aggregate minimum amount of $5,000,000 (or the Equivalent Amount if
denominated in an Agreed Currency other than Dollars) and in integral multiples
of $1,000,000 (or the Equivalent Amount if denominated in an Agreed Currency
other than Dollars) in excess thereof; provided, that no Borrower may so prepay
Eurocurrency Rate Advances unless it shall have provided at least three (3)
Business Days’ prior written notice to the Administrative Agent of such
prepayment if the Advance subject to such prepayment is denominated in Dollars
and four (4) Business Days’ prior written notice to the Administrative Agent if
the Advance subject to such prepayment is denominated in an Agreed Currency
other than Dollars. Optional payments or prepayments of the Advances shall be
made (subject to Section 4.4) without penalty or premium, and shall be applied
to Revolving Loans or Term Loans as directed by the Company.

46

--------------------------------------------------------------------------------



(B) Mandatory Prepayments of Loans.

(i) If at any time and for any reason (other than fluctuations in currency
exchange rates) the Net Aggregate Revolving Credit Exposure is greater than the
Aggregate Revolving Loan Commitment, the Borrowers shall immediately prepay
Revolving Loans (or, to the extent such excess is greater than the aggregate
outstanding principal balance of the Revolving Loans, pay immediately available
funds to the Administrative Agent, which funds shall be held in the L/C
Collateral Account) in an aggregate amount equal to such excess.

(ii) If as of any date of determination of the Net Aggregate Revolving Credit
Exposure, solely as a result of fluctuations in currency exchange rates:

(a) the Net Aggregate Revolving Credit Exposure exceeds one hundred five percent
(105%) of the Aggregate Revolving Loan Commitment, the Borrowers shall
immediately prepay Revolving Loans (or, to the extent such excess is greater
than the aggregate outstanding principal balance of the Revolving Loans, pay
immediately available funds to the Administrative Agent, which funds shall be
held in the L/C Collateral Account) in an aggregate amount such that after
giving effect thereto the Net Aggregate Revolving Credit Exposure is less than
or equal to the Aggregate Revolving Loan Commitment; or

(b) the portion of the Net Aggregate Revolving Credit Exposure denominated in
Agreed Currencies other than Dollars exceeds one hundred five percent (105%) of
the Foreign Currency Sublimit, the Borrowers shall immediately prepay Revolving
Loans (or, to the extent such excess is greater than the aggregate outstanding
principal balance of the Revolving Loans, pay immediately available funds to the
Administrative Agent, which funds shall be held in the L/C Collateral Account)
in an aggregate amount such that after giving effect thereto the portion of the
Net Aggregate Revolving Credit Exposure denominated in Agreed Currencies other
than Dollars is less than or equal to the Foreign Currency Sublimit.

47

--------------------------------------------------------------------------------



(iii) The Administrative Agent shall determine the Net Aggregate Revolving
Credit Exposure (x) as of the end of each Interest Period related to any
Eurocurrency Rate Advance which is a Revolving Advance and (y) at any other time
as the Administrative Agent shall determine in its discretion. If as of the date
of any determination of the Net Aggregate Revolving Credit Exposure by the
Administrative Agent pursuant to this clause (iii) or Section 9.1(C), (x) no
Default or Unmatured Default has occurred and is continuing, (y) the Aggregate
Revolving Loan Commitment exceeds the Net Aggregate Revolving Credit Exposure
and (z) the amount of funds on deposit in the L/C Collateral Account is greater
than zero, then the Administrative Agent shall release and disburse to the
Company from the L/C Collateral Account funds in a Dollar Amount equal to the
lesser of the excess described in the foregoing clause (y) and the Dollar Amount
of funds on deposit in the L/C Collateral Account; provided, that, after giving
effect to any such release and disbursement, the portion of the Net Aggregate
Revolving Credit Exposure denominated in Agreed Currencies other than Dollars
shall not exceed the Foreign Currency Sublimit.

(iv) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any of the Domestic Subsidiary Guarantors in respect
of any Prepayment Event, the Company shall, immediately after such Net Proceeds
are received, prepay the Obligations as set forth in Section 2.4(B)(vi) below in
an aggregate amount equal to 100% of such Net Proceeds; provided that, in the
case of any event described in clause (a) of the definition of the term
“Prepayment Event”, if the Company shall deliver to the Administrative Agent a
certificate of a Designated Financial Officer to the effect that the Company or
its relevant Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 90 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) real property, equipment
or other tangible assets (excluding inventory) to be used in the business of the
Company and/or its Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate; provided
further that to the extent of any such Net Proceeds therefrom that have not been
so applied by the end of such 90 day period, at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so applied.

(v) All of the mandatory prepayments of Loans made pursuant to this Section
2.4(B) shall be applied first to Floating Rate Advances and second to any
Eurocurrency Rate Advances maturing on such date and then to subsequently
maturing Eurocurrency Rate Advances in order of maturity, subject to Section
4.4 hereof.

(vi) All such amounts pursuant to Section 2.4(B)(iv) shall be applied to prepay
the Term Loans in the inverse order of maturity.

Nothing herein shall affect the Borrowers’ obligations to repay all Revolving
Credit Obligations or Term Loans when due in accordance with the terms hereof.

48

--------------------------------------------------------------------------------



2.5. Termination and Voluntary Reduction of Commitments.

(A) Termination of Commitments. Unless previously terminated, (i) any undrawn
portion of the 2019 Term Loan Commitments shall terminate on the last day of the
2019 Term Loan Availability Period and (ii) the Revolving Loan Commitments and
all other commitments hereunder shall terminate on the Termination Date.

(B) Voluntary Reduction of Aggregate Revolving Loan Commitment. The Company (on
behalf of itself and the Subsidiary Borrower) may permanently reduce the
Aggregate Revolving Loan Commitment in whole, or in part ratably among the
Revolving Loan Lenders of such Class, in an aggregate minimum amount of
$5,000,000 with respect thereto and integral multiples of $2,500,000 in excess
of that amount with respect thereto (unless the Revolving Loan Commitments of a
Class are reduced in whole), upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the total
Revolving Loan Commitments of any Class may not be reduced below the Dollar
Amount of the Revolving Credit Obligations of such Class. All accrued commitment
fees in respect of such Class shall be payable on the effective date of any
termination of the obligations of any Revolving Loan Lenders of such Class to
make Revolving Loans of such Class hereunder.

2.6. Method of Borrowing of Revolving Loans. On each Borrowing Date for each
Revolving Loan of any Class, each Revolving Loan Lender of such Class shall make
available its Revolving Loan (i) if such Loan is being made to the Company and
is denominated in Dollars, not later than 3:00 p.m. (New York time) in Federal
or other funds immediately available to the Administrative Agent, in New York,
New York at its address specified in or pursuant to Article XIV, (ii) if such
Loan is denominated in an Agreed Currency other than Dollars, not later than
12:00 noon (Local Time), in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Administrative Agent’s Eurocurrency Payment Office for such
currency and (iii) if such Loan is being made to the Subsidiary Borrower, not
later than 12:00 noon (Local Time), in funds immediately available to the
Administrative Agent, in London, England, at its address specified in or
pursuant to Article XIV. The Administrative Agent will promptly make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid applicable address.

2.7. Method of Selecting Classes, Types, Currency and Interest Periods for New
Advances. The Company (on behalf of itself or the Subsidiary Borrower) shall
select the Class and Type of Advance and, in the case of each Eurocurrency Rate
Advance, the Interest Period and Agreed Currency applicable thereto, for each
Revolving Advance to be made pursuant to Section 2.1(A) and for each Term Loan
Advance to be made pursuant to Section 2.1(D). The Company shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit
B hereto (a “Borrowing/Election Notice”) not later than 1:00 p.m. (Local Time)
(a) on the proposed Borrowing Date of each Floating Rate Advance, (b) three (3)
Business Days before the Borrowing Date for each Eurocurrency Rate Advance to be
made in Dollars, and (c) four (4) Business Days before the Borrowing Date for
each Eurocurrency Rate Advance to be made in an Agreed Currency other than
Dollars, specifying: (w) the Borrowing Date (which shall be a Business Day) of
such Advance; (x) the aggregate amount of such Advance; (y) the Class and the
Type of Advance selected; and (z) in the case of each Eurocurrency Rate Advance,
the Interest Period and Agreed Currency applicable thereto.

49

--------------------------------------------------------------------------------



2.8. Minimum Amount of Each Revolving Advance. Each Revolving Advance (other
than a Revolving Advance of Revolving Loans to repay a Reimbursement Obligation)
shall be in a minimum amount of $5,000,000 (or the Equivalent Amount if
denominated in an Agreed Currency other than Dollars) and in multiples of
$1,000,000 (or the Equivalent Amount if denominated in an Agreed Currency other
than Dollars) if in excess thereof; provided, however, that any Floating Rate
Advance may be in the Dollar Amount of the unused total Revolving Loan
Commitment in respect of the applicable Class.

2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Outstanding Advances. Right to Convert. The Company (on behalf
of itself or the Subsidiary Borrower) may elect from time to time, subject to
the provisions of Section 2.3 and this Section 2.9, to convert all or any part
of an Advance of any Type into any other Type or Types of Advance; provided,
that any conversion of any Eurocurrency Rate Advance shall be made on, and only
on, the last day of the Interest Period applicable thereto.

(B) Automatic Conversion and Continuation. Each Floating Rate Advance shall
continue as a Floating Rate Advance unless and until such Floating Rate Advance
is converted into a Eurocurrency Rate Advance. Each Eurocurrency Rate Advance in
Dollars shall continue as a Eurocurrency Rate Advance in Dollars until the end
of the then applicable Interest Period therefor, at which time such Eurocurrency
Rate Advance shall be automatically converted into a Floating Rate Advance
unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Advance continue as a Eurocurrency Rate Advance
in Dollars. Unless a Borrowing/Election Notice shall have timely been given in
accordance with the terms of this Section 2.9, each Eurocurrency Rate Advance in
an Agreed Currency other than Dollars shall automatically continue as a
Eurocurrency Rate Advance in such Agreed Currency with an Interest Period of one
(1) month.

(C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or 2.9(B), no Advance may
be converted into or continued as a Eurocurrency Rate Advance (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.

(D) Borrowing/Election Notice. The Company (on behalf of itself or the
Subsidiary Borrower) shall give the Administrative Agent an irrevocable
Borrowing/Election Notice of each conversion of a Floating Rate Advance into a
Eurocurrency Rate Advance or continuation of a Eurocurrency Rate Advance not
later than 1:00 p.m. (Local Time) (x) three (3) Business Days prior to the date
of the requested conversion or continuation, with respect to any Advance to be
converted or continued as a Eurocurrency Rate Advance in Dollars, and (y) four
(4) Business Days prior to the date of the requested conversion or continuation
with respect to any Advance to be converted or continued as a Eurocurrency Rate
Advance in an Agreed Currency other than Dollars, specifying: (i) the requested
date (which shall be a Business Day) of such conversion or continuation; (ii)
the amount and Type of the Advance to be converted or continued; and (iii) the
amount of Eurocurrency Rate Advance(s) into which such Advance is to be
converted or continued and the Agreed Currency and Interest Period applicable
thereto.

50

--------------------------------------------------------------------------------



(E) Limitations on Conversion. Notwithstanding anything herein to the contrary,
(i) at the election of the Company under this Section 2.9, Eurocurrency Rate
Advances in an Agreed Currency may be converted and/or continued as Eurocurrency
Rate Advances only in the same Agreed Currency and (ii) no Eurocurrency Rate
Advance made to the Subsidiary Borrower may be converted into a Floating Rate
Advance.

2.10. Default Rate. After the occurrence and during the continuance of a Default
described in Section 8.1(B) or, at the option of the Administrative Agent or at
the direction of Required Lenders, after the occurrence and during the
continuance of any other Default, the interest rate(s) applicable to the
Obligations shall be equal to the then applicable rate plus two percent (2.0%)
per annum, and the fee described in Section 3.8(A) shall be equal to the then
Applicable L/C Fee Percentage plus two percent (2.0%) per annum.

2.11. Method of Payment.

(A) All payments of principal, interest, fees, commissions and L/C Obligations
hereunder shall be made, without setoff, deduction or counterclaim (unless
indicated otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent (i) at the Administrative Agent’s address specified
pursuant to Article XIV with respect to Advances or other Obligations
denominated in Dollars, (ii) at the applicable Eurocurrency Payment Office with
respect to any Advance or other Obligations denominated in an Agreed Currency
other than Dollars, or at any other Lending Installation of the Administrative
Agent specified in writing by the Administrative Agent to the Company and (iii)
with respect to any payment due from or on behalf of the Subsidiary Borrower, at
the Administrative Agent’s address in London, England, specified pursuant to
Article XIV, in the case of the foregoing clauses (i) and (ii), by 1:00 p.m.
(Local Time) or, in the case of the foregoing clause (iii), by 3:00 p.m. (Local
Time), in each case, on the date when due and shall be made ratably among the
Lenders (unless such amount is not to be shared ratably in accordance with the
terms hereof). Each Advance shall be repaid or prepaid in the Agreed Currency in
which it was made in the amount borrowed and interest payable thereon shall also
be paid in such currency. Each payment delivered to the Administrative Agent for
the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds which the Administrative Agent
received at its address specified pursuant to Article XIV, at the applicable
Eurocurrency Payment Office or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Company authorizes
the Administrative Agent to charge the accounts of the Company and the
Subsidiary Guarantors maintained with JPMCB or any of its Affiliates for each
payment of principal, interest, fees, commissions, L/C Obligations or any other
Obligations as it becomes due hereunder. Each reference to the Administrative
Agent in this Section 2.11 shall also be deemed to refer, and shall apply
equally, to each Issuing Bank, in the case of payments required to be made by
the Company or any Lender to such Issuing Bank pursuant to Article III.

(B) Notwithstanding the foregoing provisions of this Section 2.11, if, after the
making of any Advance or the issuance of any Letter of Credit in any Agreed
Currency other than Dollars, currency control or exchange regulations are
imposed in the country which issues such Agreed Currency, with the result that
different types of such Agreed Currency (the “New Currency”) are introduced and
the type of currency in which the Advance was made (the “Original Currency”) no
longer exists or any Borrower is not able to make payment to the Administrative
Agent or Issuing Bank for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrowers hereunder in such currency shall
be made to the Administrative Agent in such amount and such type of the New
Currency or Dollars as shall be the Equivalent Amount of such payment otherwise
due hereunder in the Original Currency, it being the intention of the parties
hereto that the Borrowers take all risks of the imposition of any such currency
control or exchange regulations.

51

--------------------------------------------------------------------------------



2.12. Evidence of Debt. Loan Account. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(B) Notes Upon Request. Any Lender may request that the Loans made by it each be
evidenced by a promissory note in substantially the form of Exhibit G-1 and/or
Exhibit G-2, as applicable, to evidence such Lender’s Loans. In such event, each
Borrower shall prepare, execute and deliver to such Lender such a promissory
note for such Loans payable to such Lender or its registered assigns.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (prior to any assignment pursuant to Section 13.3) be
represented by one or more promissory notes in such form, payable to the payee
named therein or its registered assigns, except to the extent that any such
Lender subsequently returns any such note for cancellation and requests that
such Loans once again be evidenced as described in clause (A) above.

2.13. Telephonic Notices. The Company authorizes the Lenders and the
Administrative Agent to extend Advances to the Company denominated in Dollars,
effect selections of Classes and Types of Advances denominated in Dollars and to
transfer funds denominated in Dollars based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Company. The Company (on behalf of itself or the
Subsidiary Borrower) agrees to deliver promptly to the Administrative Agent a
written confirmation, signed by an Authorized Officer, of each telephonic
notice. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error. In case
of disagreement concerning such notices, if the Administrative Agent has
recorded telephonic borrowing notices, such recordings will be made available to
the Company upon the Company’s request therefor. For the avoidance of doubt, it
is understood and agreed that all requests for extensions of Advances (including
selections in respect thereof) to be made in an Agreed Currency other than
Dollars or made to the Subsidiary Borrower shall be submitted in writing in
accordance with Section 2.7.

2.14. Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis;
Taxes. Promise to Pay. Without limiting the provisions of Section 1.4 hereof,
each Borrower unconditionally promises to pay when due the principal amount of
each Loan incurred by it and all other Obligations incurred by it, and to pay
all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.

(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise). Interest accrued on each
Eurocurrency Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which such Eurocurrency Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such Payment Date following the incurrence of such Obligations, (ii)
upon repayment thereof in full or in part and (iii) if not theretofore paid in
full, at the time such Obligations become due and payable (whether by
acceleration or otherwise).

52

--------------------------------------------------------------------------------



(C) Fees.

(i) Except as provided in Section 2.22(B), the Company shall pay to the
Administrative Agent, for the account of the Revolving Loan Lenders, from and
after the date of this Agreement until the date on which the Revolving Loan
Commitments shall be terminated in whole, a commitment fee accruing at a rate
per annum equal to the then Applicable Commitment Fee Percentage with respect to
the Revolving Loan Commitments on such Revolving Loan Lender’s Revolving Pro
Rata Share of the amount by which (A) the Aggregate Revolving Loan Commitment in
effect from time to time exceeds (B) the Revolving Credit Obligations in effect
from time to time. All such commitment fees payable under this clause
(C)(i) shall be payable quarterly in arrears on each Payment Date occurring
after the date of the Restatement Effective Date (with the first such payment
being calculated for the period from the Restatement Effective Date and ending
the next quarter end), and, in addition, on the date on which the Revolving Loan
Commitments shall be terminated in whole.

(ii) The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(iii) Fees in respect of Letters of Credit shall be paid as specified in Section
3.8.

(D) Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable Floating
Rate Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage.

(i) All Obligations other than Eurocurrency Rate Advances shall bear interest
from and including the date of the making of such Advance, in the case of
Advances, and the date such Obligation is due and owing in the case of such
other Obligations, to (but not including) the date of repayment thereof at the
Floating Rate changing when and as such Floating Rate changes. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Rate Advance shall bear interest from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the Eurocurrency Rate determined as
applicable to such Eurocurrency Rate Advance in accordance with the terms
hereof.

53

--------------------------------------------------------------------------------



(ii) Interest on all Eurocurrency Rate Advances, Floating Rate Advances and on
all fees shall be calculated for actual days elapsed on the basis of a 360-day
year, except that (x) interest calculated by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
calculated for actual days elapsed on the basis of a 365- or, when appropriate,
366-day year, and (ii) Advances denominated in Pounds Sterling shall be
calculated for actual days elapsed on the basis of a year of 365 days. Interest
shall be payable for the day an Obligation is incurred but not for the day of
any payment on the amount paid if payment is received prior to 3:00 p.m. (Local
Time) at the place of payment. If any payment of principal of or interest on a
Loan or any payment of any other Obligations shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

(iii) On the Restatement Effective Date, the Applicable Eurocurrency Margin,
Applicable Floating Rate Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage shall be determined on the basis of the then
applicable rating from Moody’s and S&P, as described in Part I of the Pricing
Schedule hereto. Thereafter, at the election of the Borrowers upon five Business
Days’ prior written notice to the Administrative Agent, the Applicable
Eurocurrency Margin, Applicable Floating Rate Margin, Applicable L/C Fee
Percentage and Applicable Commitment Fee Percentage shall be determined on the
basis of either (i) the then applicable rating from Moody’s and S&P as set forth
in Part I of the Pricing Schedule or (ii) the then applicable Total Leverage
Ratio as set forth in Part II of the Pricing Schedule (it being understood and
agreed that the Company shall be entitled to elect whichever basis results in
lower interest and fees hereunder).

(E) Taxes.

(i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, fees, assessments, charges or withholdings or any interest,
penalties or liabilities with respect thereto imposed by any Governmental
Authority including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, (A) taxes imposed on or measured by
such Lender’s or the Administrative Agent’s, as the case may be, net income,
franchise taxes and branch profit taxes or similar taxes imposed by the United
States of America or any Governmental Authority of the jurisdiction under the
laws of which such Lender or the Administrative Agent, as the case may be, is
incorporated or organized, maintains its principal office or maintains a Lending
Installation, (B) Other Connection Taxes, and (C) any taxes imposed under FATCA
(all such excluded taxes, levies, imposts, deductions, fees, assessments,
charges, withholdings, and liabilities being hereinafter referred to as
“Excluded Taxes”; and all such non-excluded taxes, levies, imposts, deductions,
fees, assessments, charges, withholdings, and liabilities, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower,
which the Administrative Agent or a Lender determines to be applicable to this
Agreement, the other Loan Documents, the Revolving Loan Commitments, the Term
Loan Commitments, the Loans or the Letters of Credit being hereinafter referred
to as “Taxes”). If any Borrower shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder or under the other
Loan Documents to any Lender, any Lending Installation or the Administrative
Agent, (a) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.14(E))
such Lender, such Lending Installation or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (b) the applicable Borrower shall make
such deductions or withholdings, and (c) the applicable Borrower shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law. If any Tax, including, without
limitation, any withholding tax, of the United States of America or any other
Governmental Authority shall be or become applicable (x) after the date of this
Agreement, to such payments by the Borrowers made to the Lending Installation or
any other office that a Lender may claim as its Lending Installation, or (y)
after such Lender’s selection and designation of any other Lending Installation,
to such payments made to such other Lending Installation, such Lender shall use
reasonable efforts to make, fund and maintain its Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
Borrowers’ liability hereunder, if the making, funding or maintenance of such
Loans through such other Lending Installation of such Lender does not, in the
reasonable judgment of such Lender, otherwise adversely and materially affect
such Loans or the obligations under the Revolving Loan Commitments or Term Loan
Commitments of such Lender.

54

--------------------------------------------------------------------------------



(ii) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, Term Loan Commitments, the Loans or the Letters of
Credit (hereinafter referred to as “Other Taxes”).

(iii) Each Borrower hereby agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(E)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.14(E) submitted to the Company and the
Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto.

(iv) With respect to any deduction or withholding for or on account of any Taxes
or Other Taxes pursuant to this Section 2.14(E), and to confirm that all Taxes
or Other Taxes required to be paid pursuant to this Section 2.14(E) have been
paid to the appropriate Governmental Authorities, the Company (on behalf of
itself or the Subsidiary Borrower) shall promptly (and in any event not later
than thirty (30) days after receipt) furnish to each Lender and the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof and such further certificates, receipts and other documents as
may reasonably be required (in the judgment of such Lender or the Administrative
Agent) to establish any tax credit to which such Lender or the Administrative
Agent may be entitled.

55

--------------------------------------------------------------------------------



(v) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.14(E) shall survive the payment in full of all Obligations hereunder,
the termination of the Letters of Credit and the termination of this Agreement.

(vi) Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Restatement Effective
Date, or, if later, the date on which such Lender becomes a Lender pursuant to
Section 13.3 hereof (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but thereafter only for so long as such
Non-U.S. Lender is legally entitled to do so), either (A) two (2) duly completed
originals of either IRS Form W-8BEN, IRS Form W-8BEN-E, or IRS Form W-8ECI, or
an applicable successor form; or (B) in the case of a Non-U.S. Lender that is
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate of a duly authorized officer of such
Non-U.S. Lender to the effect that such Non-U.S. Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code or a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed originals of IRS Form W-8BEN, IRS
Form W-8BEN-E or an applicable successor form, in each case, certifying that
such Lender is exempt from United States withholding tax and is entitled to
receive payments under this Agreement without deduction for withholding of any
United States federal taxes. Each Lender (other than a Non-U.S. Lender) shall,
on or before the date on which it becomes a party to this Agreement, deliver to
each of the Company and the Administrative Agent two duly completed originals of
United States IRS Form W-9 (or any successor form) establishing that such Lender
is a U.S. person (within the meaning of Section 7701(a)(30) of the Code) and is
not subject to backup withholding. Each Lender further agrees to deliver to the
Company and the Administrative Agent from time to time a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender in
a form satisfactory to the Company and the Administrative Agent, before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.14(E)(vi). Further, each Lender which delivers
a form or certificate pursuant to this Section 2.14(E)(vi) covenants and agrees
to deliver to the Company and the Administrative Agent within fifteen (15) days
prior to the expiration of such form, for so long as this Agreement is still in
effect, another such certificate and/or two (2) accurate and complete
newly-signed originals of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).

56

--------------------------------------------------------------------------------



Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld and which may be obtained
without undue unreimbursed expense to such Lender. Notwithstanding any other
provision of this Section 2.14(E), the Borrowers shall not be obligated to gross
up any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify
any Lender pursuant to Section 2.14(E)(iii), in respect of withholding taxes to
the extent imposed as a result of (x) the failure of such Lender to deliver to
the Company the form or forms and/or an Exemption Certificate, as applicable to
such Lender, pursuant to Section 2.14(E)(vi), (y) such form or forms and/or
Exemption Certificate or the information or certifications made therein by the
Lender being untrue or inaccurate on the date delivered in any material respect
or (z) the Lender designating a successor Lending Installation at which it
maintains its Loans which has the effect of causing such Lender to become
obligated for tax payments in excess of those in effect immediately prior to
such designation; provided, however, that the Borrowers shall be obligated to
gross up any payments to any such Lender pursuant to Section 2.14(E)(i), and to
indemnify any such Lender pursuant to Section 2.14(E)(iii), in respect of
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or exemption
certificate to establish a complete exemption from withholding tax or inaccuracy
or untruth contained therein resulted from a change in any applicable statute,
treaty, regulation or other applicable law or any interpretation of any of the
foregoing occurring after the date such Lender became a party hereto, which
change rendered such Lender no longer legally entitled to deliver such form or
forms or Exemption Certificate or otherwise ineligible for a complete exemption
from withholding tax, or rendered the information or the certifications made in
such form or forms or Exemption Certificate untrue or inaccurate in any material
respect, (ii) the redesignation of the Lender’s Lending Installation was made at
the request of any Borrower or (iii) the obligation to gross up payments to any
such Lender pursuant to Section 2.14(E)(i), or to indemnify any such Lender
pursuant to Section 2.14(E)(iii), is with respect to a Purchaser that becomes a
Purchaser as a result of an assignment made at the request of any Borrower.

(vii) Upon the request, and at the expense of, the Borrowers, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E) shall reasonably afford the Company (on behalf of itself or the
Subsidiary Borrower) the opportunity to contest, and shall reasonably cooperate
with the Company in contesting, the imposition of any Tax giving rise to such
payment; provided, that (a) such Lender shall not be required to afford the
Company the opportunity to so contest unless the Company shall have confirmed in
writing to such Lender its obligation (or the obligation of the Subsidiary
Borrower) to pay such amounts pursuant to this Agreement; and (b) the Borrowers
shall reimburse such Lender for its attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Company in contesting the
imposition of such Tax; provided, however, that notwithstanding the foregoing,
no Lender shall be required to afford the Company the opportunity to contest, or
cooperate with the Company in contesting, the imposition of any Taxes, if such
Lender in good faith determines that to do so would have an adverse effect on
it.

57

--------------------------------------------------------------------------------



(viii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (viii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(ix) Each Lender shall severally indemnify the Administrative Agent, within
thirty (30) days after demand therefor, for (i) any Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Taxes or Other Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any taxes,
levies, imposts, deductions, fees, assessments, charges, or withholdings
attributable to such Lender’s failure to comply with the provisions of Section
13.2(C) relating to the maintenance of a Participant Register and (iii) any
taxes, levies, imposts, deductions, fees, assessments, charges, or withholdings
that are excluded pursuant to Section 2.14(E) and that are attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (ix).

(x) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.14(E) (including by the payment of
additional amounts), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (x) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (x), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (x) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the indemnifying party or any other Person.

58

--------------------------------------------------------------------------------



(xi) All consideration expressed to be payable under a Loan Document by any
Borrower to a Lender shall be deemed to be exclusive of any VAT or other sales
tax. If VAT or other sales tax is chargeable on any supply made by a Lender to
any Borrower in connection with a Loan Document, the applicable Borrower shall
pay to such Lender (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT or sales tax. Where a
Loan Document requires any Borrower to reimburse a Lender for any costs or
expenses, the applicable Borrower shall also at the same time pay and indemnify
such Lender against all VAT or other sales tax incurred by such Lender in
respect of the costs or expenses to the extent that such Lender reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT or sales tax purposes is entitled to credit or repayment from the
relevant tax authority in respect of the VAT or sales tax.

(xii) For purposes of determining withholding taxes imposed under FATCA, from
and after the Restatement Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Revolving Loan Lender of the applicable
Class of the contents of each notice to reduce the Revolving Loan Commitments of
such Class, each Borrowing/Election Notice for such Class and each repayment
notice for such Class received by it hereunder. The Administrative Agent will
notify each Lender of the applicable Class of the interest rate applicable to
each Floating Rate Loan and Eurocurrency Rate Loan and the Agreed Currency
applicable to each Eurocurrency Rate Loan promptly upon determination of such
interest rate and Agreed Currency and will give each Lender of the applicable
Class prompt notice of each change in the Alternate Base Rate.

59

--------------------------------------------------------------------------------



2.16. Lending Installations. Each Lender may book its Loans or Letters of Credit
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation. Each Lender may, by written or facsimile notice to
the Administrative Agent and the Company, designate a Lending Installation
through which Loans will be made by it and for whose account Loan payments
and/or payments of L/C Obligations are to be made.

2.17. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of a Borrower, a
payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan.

2.18. Termination of Agreement. This Agreement shall be effective until (A) all
of the Obligations (other than contingent indemnity obligations) shall have been
fully paid and satisfied in cash, (B) all of the Revolving Loan Commitments and
Term Loan Commitments (if any) shall have been terminated in accordance with the
terms of this Agreement and (C) all of the Letters of Credit shall have expired,
been canceled, terminated or cash collateralized or otherwise supported in an
amount and in a manner satisfactory to the Administrative Agent and any
applicable Issuing Banks.

2.19. Replacement of Certain Lenders. In the event a Lender (an “Affected
Lender”) shall have: (a) become a Defaulting Lender, (b) requested compensation
from the Borrowers under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other
Taxes or other additional costs incurred by such Lender which are not being
incurred generally by the other Lenders, (c) delivered a notice pursuant to
Section 4.3 claiming that such Lender is unable to extend Eurocurrency Rate
Loans to the Borrowers for reasons not generally applicable to the other
Lenders, (d) has invoked Section 10.2, or (e) failed or refused to consent by
the relevant time to any amendment, waiver, supplement, restatement, discharge
or termination of any provision of this Agreement when requested by the Company
and the Administrative Agent and with respect to which (A) the consent of “each
Lender” or “each Lender directly affected thereby” is required under Section 9.3
and (B) the Required Lenders have so consented then, in any such case, the
Company or the Administrative Agent may make written demand on such Affected
Lender (with a copy to the Administrative Agent in the case of a demand by the
Company and a copy to the Company in the case of a demand by the Administrative
Agent) for the Affected Lender to assign, and such Affected Lender shall use
commercially reasonable efforts to assign, pursuant to one or more duly executed
Assignment Agreements within five (5) Business Days after the date of such
demand, at the cost and expense of the Company, to one or more financial
institutions that comply with the provisions of Section 13.3(A) which the
Company or the Administrative Agent, as the case may be, shall have engaged for
such purpose (a “Replacement Lender”), all or any portion of such Affected
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all Loans owing to it, in the case of
any Term Loan Lender, its Term Loan Commitment (if any), and, in the case of any
Revolving Loan Lender, its Revolving Loan Commitment, all of its participation
interests in existing Letters of Credit (if any), and its obligation to
participate in additional Letters of Credit (if any) in accordance with Section
13.3. The Administrative Agent agrees, upon the occurrence of such events with
respect to an Affected Lender and upon the written request of the Company, to
use its reasonable efforts to obtain the commitments from one or more financial
institutions to act as a Replacement Lender. Further, with respect to such
assignment, the Affected Lender shall have concurrently received, in cash, all
amounts due and owing to the Affected Lender hereunder or under any other Loan
Document, including, without limitation, the aggregate outstanding principal
amount of the Loans owed to such Lender, together with accrued interest thereon
through the date of such assignment, amounts payable under Sections 2.14(E),
4.1, and 4.2 with respect to such Affected Lender and compensation payable under
Section 2.14(C) in the event of any replacement of any Affected Lender under
clause (b) (c), (d) or (e) of this Section 2.19; provided that upon such
Affected Lender’s replacement, such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14(E),
2.20, 2.21(B), 3.10, 4.1, 4.2, 4.4 and 10.7 (and each other provision of this
Agreement or the other Loan Documents whereby the Company or any of its
Subsidiaries agrees to reimburse or indemnify the Lenders), as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 11.8 for such amounts, obligations and liabilities as
are due and payable up to and including (but not after) the date such Affected
Lender is replaced pursuant hereto.

60

--------------------------------------------------------------------------------



2.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from a Borrower, a Lender or an
Issuing Bank hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main office in New York, New York on the
Business Day preceding that on which the final, non-appealable judgment is
given. The obligations in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt of any
sum adjudged to be so due in such other currency by the party to whom such sum
is owed, such party may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due in the
specified currency, each party hereto obligated to pay any such sum shall, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, indemnify the party to whom such sum is owed
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due in the specified currency (and in the case of any
Lender, any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 12.2), the
party to whom such sum was owed shall remit such excess to the paying party.

61

--------------------------------------------------------------------------------



2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations. Market Disruption. Notwithstanding the
satisfaction of all conditions referred to in this Article II with respect to
any Advance in any Agreed Currency other than Dollars, if there shall occur on
or prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Company, the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Rate Loans comprising such Advance to be denominated in such Agreed
Currency, then the Administrative Agent shall forthwith give notice thereof to
the Company and the Lenders, and such Eurocurrency Rate Loans shall not be
denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing/Election Notice,
as Floating Rate Loans, unless the Company notifies the Administrative Agent at
least one (1) Business Day before such date that it elects not to borrow on such
date.

(B) Calculation of Amounts. Except as set forth below, all amounts referenced in
this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided, however, that to the extent the Borrowers shall be obligated
hereunder to pay in Dollars any Advance denominated in a currency other than
Dollars, such amount shall be paid in Dollars using the Dollar Amount of the
Advance (calculated based upon the Equivalent Amount in effect on the date of
payment thereof). Notwithstanding anything herein to the contrary, in connection
with Obligations payable by the Borrowers, the full risk of currency
fluctuations shall be borne by the Borrowers and each Borrower agrees to
indemnify and hold harmless the Administrative Agent, the Lenders and the
Issuing Banks from and against any loss resulting from any borrowing denominated
in any Agreed Currency other than Dollars that is not repaid to the Lenders on
the date of such borrowing.

2.22. Certain Provisions Applicable to Defaulting Lenders.

(A) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) if any L/C Obligations are outstanding or exist at the time a Revolving Loan
Lender is a Defaulting Lender then:

(a) all or any part of the Revolving Pro Rata Share of the L/C Obligations of
such Defaulting Lender shall be reallocated among Revolving Loan Lenders that
are not Defaulting Lenders in accordance with their respective Revolving Pro
Rata Shares but only to the extent (A) the sum of all such non-Defaulting
Lenders’ Revolving Credit Obligations plus such Defaulting Lender’s L/C
Obligations does not exceed the total of all Revolving Loan Commitments of the
Revolving Loan Lenders that are not Defaulting Lenders, (B) each non-Defaulting
Lender’s share of the Revolving Credit Obligations does not exceed such
non-Defaulting Lender’s Revolving Loan Commitment and (C) no Default has
occurred and is continuing;

62

--------------------------------------------------------------------------------



(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
Revolving Pro Rata Share of L/C Obligations (after giving effect to any partial
reallocation pursuant to the immediately preceding clause (a)) in accordance
with the procedures set forth in Section 3.11 for so long as such L/C
Obligations are outstanding; and

(ii) so long as any Revolving Loan Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding Revolving Pro Rata Share of the L/C Obligations will be 100% covered
by the Revolving Loan Commitments of the non-Defaulting Revolving Loan Lenders
and/or cash collateral will be provided by the Company in accordance with this
Section 2.22(A), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Revolving Loan Lenders
in a manner consistent with Section 2.22(A)(i) (and such Defaulting Lender shall
not participate therein).

(B) In addition to the foregoing, for so long as any Lender is a Defaulting
Lender:

(i) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Loan Commitment of such Defaulting Lender pursuant to Section 2.14(C);

(ii) if such Defaulting Lender is a Revolving Loan Lender and if the Company
cash collateralizes such Defaulting Lender’s Revolving Pro Rata Share of the L/C
Obligations pursuant to Section 2.22(A), the Company shall not be required to
pay the L/C Fee to such Defaulting Lender pursuant to Section 3.8(A) during the
period such Defaulting Lender’s Revolving Pro Rata Share of the L/C Obligations
are cash collateralized;

(iii) if such Defaulting Lender is a Revolving Loan Lender and if the L/C
Obligations of the Defaulting Lenders are reallocated pursuant to clause
(A)(i)(a) above, then the fees payable to the Revolving Loan Lenders pursuant to
Section 3.8(A) and Section 2.14(C)(i) shall be adjusted in accordance with the
respective Revolving Pro Rata Shares of the Revolving Loan Lenders that are not
Defaulting Lenders;

(iv) if such Defaulting Lender is a Revolving Loan Lender and if such Defaulting
Lender’s Revolving Pro Rata Share of the L/C Obligations is neither reallocated
nor cash collateralized pursuant to Section 2.22(A), then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, all L/C Fees
payable under Section 3.8(A) with respect to such Defaulting Lender’s Revolving
Pro Rata Share of the L/C Obligations shall be payable to the applicable Issuing
Bank until such L/C Obligations are cash collateralized; and

63

--------------------------------------------------------------------------------



(v) the Revolving Loan Commitment, Revolving Credit Obligations, Term Loan
Commitment and Term Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders or Required Revolving Loan Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.3); provided, that, except as
otherwise provided in Section 9.3(C), this clause (B)(v) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby.

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Revolving Loan Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) any Issuing Bank has a good faith belief that
any Revolving Loan Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Revolving Loan Lender commits to extend
credit, such Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless such Issuing Bank shall have entered into arrangements
with the Company or such Revolving Loan Lender, satisfactory to such Issuing
Bank to defease any risk to it in respect of such Revolving Loan Lender
hereunder.

In the event that the Administrative Agent, the Company, and each Issuing Bank
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then (i) to the extent such Lender is a
Revolving Loan Lender, the respective Revolving Pro Rata Shares of the L/C
Obligations of the Revolving Loan Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and (ii) on such date such
Lender shall purchase at par such of the Loans of the other Lenders of the
applicable Class as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving Pro
Rata Share, as applicable.

2.23. Incremental Facilities.

(A) At any time, but not more than one (1) time in the case of raising
commitments for incremental term loans and not more than five (5) times during
the term of this Agreement in the case of an increase to the Aggregate Revolving
Loan Commitment (unless, in either case, the Administrative Agent agrees to an
additional number in its sole discretion), and subject to the terms and
conditions of this Section 2.23, the Company may request (i) to raise
commitments for incremental term loans in order to accommodate an incremental
single-draw tranche of Term Loans (the “Incremental Term Loans”, and the term
loan commitments relating thereto, the “Incremental Term Loan Commitments”)
and/or (ii) an increase in the Aggregate Revolving Loan Commitment in order to
accommodate additional Revolving Loans (the “Incremental Revolving Loans”, and
the Revolving Loan Commitments relating thereto, the “Incremental Revolving Loan
Commitments”) (any such increase being referred to herein as a “Commitment
Increase”) without the consent of any Lender not providing such Incremental Term
Loan Commitments or Incremental Revolving Loan Commitments, as the case may be;
provided that, the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Loan Commitments effected during the term of this
Agreement shall not exceed $100,000,000.

64

--------------------------------------------------------------------------------



(B) Each Commitment Increase shall be in a minimum amount of $10,000,000 and
integral multiples of $1,000,000. For the avoidance of doubt, an Incremental
Revolving Loan Commitment shall become a “Revolving Loan Commitment” (or in the
case of an Incremental Revolving Loan Commitment to be provided by an existing
Revolving Loan Lender, an increase in such Lender’s Revolving Loan Commitment)
under this Agreement, in any such case, pursuant to a “Commitment and
Acceptance” substantially in the form of Exhibit I (a “Commitment and
Acceptance”). Any request for a Commitment Increase shall be made in a written
notice (an “Increase Notice”) given to the Administrative Agent and the Lenders
by the Company not less than ten (10) Business Days prior to the proposed
effective date therefor, which Increase Notice shall specify the type and amount
of the proposed Commitment Increase and the proposed effective date thereof.
Commitment Increases may be provided by any existing Lender or by any other bank
or other financial institution (any such other bank or other financial
institution, a “Proposed New Lender”; provided that no Ineligible Institution
may be a Proposed New Lender); provided that any Proposed New Lender shall be
reasonably acceptable to the Administrative Agent.

(C) The terms and provisions of the Incremental Revolving Loans and Incremental
Revolving Loan Commitments shall be identical to (and in any event no more
favorable than) the terms and provisions of the Revolving Loans and the
Revolving Loan Commitments at such time. Any tranche of Incremental Term Loans
(A) shall be available to the Company in Dollars, (B) shall rank pari passu in
right of payment with the Revolving Loans and the then existing Term Loans, (C)
shall not mature earlier than the later of (x) the latest Termination Date and
(y) the latest Term Loan Maturity, and (D) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans and the
2019 Term Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the later of (x) the latest
Termination Date and (y) the latest Term Loan Maturity Date (or any later
maturity date then in effect with respect to the Loans) may provide for material
additional or different financial or other covenants requirements applicable
only during periods after such date and (ii) the Incremental Term Loans may be
priced differently than the Revolving Loans and then existing Term Loans and may
have amortization or prepayments prior to the later of (x) the latest
Termination Date and (y) the latest Term Loan Maturity Date. Without limiting
the foregoing, any Incremental Revolving Loans shall bear interest (and, to the
extent applicable, Commitment Fees) at rates that are no more favorable than the
rate then applicable to the Revolving Loans and then existing Term Loans; it
being understood and agreed that this Agreement shall be amended as contemplated
by Section 2.23(D)(iv) below to provide the then existing Revolving Loan Lenders
and Term Loan Lenders the benefit of any more favorable rates (and, to the
extent applicable, Commitment Fees) payable to the Lenders of such Incremental
Revolving Loans.

65

--------------------------------------------------------------------------------



(D) Without limiting the applicability of any conditions to Advances set forth
in this Agreement, the effectiveness of any Commitment Increase shall be subject
to the following conditions precedent:

(i) both as of the proposed effective date of the applicable Increase Notice and
as of the date of such Commitment Increase, (1) all representations and
warranties under Article VI and in the other Loan Documents shall be true and
correct in all material respects as though made on such date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date), (2) no event shall have occurred and then be continuing which
constitutes a Default or Unmatured Default and (3) the Company shall have
furnished a certificate of a Designated Financial Officer demonstrating pro
forma compliance with the Priority Debt Ratio under Section 7.4 as of the last
day of the Company’s most recently completed fiscal quarter for which financial
statements are publicly available, which pro forma compliance shall be
determined based on the ratio of (i) Priority Debt as of the date of such
Commitment Increase (after giving effect thereto and the making of Term Loans
and Revolving Loans (if any) in connection therewith) to (ii) EBITDA for the
four consecutive fiscal quarters then ended on the last day of such fiscal
quarter; provided that in event the proceeds of such Commitment Increase are
being used to finance a Limited Condition Acquisition, at the Company’s option
(x) (A) representations and warranties set forth in Article VI shall be true and
correct in all material respects (or in all respects if qualified by
materiality) as of the date of effectiveness of the applicable acquisition
agreement (or, to the extent such representation and warranty is stated to
relate solely to an earlier date, as of such earlier date) and (B) as of the
date of consummation of such Limited Condition Acquisition, customary
“specified” representations and warranties shall be true and correct in all
material respects (or in all respects if qualified by materiality) immediately
prior to, and immediately after giving effect to, the consummation of such
Limited Condition Acquisition (or, to the extent such representation and
warranty is stated to relate solely to an earlier date, as of such earlier
date), (y) the determination of whether a Default (other than Default or
Unmatured Default relating to Section 8.1(B), (F) or (G)) shall have occurred
and be continuing or would result from such acquisition shall be tested as of
the date the applicable acquisition agreement is entered into and (z) compliance
with Section 2.23(D)(i)(3) above shall be calculated on a pro forma basis as of
the date of the signing of the applicable acquisition agreement;

(ii) the Borrowers, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide an “Incremental Term Loan Commitment”
or “Incremental Revolving Loan Commitment” in support of such Commitment
Increase shall have executed and delivered a Commitment and Acceptance;

(iii) counsel for the Borrowers and the Subsidiary Guarantors shall have
provided to the Administrative Agent supplemental opinions in form and substance
reasonably satisfactory to the Administrative Agent;

(iv) the Borrowers, the Subsidiary Guarantors and the Proposed New Lenders shall
otherwise have executed and delivered such other instruments and documents as
the Administrative Agent shall have reasonably requested in connection with such
increase (including an amendment to this Agreement and, as appropriate, the
other Loan Documents, executed by the Company, each Lender agreeing to provide
such Commitment Increase, if any, each Proposed New Lender, if any, and the
Administrative Agent, which amendment or amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect such increase in accordance with this Section
2.23 or to provide for the integration of the Incremental Term Loans or
Incremental Revolving Loans, as the case may be, including, without limitation,
to specify terms applicable to the Incremental Term Loans not provided for in
this Agreement or to make conforming changes to the terms of the Revolving Loans
and the 2019 Term Loans as required by Section 2.23(C) above), and each Loan
Party shall have reaffirmed the Obligations and its respective obligations, and
the Liens granted, under the Loan Documents;

66

--------------------------------------------------------------------------------



(v) in the case of an Incremental Revolving Loan Commitment, the Administrative
Agent shall have administered the assignment and reallocation of the Revolving
Loans, L/C Interests and any obligation to participate in Letters of Credit on
the effective date of such increase ratably among the Revolving Loan Lenders
(including new Lenders) after giving effect to such increase; provided, that the
Borrowers hereby agree to compensate the Revolving Loan Lenders for all losses,
expenses and liabilities incurred by any Revolving Loan Lender in connection
with the sale or assignment of any Eurocurrency Rate Loan resulting from such
reallocation on the terms and in the manner set forth in Section 4.4; and

(vi) any Proposed New Lender becoming a party hereto shall, in the case of any
Proposed New Lender that is organized under the laws of a jurisdiction outside
of the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

Upon satisfaction of the conditions precedent to any Commitment Increase, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date thereof. Upon any such effective date that is supported by a
Proposed New Lender, such Proposed New Lender shall become a party to this
Agreement as a Lender and shall have the rights and obligations of a Lender
hereunder. Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Lender to participate in any Commitment
Increase or make additional Loans in connection therewith.

2.24. Future Extensions of Maturity. Notwithstanding anything herein to the
contrary (including, without limitation Section 9.3), in the event of a future
amendment to extend the maturity date of any Revolving Loan Commitments, Term
Loan Commitments or Term Loans, the Company shall be permitted to reduce the
Revolving Loan Commitments and Term Loan Commitments, as applicable, and repay
the Revolving Loans and Term Loans of those Lenders who consent to such an
extension in a greater proportion than those Lenders who do not so consent, and
the Company and the Administrative Agent shall be authorized to amend this
document in a manner that the Administrative Agent believes is necessary to
reflect, or provide for the integration of, such an extension (and, if
applicable, reduction) and shall submit such an amended document to those
extending Lenders for their approvals and signatures.

2.25. MIRE Events. Notwithstanding anything to the contrary set forth herein, no
MIRE Event may be closed until the Administrative Agent shall have received the
following documents in respect of Mortgaged Property: (a) a completed flood
hazard determination from a third party vendor; and (b) if required by
applicable Flood Laws, (i) evidence of required flood insurance with respect to
which flood insurance has been made available under applicable Flood Laws and
(ii) other flood documentation or information reasonably requested by any Lender
to enable such Lender to comply with such Flood Laws.

67

--------------------------------------------------------------------------------



ARTICLE III: THE LETTER OF CREDIT FACILITY

3.1. Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Borrowers herein set forth, each Issuing Bank hereby agrees to
issue for the account of either Borrower as the applicant thereof, for the
support of its or its Subsidiaries’ obligations, through the applicable Issuing
Bank’s branches as it and the Borrowers may jointly agree, one or more Letters
of Credit denominated in any Agreed Currency in accordance with this Article III
from time to time during the period commencing on the Restatement Effective Date
and ending on the date five (5) Business Days immediately preceding the
Revolving Loan Termination Date (but subject to Section 3.3 below). The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s (including the Subsidiary
Borrower’s) obligations as provided in the first sentence of this paragraph, the
Company will be fully responsible for the Reimbursement Obligations in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 3.8 to the same extent as if it were the sole
account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit). Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

3.2. [Reserved].

3.3. Types and Amounts. No Issuing Bank shall have any obligation to, and the
Issuing Bank shall not:

(A) issue any Letter of Credit if on the date of issuance (or amendment), before
or after giving effect to the Letter of Credit requested hereunder, except as
permitted by Section 2.4(B), (v) the Dollar Amount of the Revolving Credit
Obligations at such time would exceed the Aggregate Revolving Loan Commitment at
such time, (w) the Dollar Amount of any Lender’s Revolving Credit Obligations
would exceed such Lender’s Revolving Loan Commitment, (x) the Dollar Amount of
the Revolving Credit Obligations denominated in Agreed Currencies other than
Dollars at such time would exceed the Foreign Currency Sublimit, (y) the LC
Obligations with respect to all Letters of Credit issued by such Issuing Bank
would exceed its Issuing Bank Commitment or (z) the aggregate L/C Obligations
would exceed $100,000,000; or

(B) issue any Letter of Credit which has an expiration date later than the date
which is the earlier of (x) one (1) year after the date of issuance thereof or
(y) five (5) Business Days immediately preceding the Revolving Loan Termination
Date; provided, that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which in no event shall
extend beyond the date referred to in clause (y) above).

68

--------------------------------------------------------------------------------



The Borrowers may, at any time and from time to time, modify the Issuing Bank
Commitment of any Issuing Bank as provided in the definition of Issuing Bank
Commitment; provided that the Borrowers shall not reduce or increase the Letter
of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in this Section 3.3 shall not be satisfied.

3.4. Conditions.

(A) In addition to being subject to the satisfaction of the applicable
conditions contained in Article V, the obligation of an Issuing Bank to issue
any Letter of Credit is subject to the satisfaction in full of the following
conditions:

(i) the Company (on behalf of itself or the Subsidiary Borrower) shall have
delivered to the applicable Issuing Bank (with a copy to the Administrative
Agent) at such times and in such manner as such Issuing Bank may reasonably
prescribe (in any event, not less than three (3) Business Days prior to the
proposed date of issuance unless a shorter time is agreed to by such Issuing
Bank), a request for issuance of such Letter of Credit in substantially the form
of Exhibit C hereto (a “Request For Letter of Credit”), and the Company and, if
applicable, the Subsidiary Borrower shall have delivered duly executed
applications for such Letter of Credit and such other documents, instructions
and agreements as may be required pursuant to the terms thereof (all such
applications, documents, instructions, and agreements being referred to herein
as the “L/C Documents”), and the proposed Letter of Credit shall be reasonably
satisfactory to the applicable Issuing Bank as to form and content;

(ii) as of the date of issuance no order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank shall prohibit, or require that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense that was not applicable on the Restatement Effective Date and that such
Issuing Bank in good faith deems material to it; and

(iii) as of the date of issuance the issuance of such Letter of Credit would not
violate one or more policies of such Issuing Bank applicable to letters of
credit generally.

(B) In the event of any conflict between the terms of this Agreement and the
terms of any application for a Letter of Credit, the terms of this Agreement
shall control.

3.5. Procedure for Issuance of Letters of Credit. Subject to the terms and
conditions of this Article III and provided that the applicable conditions set
forth in Article V hereof have been satisfied, the applicable Issuing Bank
shall, on the requested date, issue a Letter of Credit on behalf of the
applicable Borrower in accordance with such Issuing Bank’s usual and customary
business practices and, in this connection, such Issuing Bank may assume that
the applicable conditions set forth in Article V hereof have been satisfied
unless it shall have received notice to the contrary from the Administrative
Agent or a Revolving Loan Lender or has knowledge that the applicable conditions
have not been met.

69

--------------------------------------------------------------------------------



(B) The applicable Issuing Bank shall give the Administrative Agent written or
facsimile notice of the issuance of a Letter of Credit; provided, however, that
the failure to provide such notice shall not result in any liability on the part
of such Issuing Bank.

(C) No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of Sections 3.3, 3.4 and 3.5 are met as though a new Letter of
Credit was being requested and issued.

3.6. Letter of Credit Participation. Immediately upon the issuance of each other
Letter of Credit hereunder, each Revolving Loan Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
applicable Issuing Bank an undivided interest and participation in and to such
Letter of Credit, the obligations of the applicable Borrower in respect thereof
and the liability of such Issuing Bank thereunder (collectively, an “L/C
Interest”) in an amount equal to the amount available for drawing under such
Letter of Credit multiplied by such Revolving Loan Lender’s Revolving Pro Rata
Share. The applicable Issuing Bank will notify each Revolving Loan Lender
promptly upon presentation to it of an L/C Draft or upon any other draw under a
Letter of Credit. On or before the Business Day on which the applicable Issuing
Bank makes payment of each such L/C Draft or, in the case of any other draw on a
Letter of Credit, on demand by the Administrative Agent or such Issuing Bank,
each Revolving Loan Lender shall make payment to the Administrative Agent, for
the account of the applicable Issuing Bank, in immediately available funds in
the applicable Agreed Currency in an amount equal to such Revolving Loan
Lender’s Revolving Pro Rata Share of the amount of such payment or draw. The
obligation of each Revolving Loan Lender to reimburse the applicable Issuing
Bank under this Section 3.6 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Revolving Loan Lender fails to make payment to
the Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Revolving Loan
Lender hereunder until the Administrative Agent receives such payment from such
Revolving Loan Lender or such obligation is otherwise fully satisfied; provided,
however, that nothing contained in this sentence shall relieve such Revolving
Loan Lender of its obligation to reimburse any Issuing Bank for such amounts in
accordance with this Section 3.6.

70

--------------------------------------------------------------------------------



3.7. Reimbursement Obligation. Each Borrower agrees unconditionally, irrevocably
and absolutely to pay immediately to the applicable Issuing Bank or, if
applicable, the Administrative Agent, for the account of the Revolving Loan
Lenders, the amount of each advance drawn under or pursuant to a Letter of
Credit issued on behalf of such Borrower or an L/C Draft related thereto (such
obligation of such Borrower to reimburse such Issuing Bank or the Administrative
Agent for an advance made under a Letter of Credit or L/C Draft being
hereinafter referred to as a “Reimbursement Obligation” with respect to such
Letter of Credit or L/C Draft), each such reimbursement to be made by such
Borrower no later than the Business Day on which the applicable Issuing Bank
makes payment of each such L/C Draft or, if such Borrower shall have received
notice of a Reimbursement Obligation later than 10:00 a.m. (New York time) on
any Business Day or on a day which is not a Business Day, no later than 10:00
a.m. (New York time) on the immediately following Business Day or, in the case
of any other draw on a Letter of Credit, the date specified in the demand of the
applicable Issuing Bank. If any Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 3.7, such Borrower shall be
deemed to have elected to borrow Revolving Loans from the Revolving Loan
Lenders, as of the date of the advance giving rise to the Reimbursement
Obligation, in an aggregate amount equal to (and in the same Agreed Currency as)
the unpaid Reimbursement Obligation. Such Revolving Loans shall be made as of
the date of the payment giving rise to such Reimbursement Obligation subject to
satisfaction of the conditions to borrowing set forth herein. Revolving Loans
made pursuant to this Section 3.7, if made in Dollars, shall initially be
Floating Rate Advances and thereafter may be continued as Floating Rate Advances
or converted into Eurocurrency Rate Advances in the manner provided in Section
2.9 and subject to the other conditions and limitations therein set forth and
set forth in Article II and in the definition of Interest Period. Revolving
Loans made pursuant to this Section 3.7, if made in an Agreed Currency other
than Dollars, shall initially be Eurocurrency Rate Advances having an Interest
Period selected by the Administrative Agent and thereafter shall be subject to
Section 2.9 and the other conditions and limitations therein set forth and set
forth in Article II and in the definition of Interest Period. If, for any
reason, the Borrowers fail to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Revolving Loan Lenders
are unable to make or have no obligation to make Revolving Loans, then the
Administrative Agent shall notify each Revolving Loan Lender of the applicable
Reimbursement Obligations, the payment then due from the Borrowers in respect
thereof and such Revolving Loan Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Revolving Loan Lender shall pay to the
Administrative Agent its Pro Rata Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.11 with respect to Loans
made by such Lender (and Section 2.11 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Loan Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Loan Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Loan Lenders have made payments pursuant
to this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving Loan
Lender pursuant to this paragraph to reimburse the Issuing Bank for any
Reimbursement Obligations (other than the funding of Revolving Loans as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the Borrowers of their obligation to reimburse such Reimbursement Obligations.
Reimbursement Obligations that have not been paid by the Borrowers when due
shall bear interest from and after such day, until paid in full, at the interest
rate applicable to a Floating Rate Advance consisting of Revolving Loans plus
two percent (2.0%) per annum.

71

--------------------------------------------------------------------------------



3.8. Letter of Credit Fees. Except as provided in Section 2.22(B), the Company
agrees to pay:

(A) quarterly on each Payment Date, in arrears, to the Administrative Agent for
the benefit of the Revolving Loan Lenders a letter of credit fee (the “LC Fee”)
at a rate per annum equal to the Applicable L/C Fee Percentage on each Revolving
Loan Lender’s Revolving Pro Rata Share of the average daily outstanding Dollar
Amount available for drawing under each Letter of Credit during the calendar
quarter ending on such Payment Date;

(B) to each Issuing Bank with respect to each Letter of Credit, a fronting fee
in an amount (and payable at such times) as shall be agreed upon between the
Company and the Issuing Bank with respect to such Issuing Bank’s Letter of
Credit; and

(C) to each Issuing Bank, its standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of Letters of Credit or the processing of drawings thereunder which
are charged to its other similarly situated customers, payable within ten (10)
days after demand therefor.

3.9. Issuing Bank Reporting Requirements. In addition to the notices required by
Section 3.5(B), each Issuing Bank shall provide to the Administrative Agent, no
later than the tenth (10th) Business Day following the last day of each month,
and otherwise upon the Administrative Agent’s request, schedules, in form and
substance reasonably satisfactory to the Administrative Agent, showing the date
of issue, account party, Agreed Currency and amount in such Agreed Currency,
expiration date and the reference number of each Letter of Credit outstanding at
any time during such month and the aggregate amount payable by the Company
during such month. In addition, unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any payment under any Letter of Credit, the date of such payment under such
Letter of Credit and the amount of such payment, (iii) on any Business Day on
which the applicable Borrower fails to reimburse any payment under any Letter of
Credit required to be reimbursed to such Issuing Bank on such day, the date of
such failure and the amount of such payment and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.
Upon the request of any Revolving Loan Lender, the Administrative Agent will
provide to such Lender information concerning such Letters of Credit.

3.10. Indemnification; Exoneration. In addition to amounts payable as elsewhere
provided in this Article III, each Borrower hereby agrees to protect, indemnify,
pay and save harmless the Administrative Agent, each Issuing Bank and each
Lender from and against any and all liabilities and costs which the
Administrative Agent, any Issuing Bank or such Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than, in the case of an Issuing Bank, to the extent resulting from
its gross negligence or willful misconduct, or (ii) the failure of an Issuing
Bank to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions herein called
“Governmental Acts”).

72

--------------------------------------------------------------------------------



(B) As among the Borrowers, the Lenders, the Administrative Agent and the
Issuing Banks, the Borrowers assume all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by any Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, any Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith as determined by a court of competent jurisdiction in a
final and non-appealable judgment): (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, facsimile, electronic transmission
or otherwise; (v) for errors in interpretation of technical trade terms or
errors in translation; (vi) for any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; and (viii) for any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Banks and the Lenders,
including, without limitation, any Governmental Acts. None of the above shall
affect, impair, or prevent the vesting of any Issuing Bank’s rights or powers
under this Section 3.10.

(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put any Issuing Bank, the Administrative Agent or any Lender under
any resulting liability to any Borrower or relieve any Borrower of any of its
obligations hereunder to any such Person.

(D) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

73

--------------------------------------------------------------------------------



3.11. Collateral Account.

(A) Each Borrower agrees that the Company will, on behalf of itself and the
Subsidiary Borrower, upon the request of the Administrative Agent or the
Required Lenders and until the final expiration date of any Letter of Credit and
thereafter as long as any amount is payable to the Issuing Banks or the
Revolving Loan Lenders in respect of any Letter of Credit, maintain one or more
special collateral accounts pursuant to arrangements satisfactory to the
Administrative Agent (all such accounts, collectively, the “L/C Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIV, in the name of the Company but under the sole dominion and
control of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and in which no Borrower shall have any interest other than as set
forth in Section 9.1. Each Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Holders of
Secured Obligations, a security interest in all of such Borrower’s right, title
and interest in and to all funds which may from time to time be on deposit in
the L/C Collateral Account to secure the prompt and complete payment and
performance of the Obligations. The Administrative Agent will invest any funds
on deposit from time to time in the L/C Collateral Account in certificates of
deposit of JPMCB having a maturity not exceeding 30 days. Nothing in this
Section 3.11(A) shall either obligate the Administrative Agent to require any
Borrower to deposit any funds in the L/C Collateral Account or limit the right
of the Administrative Agent to release any funds held in the L/C Collateral
Account in each case other than as required by Section 2.4(B) or 9.1 or this
Section 3.11. In addition, and without limiting the foregoing or Section 3.3(B)
of this Section, if any L/C Obligations remain outstanding after the expiration
date specified in said Section 3.3(B), the Borrowers shall immediately deposit
into the L/C Collateral Account an amount in cash equal to one hundred five
percent (105%) of such L/C Obligations as of such date.

(B) The Administrative Agent may at any time or from time to time after any
funds are deposited in the L/C Collateral Account (whether pursuant to Section
2.4(B), 2.22(A) or 9.1 or any other provision of this Agreement or any other
Loan Document) and after the occurrence and during the continuance of a Default,
apply such funds to the payment of the Secured Obligations and any other amounts
as shall from time to time have become due and payable by the Borrowers to the
Administrative Agent, the Lenders or the Issuing Banks under the Loan Documents.

(C) After all of the Secured Obligations have been indefeasibly paid in full and
the Aggregate Revolving Loan Commitment has been terminated, any funds remaining
in the L/C Collateral Account shall be returned by the Administrative Agent to
the Borrowers or paid to whomever may be legally entitled thereto at such time.

3.12. Rights as a Lender. In its capacity as a Lender, each Issuing Bank shall
have the same rights and obligations as any other Lender.

3.13. Replacement and Resignation of Issuing Bank.

(A) An Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and a successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.

74

--------------------------------------------------------------------------------



At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.8. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
3.13(A) above.

ARTICLE IV: CHANGE IN CIRCUMSTANCES

4.1. Yield Protection. If any Change in Law:

(A) subjects the Administrative Agent or any Lender to any taxes, imposts,
deductions, fees, assessments, charges, or withholdings (other than (i) Taxes,
(ii) items described in clauses (A) and (C) of the definition of Excluded Taxes,
(iii) Connection Income Taxes and (iv) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(B) imposes, modifies or deems applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or any applicable Lending
Installation or any Issuing Bank (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Rate Loans)
with respect to its Revolving Loan Commitment, Term loan Commitment, Loans, L/C
Interests or the Letters of Credit, or

(C) imposes on any Lender, the Administrative Agent or the London interbank
market any other condition, cost or expense (other than taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender or the Administrative Agent of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the Administrative Agent, whether
of principal, interest or otherwise, then, within fifteen (15) days after
receipt by the Company of written demand by the Administrative Agent or such
Lender, pursuant to Section 4.5, the Company will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.

75

--------------------------------------------------------------------------------



4.2. Changes in Capital Adequacy Regulations. If any Lender determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
its Loans, its L/C Interests, the Letters of Credit or its obligation to make
Loans hereunder, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then, within fifteen
(15) days after receipt by the Company of written demand by such Lender pursuant
to Section 4.5, the Company shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender determines is attributable to
this Agreement, its Loans, its L/C Interests, the Letters of Credit or its
obligation to make Loans hereunder.

4.3. Availability of Types of Advances.

(A) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Rate Advance, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Rate Advance for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
(i) if such Advance shall be requested in Dollars, then such Advance shall be
made as a Floating Rate Advance at the Floating Rate and (ii) if such Advance
shall be requested in any Agreed Currency other than Dollars, the Eurocurrency
Base Rate shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Company and consented to
in writing by the Required Revolving Loan Lenders (the “Foreign Currency
Alternative Rate”); provided, however, that (x) if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement and (y) until such time as the
Foreign Currency Alternative Rate shall be determined and so consented to by the
Required Revolving Loan Lenders, any Borrowing/Election Notice that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurocurrency
Advance in an Agreed Currency other than Dollars, or any Borrowing/Election
Notice for a borrowing in an Agreed Currency other than Dollars shall in each
case be ineffective, and any such Eurocurrency Borrowing shall be at the option
of the Company repaid on the last day of the then current Interest Period
applicable thereto.

76

--------------------------------------------------------------------------------



(B) If (i) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted Eurocurrency Base Rate or the
Eurocurrency Base Rate, as applicable, for a Loan in the applicable currency or
for the applicable Interest Period (including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis), (ii) any
Lender determines that maintenance of its Eurocurrency Rate Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation or
directive, whether or not having the force of law or (iii) the Required Lenders
determine that (x) deposits of a type, currency or maturity appropriate to match
fund Eurocurrency Rate Loans are not available or (y) the interest rate
applicable to Eurocurrency Rate Loans does not accurately reflect the cost of
making or maintaining such an Advance, then (i) any request by the Company that
requests the conversion of any Advance to, or continuation of any Advance as, a
Eurocurrency Rate Advance in the applicable currency or for the applicable
Interest Period, as the case may be, shall be ineffective, (ii) if any
Borrowing/Election Notice requests a Eurocurrency Rate Advance in Dollars, such
Advance shall be made as a Floating Rate Advance and (iii) if any
Borrowing/Election Notice requests a Eurocurrency Rate Advance in an Agreed
Currency other than Dollars, then the Eurocurrency Base Rate for such
Eurocurrency Rate Advance shall be the Foreign Currency Alternative Rate;
provided that if the circumstances giving rise to such notice affect only one
Type of Advances, then the other Type of Advances shall be permitted.

(C) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 4.3(B)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 4.3(B)(i) have not
arisen but either (w) the supervisor for the administrator of the LIBOR Screen
Rate has made a public statement that the administrator of the LIBOR Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (x) the administrator of the LIBOR Screen
Rate has made a public statement identifying a specific date after which the
LIBOR Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBOR Screen Rate), (y) the supervisor for the administrator of the LIBOR Screen
Rate has made a public statement identifying a specific date after which the
LIBOR Screen Rate will permanently or indefinitely cease to be published or (z)
the supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall (A) endeavor to establish a Dollar Benchmark
Replacement for Eurocurrency Rate Loans denominated in Dollars, and (B) endeavor
to establish a Foreign Currency Alternative Rate as described in Section 4.3(A)
above for Eurocurrency Rate Loans denominated in Agreed Currencies other than
Dollars, and shall enter into an amendment to this Agreement to reflect such
Dollar Benchmark Replacement or Foreign Currency Alternative Rate, as
appropriate, and any other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Eurocurrency Rate Applicable Margin). Notwithstanding
anything to the contrary in Section 9.3, (1) any such amendment establishing a
Dollar Benchmark Replacement shall become effective without any further action
or consent of any other party to this Agreement (other than the Company and the
Administrative Agent) so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment and (2) any such
amendment establishing a Foreign Currency Alternative Rate for Loans denominated
in an Agreed Currency other than Dollars shall become effective without any
further action or consent of any other party to this Agreement (other than the
Company and the Administrative Agent) so long as the Required Revolving Lenders
shall have approved such Alternative Rate. Until an alternate rate of interest
shall be determined in accordance with this Section 4.3(C) (but, in the case of
the circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y)
of the first sentence of this Section 4.3(C), only to the extent the LIBOR
Screen Rate for the applicable Agreed Currency and such Interest Period is not
available or published at such time on a current basis), (x) any
Borrowing/Election Notice that requests the conversion of any Advance to, or
continuation of any Advance as, a Eurocurrency Advance, or any
Borrowing/Election Notice for a borrowing in an Agreed Currency other than
Dollars shall, in each case shall be ineffective, and any such Eurocurrency
Borrowing shall be at the option of the Company repaid or (solely if such
Eurocurrency Borrowing is denominated in Dollars) converted into a Floating Rate
Advance on the last day of the then current Interest Period applicable thereto
and (y) if any Borrowing/Election Notice requests a Eurocurrency Revolving
Advance in Dollars, such Advance shall be made as a Floating Rate Advance.

77

--------------------------------------------------------------------------------



4.4. Funding Indemnification. If any payment of principal on a Eurocurrency Rate
Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurocurrency Rate Loan is not made or continued, or a Floating Rate Advance is
not converted into a Eurocurrency Rate Advance, in any such case, on the date
specified by any Borrower for any reason other than default by the Lenders, or a
Eurocurrency Rate Advance is not prepaid on the date specified by the Company or
any other Borrower for any reason, the Company shall indemnify each Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain the Eurocurrency Rate Loan.

4.5. Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrowers to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not materially
disadvantageous, in the judgment of the Lender, to such Lender. Any demand for
compensation pursuant to Section 2.14(E) or this Article IV shall be in writing
and shall state the amount due, if any, under Section 2.14(E), 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which the
Administrative Agent or the applicable Lender determined such amount and shall
be final, conclusive and binding on the Borrowers in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall be calculated as though each Lender funded its
Eurocurrency Rate Loan through the purchase of a deposit of the type, currency
and maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. The obligations of the Borrowers under Sections 2.14(E), 4.1, 4.2 or 4.4
shall survive payment of the Obligations and termination of this Agreement.

ARTICLE V: CONDITIONS PRECEDENT

5.1. Effectiveness. The effectiveness of the amendment and restatement of the
Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 3 of the Fourth
Amendment and Restatement Agreement.

78

--------------------------------------------------------------------------------



5.2. Each Advance and Letter of Credit. The Lenders shall not be required to
make, convert or continue any Advance or issue, amend, renew or extend any
Letter of Credit, unless on the applicable Credit Extension Date, both before
and after giving effect to such Advance, conversion, continuation or Letter of
Credit event:

(A) There exists no Default or Unmatured Default, subject to Section 2.23 in the
case of Limited Conditionality Acquisition financed with the proceeds of Loans
advanced pursuant thereto;

(B) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Credit Extension Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date), subject to Section 2.23 in the case of Limited Conditionality
Acquisition financed with the proceeds of Loans advanced pursuant thereto.

(C) (i) The Dollar Amount of the Revolving Credit Obligations does not, and
after making such proposed Advance or issuing, extending, renewing or amending
such Letter of Credit would not, exceed the Aggregate Revolving Loan Commitment
and (ii) the Dollar Amount of the Revolving Credit Obligations denominated in
Agreed Currencies other than Dollars does not, and after making such proposed
Advance or issuing, extending, renewing or amending such Letter of Credit would
not, exceed the Foreign Currency Sublimit.

(D) In the case of any Advance consisting of 2019 Term Loans, the CAX
Acquisition shall (i) substantially contemporaneously with the issuance of the
2019 Term Loan, be consummated in all material respects in accordance with the
terms of the CAX Acquisition Agreement and (ii) satisfy each of the conditions
set forth in Section 7.3(G), and the Company shall furnish a certificate of an
Authorized Officer confirming the conditions set forth in this clause (D);

(E) In the case of any Advance the proceeds of which shall be used to repay,
repurchase, retire, redeem or defease any Senior Notes, the Company shall have
furnished a certificate of a Designated Financial Officer demonstrating pro
forma compliance with the Priority Debt Ratio under Section 7.4 as of the last
day of the Company’s most recently completed fiscal quarter for which financial
statements are publicly available, which pro forma compliance shall be
determined based on the ratio of (i) Priority Debt as of the date of such
Advance (and after giving effect to such Advance) to (ii) EBITDA for the four
consecutive fiscal quarters then ended on the last day of such fiscal quarter.

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B), (C) and, if applicable, (D) and (E) have been satisfied.

79

--------------------------------------------------------------------------------



ARTICLE VI: REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, the Company
represents and warrants as follows with respect to itself and its Subsidiaries
(and the Subsidiary Borrower shall also be deemed to make each representation
and warranty to the extent it relates to the Subsidiary Borrower and its
Subsidiaries) to each Lender and the Administrative Agent as of the Restatement
Effective Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Restatement Effective Date, and
thereafter on each date as required by Section 5.2:

6.1. Corporate Existence and Standing. Each of the Company and its Subsidiaries
is a corporation, partnership, limited liability company or other organization
duly incorporated or organized, validly existing and in good standing (to the
extent such concept is applicable to such entity) under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
where the failure to be in good standing or authorized to conduct business would
have a Material Adverse Effect.

6.2. Authorization, Validity and Enforceability. Each Borrower and each
Subsidiary Guarantor has the corporate or other power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder. The execution and delivery by each Borrower
and each Subsidiary Guarantor of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate, partnership or limited liability company proceedings (or
analogous acts in the case of any Foreign Subsidiary), and the Loan Documents to
which it is a party constitute legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

6.3. No Conflict; Consent. Neither the execution and delivery by the Borrowers
and the Subsidiary Guarantors of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any of its Subsidiaries or the
Company’s or any Subsidiary’s articles of incorporation or by-laws or comparable
constitutive documents or the provisions of any indenture, instrument or
agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F)) in, of or on the Property
of the Company or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement, except for any such violation, conflict or default as
would not reasonably be expected to have a Material Adverse Effect. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, or
any other third party, is required to authorize, or is required in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents.

6.4. Financial Statements. The September 30, 2018 audited annual consolidated
financial statements of the Company and its Subsidiaries and the March 31, 2019
quarterly consolidated financial statements of the Company and its Subsidiaries,
each heretofore delivered to the Lenders, were prepared in accordance with
generally accepted accounting principles in effect in the United States of
America on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Company and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended (subject to year-end audit adjustments and the absence of
footnotes in the case of the quarterly financial statements).

80

--------------------------------------------------------------------------------



6.5. Material Adverse Change. Since September 30, 2018, there has been no change
in the business, condition (financial or otherwise), operations, performance or
Properties of the Company and its Subsidiaries, as reflected in the audited
annual consolidated financial statements of the Company and its Subsidiaries for
the fiscal year ended on such date described in Section 6.4, which has had or
could reasonably be expected to have a Material Adverse Effect.

6.6. Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due by the Company or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and such failures to file or pay, if any, as would not reasonably be expected to
have a Material Adverse Effect. No tax liens have been filed and no claims are
being asserted with respect to any such taxes, other than as permitted by
Section 7.3(F)(ii). The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

6.7. Litigation and Contingent Obligations. Except as set forth on Schedule 6.7
hereto, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending, or, to the knowledge of any of their officers,
threatened against or affecting the Company or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of the Loans or Advances. As of the
Restatement Effective Date, other than any liability incident to such
litigation, arbitration or proceedings, the Company and its Subsidiaries have no
material Contingent Obligations not provided for or disclosed in the financial
statements referred to in Section 6.4.

6.8. Subsidiaries. Schedule 6.8 hereto contains an accurate list of all
Subsidiaries of the Company existing on the Restatement Effective Date, setting
forth their respective jurisdictions of incorporation and the percentage of
their respective Capital Stock owned by the Company or other Subsidiaries. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries have
been duly authorized and issued and are fully paid and non-assessable.

6.9. ERISA; Foreign Plans; Multiemployer Plans. Each Plan and each Foreign Plan
complies with all applicable requirements of law and regulations and the
provisions of the Plan documents except for a failure to comply which would not
result in a material liability. No Benefit Plan has failed to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived. Neither the Company nor any member of the
Controlled Group has failed to make a required minimum contribution or, if
applicable, a required installment, in either case, under Section 430(j) of the
Code and of a material amount on or before the due date for such contribution or
installment. Neither the Company nor any member of the Controlled Group has
taken or failed to take any action which would constitute or result in a
Termination Event which could reasonably be expected to subject the Company or a
Controlled Group member to a material liability. Neither the Company nor any
member of the Controlled Group has incurred any material liability to the PBGC
which remains outstanding other than for the payment of premiums. For purposes
of this Section 6.9, “material” means any amount, noncompliance or other basis
for liability which, individually or in the aggregate with each other basis for
liability under this Section 6.9, could reasonably be expected to subject the
Company to liability having a Material Adverse Effect.

81

--------------------------------------------------------------------------------



6.10. Accuracy of Information.

(A) No written information, exhibit or report furnished by the Company or any of
its Subsidiaries to the Agents or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which they were made; provided, that, with respect to the
projected financial information regarding the Company and its Subsidiaries
heretofore delivered to the Lenders in connection with the closing on the
Restatement Effective Date, the Company represents that only such information is
based on estimates and assumptions considered reasonable by the Company’s
management and the best information available to the Company’s management at the
time such projected financial information was provided, and uses information
consistent with the plans of the Company, it being understood that such
financial information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Company and no assurances can be
given that the projected results will be realized.

(B) As of the Restatement Effective Date, to the best knowledge of the
Borrowers, the information included in the Beneficial Ownership Certification
provided on or prior to the Restatement Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

6.11. Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of, buying or
carrying Margin Stock.

6.12. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any agreement to which it is a party, which default could
reasonably be expected have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Material Indebtedness.

6.13. Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply therewith could reasonably be
expected to have a Material Adverse Effect.

82

--------------------------------------------------------------------------------



6.14. Plan Assets; Prohibited Transactions. None of the Borrowers is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code). The Company and its Subsidiaries have
not engaged in any prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code which could reasonably be expected to result
in liability, individually or in the aggregate, having a Material Adverse
Effect; and neither the execution of this Agreement nor the making of Loans
(assuming that the Lenders do not fund any of the Loans with any “plan assets”
as defined under ERISA) hereunder give rise to a non-exempt prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.

6.15. Environmental Matters. In the ordinary course of its business, the Company
considers the effect of Environmental Laws on the business of the Company and
its Subsidiaries, in the course of which it identifies and evaluates potential
risks and liabilities accruing to the Company due to Environmental Laws. On the
basis of this consideration, the Company has concluded that Environmental Laws
cannot reasonably be expected to result in liability, individually or in the
aggregate, having a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice to the effect that its Property or operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a Release of any
Contaminant into the environment, which non-compliance or remedial action could
reasonably be expected to result in liability, individually or in the aggregate,
having a Material Adverse Effect.

6.16. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

6.17. ArvinMeritor Receivables Corporation. ARC (or any other SPV party to a
Permitted Domestic Receivables Financing) has been and continues to be
designated as an “Unrestricted Subsidiary” under and as defined in each Senior
Note Indenture.

6.18. Ownership of Properties. The Company and its Subsidiaries have good title,
free of all Liens other than those permitted by Section 7.3(F), to all of the
assets reflected in the Company’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Company and the
Subsidiaries, except assets sold or otherwise transferred as permitted under
Section 7.3(C).

6.19. Insurance. The Company and its Subsidiaries maintain, with financially
sound and reputable insurance companies, insurance in such amounts, subject to
deductibles and self-insurance retentions, and covering such properties and
risks, as is consistent with sound business practices.

6.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

6.21. Solvency. After giving effect to (a) the Loans to be made (or, if
applicable, Letters of Credit to be issued or deemed issued) on the Restatement
Effective Date or such other date as Loans requested hereunder are made (or
Letters of Credit are issued), (b) the other transactions contemplated by this
Agreement and the other Loan Documents and (c) the payment and accrual of all
transaction costs with respect to the foregoing, the Company is, and the Company
and its Subsidiaries taken as a whole are, Solvent.

83

--------------------------------------------------------------------------------



6.22. Benefits. Each of the Company and its Subsidiaries will benefit from the
financing arrangement established by this Agreement. The Administrative Agent
and the Lenders have stated and acknowledge that, but for the agreement by each
of the Subsidiary Guarantors to execute and deliver the Subsidiary Guaranty, the
Subsidiary Borrower to assume joint and several liability for the Obligations to
the extent provided in Section 1.4 or any other Subsidiary to execute and
deliver any Loan Document to which it is a party, the Administrative Agent and
the Lenders would not have made available the credit facilities established
hereby on the terms set forth herein.

6.23. Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and directors and to the
knowledge of the Company its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of the Subsidiary Borrower, is not knowingly engaged in any activity
that could reasonably be expected to result in the Subsidiary Borrower being
designated as a Sanctioned Person. None of (a) the Company, any Subsidiary or to
the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. None of the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof or the issuance of
Letters of Credit hereunder will violate Anti-Corruption Laws or applicable
Sanctions. The foregoing representations in this Section 6.23 will not apply to
any party hereto to which Council Regulation (EC) 2271/96 (the “Blocking
Regulation”) applies, if and to the extent that such representations are or
would be unenforceable by or in respect of that party pursuant to, or would
otherwise result in a breach and/or violation of, (i) any provision of the
Blocking Regulation (or any law or regulation implementing the Blocking
Regulation in any member state of the European Union) or (ii) any similar
blocking or anti-boycott law in the United Kingdom.

84

--------------------------------------------------------------------------------



6.24. Additional Representations and Warranties of the Subsidiary Borrower. In
addition to the foregoing, the Subsidiary Borrower further represents and
warrants to the Administrative Agent and the Lenders as follows:

(A) Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which the Subsidiary Borrower is a
party in its jurisdiction of organization (“Home Country”), it is not necessary
that this Agreement or any other Loan Document to which the Subsidiary Borrower
is a party or any other document be filed or recorded with any court or other
authority in its Home Country or that any stamp or similar tax be paid in
respect of this Agreement or any other Loan Document of the Subsidiary Borrower.
The qualification by any Lender or the Administrative Agent for admission to do
business under the laws of the Subsidiary Borrower’s Home Country does not
constitute a condition to, and the failure to so qualify does not affect, the
exercise by any Lender or the Administrative Agent of any right, privilege, or
remedy afforded to any Lender or the Administrative Agent in connection with the
Loan Documents to which the Subsidiary Borrower is a party or the enforcement of
any such right, privilege, or remedy against the Subsidiary Borrower. The
performance by any Lender or the Administrative Agent of any action required or
permitted under the Loan Documents will not (i) violate any law or regulation of
the Subsidiary Borrower’s Home Country or any political subdivision thereof,
(ii) result in any tax or other monetary liability to such party pursuant to the
laws of the Subsidiary Borrower’s Home Country or political subdivision or
taxing authority thereof (provided, that, should any such action result in any
such tax or other monetary liability to the Lender or the Administrative Agent,
the Subsidiary Borrower hereby agrees to indemnify such Lender or the
Administrative Agent, as the case may be, against (x) any such tax or other
monetary liability and (y) any increase in any tax or other monetary liability
which results from such action by such Lender or the Administrative Agent and,
to the extent the Subsidiary Borrower makes such indemnification, the incurrence
of such liability by the Administrative Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity of which the Subsidiary Borrower’s Home Country
is a member.

(B) No Immunity. Neither the Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
The Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.

(C) Not a Micro, Small and Medium-Sized Enterprise. The Subsidiary Borrower is
not a “micro, small and medium-sized enterprise” within the meaning of and for
the purposes of the Central Bank (Supervision and Enforcement) Act 2013 (Section
48) (Lending to Small and Medium-Sized Enterprises) Regulations 2015.

6.25. EEA Financial Institution. No Loan Party is an EEA Financial Institution.

85

--------------------------------------------------------------------------------



ARTICLE VII: COVENANTS

The Company covenants and agrees on behalf of itself and its Subsidiaries (and
the Subsidiary Borrower shall also be deemed to so covenant and agree to the
extent such covenant relates to the Subsidiary Borrower and its Subsidiaries)
that so long as any Revolving Loan Commitments or Term Loan Commitments are
outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations) and expiration or termination of
all Letters of Credit, in each case, without any pending draw, unless the
Required Lenders shall otherwise give prior written consent:

7.1. Reporting. The Company will maintain, for itself and each Subsidiary, a
system of accounting enabling it to provide, and will furnish to the Lenders:

(A) Annual Reports. Within ninety (90) days after the close of each of the
Company’s fiscal years (or such earlier date on which such statements are
required to be filed with the Commission), annual audited consolidated financial
statements for the Company and its Subsidiaries, including a consolidated
balance sheet as of the end of such period, related statement of consolidated
income, statement of consolidated shareowners’ equity, and statement of cash
flows, all prepared in accordance with Agreement Accounting Principles,
accompanied by an unqualified audit report of independent auditors acceptable to
the Lenders;

(B) Quarterly Reports. Within forty-five (45) days after the close of the first
three quarterly periods of each of the Company’s fiscal years (or such earlier
date on which such statements are required to be filed with the Commission),
unaudited consolidated financial statements for the Company and its
Subsidiaries, including a consolidated balance sheet as of the end of such
period, related statement of consolidated income and statement of cash flows,
all prepared in accordance with Agreement Accounting Principles, for the period
from the beginning of such fiscal year to the end of such quarter;

(C) Compliance Certificate. Together with the financial statements required
under Sections 7.1(A) and (B) a certificate signed by a Designated Financial
Officer in the form of Exhibit F hereto, setting forth reasonably detailed
calculations (which calculations shall be made in accordance with Agreement
Accounting Principles) (a) showing compliance with Sections 7.2(K), 7.2(L), 7.3
and 7.4 (including, without limitation, a schedule (in level of detail
substantially similar to the detail contained in comparable schedules delivered
to the Administrative Agent prior to the Restatement Effective Date), (b)
computing the Total Leverage Ratio as of the last day of the applicable period,
(c) setting forth the Subsidiaries of the Company as of the end of the
applicable period, and (d) stating that no Default or Unmatured Default exists
or existed during the applicable period, or if any Default or Unmatured Default
exists or existed, stating the nature and status thereof;

(D) Together with the financial statements required under Sections 7.1(A), a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default arising from noncompliance with
Section 7.4 (which certificate may be limited to the extent required by
accounting rules or guidelines);

86

--------------------------------------------------------------------------------



(E) ERISA Information. If requested by the Administrative Agent, within 180 days
after the close of each fiscal year, (i) a statement of the Unfunded Liabilities
of each Benefit Plan, certified as correct by an actuary enrolled under ERISA,
and (ii) such other financial information regarding the Plans as the
Administrative Agent may reasonably request, certified as prepared in accordance
with generally accepted actuarial principles and practices by an actuary
enrolled under ERISA, as well as financial information regarding any Foreign
Plans, certified as prepared in accordance with locally accepted actuarial
principles and practices by a locally qualified actuary;

(F) Termination Event. As soon as possible and in any event within ten days
after the Company knows that any Termination Event has occurred, a statement,
signed by an Authorized Officer of the Company, describing such Termination
Event and the action which the Company and the members of the Controlled Group
propose to take with respect thereto;

(G) Environmental. As soon as possible and in any event within 15 days after
receipt by the Company, a copy of (i) any notice or claim to the effect that the
Company or any of its Subsidiaries is or may be liable to any Person as a result
of the Release by the Company, any of its Subsidiaries, or any other Person of
any Contaminant into the environment and (ii) any notice alleging any violation
of any Environmental Law by the Company or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect;

(H) Shareholder Information. Promptly upon the furnishing thereof to the
shareholders of the Company, copies of all financial statements, reports and
proxy statements so furnished;

(I) Public Filings. Promptly upon the filing thereof, copies of all registration
statements, current reports and annual, quarterly, or other regular reports
which the Company files with the Commission, including, without limitation, all
reports on Form 10-K, 10-Q and 8-K and all certifications and other filings
required by Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations related thereto; and

(J) Compliance Information. Promptly following any request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

(K) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

Notwithstanding anything to the contrary, the Company shall be deemed to have
complied with the delivery requirements under clauses (A), (B), (H) and (I) of
this Section 7.1 by providing notification (which may be in electronic format)
to the Lenders that the required documents are publicly available through the
Company’s web site or other publicly available electronic medium and providing
the hyperlink or appropriate other locational information for obtaining such
information.

87

--------------------------------------------------------------------------------



7.2. Affirmative Covenants.

(A) Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Advances for the Company’s general corporate purposes,
including to finance the Borrowers’ and their Subsidiaries’ working capital
needs, and for Permitted Acquisitions; provided that:

        (i)         the Borrowers shall use the proceeds of the Advances in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulations U and X, the Securities Act and the Securities Exchange
Act, and the regulations promulgated thereunder;
  (ii) no portion of the proceeds of any Advance shall be used, directly or
indirectly, to provide funds for any Hostile Acquisition;
  (iii) neither Borrower will request any Advance or Letter of Credit, and
neither Borrower shall use, and the Company shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Advance or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto; and
  (iv) the Company shall use the proceeds of the 2019 Term Loans solely to
consummate the CAX Acquisition and transaction expenses related thereto.

The foregoing clauses (ii) and (iii) of this Section 7.2(A) will not apply to
any party hereto to which the Blocking Regulation applies, if and to the extent
that such representations are or would be unenforceable by or in respect of that
party pursuant to, or would otherwise result in a breach and/or violation of,
(x) any provision of the Blocking Regulation (or any law or regulation
implementing the Blocking Regulation in any member state of the European Union)
or (y) any similar blocking or anti-boycott law in the United Kingdom.

(B) Notice of Default; Beneficial Ownership Change. The Company will, and will
cause each Subsidiary to, promptly give notice (but in no event later than two
(2) Business Days after an Authorized Officer becomes aware of such occurrence)
in writing to the Administrative Agent and the Lenders of (i) the occurrence of
any Default or Unmatured Default, (ii) the delivery by any Person of any written
notice to the Company or any Subsidiary of, or the taking of any other action by
any Person with respect to, a claimed default or event or condition of the type
referred to in Section 8.1(E), (iii) the occurrence of any other development,
financial or otherwise (including, without limitation, any litigation), that
could reasonably be expected to have a Material Adverse Effect and (iv) any
change in the information provided in the Beneficial Ownership Certification
delivered to a Lender that would result in a change to the list of beneficial
owners identified in such certification.

88

--------------------------------------------------------------------------------



(C) Corporate Existence. The Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and the corporate existence of the Subsidiary Borrower and each other Subsidiary
in accordance with the respective organizational documents of each such Person
and the rights (charter and statutory) and material franchises of the Company,
the Subsidiary Borrower and each other Subsidiary; provided, that (except as
otherwise provided herein) the Company shall not be required to preserve any
such right or franchise, or the existence of any Subsidiary (except for the
Subsidiary Borrower), if the discontinuance thereof could not reasonably be
expected to have a Material Adverse Effect.

(D) Taxes. The Company will, and will cause each Subsidiary to, pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (ii) those as
to which failure to pay when due could not reasonably be expected to have a
Material Adverse Effect.

(E) Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such properties and risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon reasonable
request full information as to the insurance carried. The Company shall deliver
to the Administrative Agent endorsements (y) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible real and personal
property and assets and business interruption insurance policies naming the
Administrative Agent loss payee, and (z) to all general liability and other
liability policies naming the Administrative Agent an additional insured.
Notwithstanding the foregoing, no endorsements are required to be delivered
hereunder prior to the date which is thirty (30) days after the Restatement
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto. In the event the
Company or any of its Subsidiaries at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement. If at any time
any Mortgaged Property is located in a designated “special flood hazard area”
with respect to which flood insurance has been made available under applicable
Flood Laws, the Loan Parties will (i) maintain fully paid flood hazard insurance
on such Mortgaged Real Property on such terms and in such amounts as required by
The National Flood Insurance Reform Act of 1994, and (ii) provide within thirty
(30) days (or such longer period as the Administrative Agent shall agree)
evidence of such coverage as Administrative Agent may reasonably request,
including, without limitation, (x) copies of any such flood insurance policies
naming the Administrative Agent as loss payee and (y) the applicable Loan
Party’s application for a flood insurance policy plus proof of premium payment,
in each case to the extent requested by the Administrative Agent.

89

--------------------------------------------------------------------------------



(F) Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject except those with which the failure
to comply would not reasonably be expected to have a Material Adverse Effect.
The Company will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

(G) ERISA Compliance. The Company will, and will cause each Subsidiary to,
maintain and operate (i) all Plans to comply with the applicable provisions of
the Code, ERISA, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans and (ii) all Foreign Plans to comply with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents, unless the failure to maintain, operate and comply with the
foregoing, as applicable, could not reasonably be expected to subject the
Company or its Subsidiaries to liability, individually or in the aggregate,
having a Material Adverse Effect.

(H) Environmental Compliance. The Company will, and will cause each Subsidiary
to, comply with all Environmental Laws, except where noncompliance could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, having a Material Adverse Effect.
The Company will, and will cause each Subsidiary to, upon the Administrative
Agent’s written reasonable request, (i) cause the performance of such
environmental audits and testing, and preparation of such environmental reports,
at the Company’s expense, as the Administrative Agent may from time to time
reasonably request with respect to any parcel of real Property subject to a
Mortgage, which shall be conducted by Persons reasonably acceptable to the
Administrative Agent and shall be in form and substance reasonably acceptable to
the Administrative Agent, and (ii) permit the Administrative Agent or its
representatives to have access to all such real Property for the purpose of
conducting, at the Company’s expense, such environmental audits and testing as
the Administrative Agent shall reasonably deem appropriate; provided, that if a
Phase I or other environmental report with respect to any such parcel of real
Property has been completed to the reasonable satisfaction of the Administrative
Agent, then no other environmental audits, testing or reports shall be required
for such parcel of real Property during the term of this Agreement.

(I) Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things reasonably necessary to maintain, preserve, protect and keep
its material Property in good repair, working order and condition in all
material respects (ordinary wear and tear excepted), and make all necessary and
proper repairs, renewals and replacements material to its business so that its
business carried on in connection therewith may be properly conducted at all
times.

90

--------------------------------------------------------------------------------



(J) Books and Records; Inspection. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all materials dealings and transactions in relation
to its business and activities. The Company will, and will cause each Subsidiary
to, permit the Administrative Agent and any or each Lender, by their respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Company and each Subsidiary, to examine and make copies
of the books of accounts and other financial records of the Company and each
Subsidiary, including environmental assessment reports and Phase I or Phase II
studies, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
such Lender, as the case may be, may designate; provided, that the Company shall
pay all reasonable costs and expenses of one such inspection per year by the
Administrative Agent and its representatives and agents (and any representatives
and agents of the Lenders participating in such inspection); provided, further,
that if a Default has occurred and is continuing, the Company shall pay all
reasonable costs and expenses of all such inspections.

(K) Guaranty Documentation.

(i) On the Restatement Effective Date, the Company shall cause each Subsidiary
Guarantor as of the Restatement Effective Date to execute and deliver a
reaffirmation of its obligations under the Subsidiary Guaranty and each other
Loan Document to which it is a party, together with such other documentation
with respect to such Initial Loan Party as may be required pursuant to the terms
of the Fourth Amendment and Restatement Agreement.

(ii) In addition to causing each Domestic Subsidiary and Special Foreign
Subsidiary to execute and deliver a Subsidiary Guaranty on the Restatement
Effective Date as required by the foregoing clause (i), the Company will cause
each Person that constitutes a Domestic Subsidiary or Special Foreign Subsidiary
of the Company after the Restatement Effective Date (whether by virtue of the
consummation of a Permitted Acquisition, any corporate reorganization or
otherwise) to execute and deliver to the Administrative Agent, as promptly as
possible, but in any event within thirty (30) days (or such later date as is
agreed to by the Administrative Agent) after such qualification, (x) an executed
supplement to become a Subsidiary Guarantor under the Subsidiary Guaranty in the
form attached thereto or, in the case of any Special Foreign Subsidiary, such
other guaranty document as the Administrative Agent shall reasonably deem
appropriate in order for such Special Foreign Subsidiary to provide an
unconditional guaranty of the Secured Obligations and as may be enforceable
under the laws of such Special Foreign Subsidiary’s jurisdiction of organization
(whereupon such Subsidiary shall become a “Subsidiary Guarantor”), (y) the
Collateral Documents required to be delivered by such Person pursuant to Section
7.2(L)(i) and (z) resolutions, officer’s certificates, opinions of counsel and
such other authorizing documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent.

91

--------------------------------------------------------------------------------



(iii) In addition to the foregoing, if at any time any Foreign Subsidiary of the
Company which is not a Foreign Subsidiary Guarantor guarantees any Indebtedness
of the Company or any Domestic Subsidiary, the Company shall cause such Foreign
Subsidiary to execute and deliver to the Administrative Agent, as promptly as
possible but in any event within thirty (30) days (or such later date as is
agreed to by the Administrative Agent) after the date upon which such Subsidiary
shall have guaranteed such Indebtedness, (a) an executed supplement to become a
Subsidiary Guarantor under the Subsidiary Guaranty in the form attached thereto
or such other guaranty document as the Administrative Agent shall reasonably
deem appropriate in order for such Subsidiary to provide an unconditional
guaranty of the Secured Obligations and as may be enforceable under the laws of
such Foreign Subsidiary’s jurisdiction of organization (whereupon such
Subsidiary shall become a “Subsidiary Guarantor”), (b) the Collateral Documents
required to be delivered by such Person pursuant to Section 7.2(L)(i) and (c)
resolutions, officer’s certificates, opinions of counsel and such other
authorizing documentation as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent.
Following the date upon which any such Foreign Subsidiary shall cease to be
obligated as a guarantor of any Indebtedness of any Domestic Subsidiary other
than the Obligations, unless such Foreign Subsidiary shall be required to be a
Subsidiary Guarantor pursuant to the foregoing clauses (i) or (ii), the
Administrative Agent shall be authorized to, and shall promptly, execute and
deliver to the Company such documentation as the Company may reasonably request
in order to release such Foreign Subsidiary from the applicable Subsidiary
Guaranty.

(iv) Notwithstanding the foregoing (a) the Subsidiary Borrower shall not be
required to execute and deliver a Subsidiary Guaranty and (b) so long as such
Subsidiaries shall not have guaranteed any third-party Indebtedness of the
Company or any Domestic Subsidiary the execution and delivery of a Subsidiary
Guaranty shall not be required by (1) any SPV, (2) from and after its release as
described in Section 11.15(B), ArvinMeritor Sweden, (3) any Immaterial
Subsidiary approved by the Administrative Agent in its sole discretion and (4)
any Subsidiary that is not a Wholly-Owned Subsidiary of the Company (and is not
then a Subsidiary Guarantor) to the extent the organizational documents of such
Subsidiary do not permit such Subsidiary to provide an unconditional guaranty of
the Secured Obligations (or require the consent of a third-party therefor).

(L) Collateral Documentation.

(i) The Company will cause, and will cause each Domestic Subsidiary Guarantor to
cause, all of its owned Property (but, in the case of issued and outstanding
Capital Stock of the Pledge Subsidiaries owned thereby, the Applicable Pledge
Percentage of such Capital Stock) to be subject at all times to first priority,
perfected security interests in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 7.3(F) hereof and to the delivery of
such documentation following the Restatement Effective Date as the Company and
the Administrative Agent shall agree in writing. Without limiting the generality
of the foregoing, the Company (a) will cause the Applicable Pledge Percentage of
the issued and outstanding Capital Stock of each Pledge Subsidiary directly
owned by the Company or any Domestic Subsidiary Guarantor to be subject at all
times to a first priority, perfected security interest in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request and (b) will, and
will cause each Domestic Subsidiary Guarantor to, deliver Mortgages and Mortgage
Instruments with respect to each Initial Mortgaged Property and each other
parcel of real Property of the Company or such Domestic Subsidiary Guarantor as
the Administrative Agent shall reasonably request, in each case within such time
period as is reasonably required by the Administrative Agent. Notwithstanding
the foregoing, (a) no Mortgages or Mortgage Instruments or amendments thereto
described on the list of closing documents referenced in Section 3(d) of the
Fourth Amendment and Restatement Agreement and attached as Exhibit E to this
Agreement are required to be delivered hereunder prior to the date which is
forty-five (45) days after the Restatement Effective Date or such later date as
the Administrative Agent may agree in the exercise of its reasonable discretion
with respect thereto and (b) the Collateral shall not be required to include the
Capital Stock of any Joint Venture to the extent the organizational documents of
such Joint Venture do not permit the applicable Loan Party to pledge the Capital
Stock of such Joint Venture as security for the Secured Obligations (or require
the consent of another Venturer therefor), except to the extent provided in the
Pledge and Security Agreement.

92

--------------------------------------------------------------------------------



(ii) To the extent necessary to cause the Company to comply with the proviso in
Section 7.3(G)(v) in connection with a Permitted Acquisition, Company will
cause, and will cause each applicable Subsidiary to cause, the Applicable Pledge
Percentage of the Capital Stock of an acquired Person to be subject at all times
to a first priority, perfected security interest in favor of the Administrative
Agent to secure the Secured Obligations in accordance with the terms and
conditions of the applicable Collateral Documents, together with such
resolutions, officer’s certificates, opinions of counsel and such other
authorizing documentation as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent.

(iii) In furtherance of the foregoing, the Company shall, and shall cause each
Domestic Subsidiary Guarantor to, upon the request of the Administrative Agent
in its sole discretion, execute and delivery a pledge agreement with respect to
the Applicable Pledge Percentage of the issued and outstanding Capital Stock of
any Foreign Subsidiary specified by the Administrative Agent, which pledge
agreement shall be governed by the law of the jurisdiction of organization of
such Foreign Subsidiary, together with resolutions, officer’s certificates,
opinions of counsel and such other authorizing documentation as the
Administrative Agent may reasonably request, in each case, within such time
period as is reasonably required by the Administrative Agent.

(iv) Subject to Section 7.3(K)(ii), following the date upon which (a) the
Company shall have initially achieved Single Investment Grade Status after the
Restatement Effective Date and (b) all Term Loans shall have been repaid in full
in immediately available funds and so long as no Default or Unmatured Default
has occurred and is continuing at such time (1) the Administrative Agent shall
be authorized to, and shall promptly, execute and deliver to, the Company such
documentation as the Company may reasonably request in order to release each
Loan Party from the Collateral Documents and (2) the provisions of the first
sentence of Section 7.2(L)(i) shall thereafter cease to be in effect. If at any
time after such release, the Company achieves Springing Lien Status, the Loan
Parties shall promptly comply with Section 7.2(L)(i) and the previous sentence
shall thereafter cease to be in effect for the remaining term of this Agreement.

93

--------------------------------------------------------------------------------



(v) Notwithstanding anything to the contrary set forth herein, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property acquired by any Loan Party after the Restatement Effective Date until
the date that is (a) if such Mortgage relates to a property not located in a
“special flood hazard area”, ten (10) Business Days or (b) if such Mortgage
relates to a property located in a “special flood hazard area”, thirty (30)
days, after the Administrative Agent has delivered to the Lenders the following
documents in respect of such real property: (i) a completed flood hazard
determination from a third party vendor; (ii) if such real property is located
in a “special flood hazard area”, (A) a notification to the applicable Loan
Parties of that fact and (if applicable) notification to the applicable Loan
Parties that flood insurance coverage is not available and (B) evidence of the
receipt by the applicable Loan Parties of such notice; and (iii) if required by
applicable Flood Laws, evidence of required flood insurance with respect to
which flood insurance has been made available under applicable Flood Laws;
provided that any such Mortgage may be entered into prior to such period
expiring if the Administrative Agent shall have received confirmation from each
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.

7.3. Negative Covenants.

(A) Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except for:

(i) Permitted Existing Indebtedness and Permitted Refinancing Indebtedness with
respect thereto;

(ii) Obligations pursuant to the Loan Documents;

(iii) Indebtedness arising from intercompany loans and advances owing by (a) the
Company to any Subsidiary or (b) by any Subsidiary to the Company or any other
Subsidiary; provided, that all such Indebtedness owing by the Company or any
Domestic Subsidiary Guarantor to any Foreign Subsidiary shall be unsecured;

(iv) Receivables Facility Attributed Indebtedness arising in connection with a
Permitted Domestic Receivables Financing;

(v) Indebtedness secured by Liens permitted by Section 7.3(F)(xvi);

(vi) Secured Indebtedness of the Company or any Domestic Subsidiary Guarantor
not otherwise permitted under this Section 7.3(A) in an aggregate outstanding
principal amount not to exceed $25,000,000 at any time;

(vii) (a) Indebtedness of any Foreign Subsidiary not otherwise permitted under
this Section 7.3(A) and (b) Receivables Facility Attributed Indebtedness arising
in connection with Permitted Foreign Receivables Financings; provided, that the
sum of (1) the outstanding principal amount of the Indebtedness incurred
pursuant to the foregoing clause (a) plus (2) the amount of the Receivables
Facility Attributed Indebtedness incurred pursuant to the foregoing clause (b)
shall not exceed $300,000,000 at any time;

(viii) Receivables Facility Attributed Indebtedness arising in connection with
Foreign Factoring Transactions;

(ix) [Reserved]; and

94

--------------------------------------------------------------------------------



(x) Unsecured Indebtedness of the Company or any Domestic Subsidiary Guarantor
not otherwise permitted under this Section 7.3(A) in an aggregate outstanding
principal amount not to exceed $200,000,000 (such amount, the “Unsecured Basket
Base Amount”) at any time from and after the Restatement Effective Date so long
as, subject to the second proviso below, such Indebtedness has a maturity date
not sooner than six months after the later of (x) the latest Termination Date
and (y) the latest Term Loan Maturity Date (or any later maturity date then in
effect with respect to the Loans); provided, that Indebtedness in an amount in
excess of the Unsecured Basket Base Amount (subject to the aforementioned
limitations on maturity) may be incurred if, not less than five (5) Business
Days prior to such incurrence, the Company shall deliver to the Administrative
Agent and the Lenders a certificate from a Designated Financial Officer
demonstrating to the reasonable satisfaction of the Administrative Agent that
after giving effect to such incurrence, on a pro forma basis, as if such
incurrence had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter for which
financial statements are publicly available, the Interest Coverage Ratio as of
the end of such fiscal quarter was equal to or greater than 2.00 to 1.00;
provided, further, that the limitations on maturity set forth above shall not
apply to up to $25,000,000 of Indebtedness in existence at any time that has
been incurred pursuant to this Section 7.3(A)(x).

(B) Fundamental Changes. Without limiting the provisions of Section 7.3(G), the
Company will not, nor will it permit any Subsidiary to, merge or consolidate
with or into any other Person, or liquidate or dissolve, except that:

(i) Any Subsidiary may merge or consolidate with the Company (provided, that the
Company shall be the surviving corporation), with the Subsidiary Borrower
(provided, that such Subsidiary Borrower shall be the surviving entity) or with
one or more other Subsidiaries (provided, that in the case of any such merger or
consolidation involving any Subsidiary Guarantor, the surviving entity shall be
such Subsidiary Guarantor, except that in the case of the merger of ArvinMeritor
Sweden with and into Meritor HVS AB, Meritor HVS AB may be the surviving
entity);

(ii) The Company may merge or consolidate with any other entity; provided, that
the Company shall be the surviving corporation and that after giving effect
thereto no Default or Unmatured Default shall exist and be continuing;

(iii) Any Foreign Subsidiary Guarantor may merge or consolidate with a Foreign
Subsidiary Non-Guarantor so long as such Foreign Subsidiary Guarantor is the
surviving Person (unless such Foreign Subsidiary Guarantor is an Immaterial
Subsidiary in which case the Foreign Subsidiary Non-Guarantor may be the
surviving Person); and

(iv) Any Subsidiary (other than the Subsidiary Borrower) that is a shell company
whose assets have been disposed of in a manner permitted hereunder or that
otherwise has no assets (other than assets with a book value of less than one
percent (1.0%) of the Company’s Consolidated Assets, which assets shall be
disposed of in a manner permitted hereunder upon or promptly after such
dissolution) or revenues may liquidate or dissolve.

95

--------------------------------------------------------------------------------



(C) Sale of Assets. The Company will not, nor will it permit any Subsidiary to,
consummate any Asset Sale after the Closing Date other than an Asset Sale which
(i) is not for less than fair market value (as determined in good faith by the
management or board of directors of the Company or such Subsidiary, as
applicable), (ii) generates proceeds that, in the aggregate with the proceeds of
all such other Asset Sales during the then current fiscal year, do not exceed
fifteen percent (15%) of the aggregate book value of the Company’s Consolidated
Assets as of the end of the fiscal quarter immediately preceding the initial
Asset Sale consummated after the Closing Date and (iii) generates proceeds that,
in the aggregate with the proceeds of all such other Asset Sales during the
period from the Closing Date to the date of such proposed transaction, do not
exceed twenty-five percent (25%) of the aggregate book value of the Company’s
Consolidated Assets as of the end of the fiscal quarter immediately preceding
the initial Asset Sale consummated after the Closing Date. Notwithstanding the
foregoing, the proceeds of any such Asset Sales by the Company or any Domestic
Subsidiary Guarantor during the period from the Closing Date to the date of such
proposed transaction, to the extent permitted in the foregoing sentence, shall
not exceed seven and a half percent (7.5%) of the aggregate book value of the
Company’s Consolidated Assets as of the end of the fiscal quarter immediately
preceding the initial Asset Sale consummated after the Closing Date.

(D) Conduct of Business. The Company will not, nor will it permit any Subsidiary
to, engage in any business other than the businesses engaged in by the Company
or such Subsidiaries on the date hereof and any business or activities which are
reasonably similar, related or incidental thereto or logical extensions thereof.

(E) Investments. The Company will not, nor will it permit any Subsidiary to,
make or suffer to exist any Investments (including, without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, except:

(i) Existing Investments in Subsidiaries and other Investments in existence on
the Restatement Effective Date and described in Schedule 7.3(E), and any renewal
or extension of any such Investments that does not increase the amount of the
Investment being renewed or extended as determined as of such date of renewal or
extension;

(ii) (a) Investments by the Company or any Subsidiary in the Company or any
Domestic Subsidiary Guarantor, (b) Investments by any Foreign Subsidiary in the
Subsidiary Borrower or any Foreign Subsidiary Guarantor, (c) Investments by any
Foreign Subsidiary Non-Guarantor in any other Foreign Subsidiary Non-Guarantor,
(d) Investments permitted under Section 7.3(A)(iii), (e) Investments by any Loan
Party in Foreign Subsidiaries that are not Loan Parties from and after the
Restatement Effective Date in an outstanding amount not to exceed at any time
the sum of (1) $350,000,000 plus (2) the Foreign Reinvestment Amount at such
time, and (f) ArvinMeritor Limited, a Foreign Subsidiary Guarantor, may sell,
transfer or contribute its ownership interest in Meritor Heavy Vehicle Systems
Limited to a Foreign Subsidiary Non-Guarantor;

(iii) Investments comprised of capital contributions (whether in the form of
cash, a note or other assets) to an SPV or other Subsidiary or otherwise
resulting from transfers of assets permitted hereunder to such SPV or other
Subsidiary, in either case, in connection with a Permitted Receivables
Financing;

96

--------------------------------------------------------------------------------



(iv) Investments constituting Permitted Acquisitions;

(v) Cash Equivalent Investments;

(vi) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(vii) Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries in the ordinary course of business in connection with its cash
management system; and

(viii) Investments (other than any Investment of a type described in the
foregoing clauses (i)-(vii)) made from and after the Restatement Effective Date
in an aggregate amount not to exceed $300,000,000 at any time.

For purposes of determining the amount of any Investment outstanding at any
time, such amount shall be deemed to be the amount of such Investment when made,
purchased or acquired (without adjustment for subsequent increases or decreases
in the value of such Investment) less any amount realized in respect of such
Investment upon the sale, collection or return of capital (not to exceed the
original amount invested.

(F) Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:

(i) Liens on assets of the Company and its Subsidiaries as of the Restatement
Effective Date identified as such on Schedule 7.3(F);

(ii) Liens for taxes, assessments or governmental charges or levies on its
Property (excluding Environmental Liens or Liens in favor of the PBGC) if (x)
the same shall not at the time be delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings,
and (y) adequate reserves therefor are being maintained in accordance with
Agreement Accounting Principles;

(iii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due;

(iv) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation (excluding Liens in favor of the PBGC);

(v) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries;

97

--------------------------------------------------------------------------------



(vi) Lessors’ interests under Capitalized Leases;

(vii) Judgment or other similar Liens arising in connection with legal
proceedings so long as (a) the execution or other enforcement thereof is
effectively stayed and the claims secured thereby are being contested in good
faith by appropriate proceedings and the Company or such Subsidiary, as the case
may be, has established appropriate reserves against such claims in accordance
with Agreement Accounting Principles and (b) such Liens do not constitute a
Default pursuant to Section 8.1(I);

(viii) Liens on assets of the Company or any Domestic Subsidiary of the Company
located in the United States of America securing secured Indebtedness of the
Company or such Subsidiary otherwise permitted under Section 7.3(A)(vi);

(ix) Liens on Property acquired after the Restatement Effective Date and
existing at the time of such acquisition (directly or indirectly) (other than
any such Lien created in contemplation of such acquisition); provided, that such
Liens shall extend only to the Property so acquired;

(x) Liens on the Property of a Person that is merged with or into the Company or
a Subsidiary or of a Person that becomes a Subsidiary after Restatement
Effective Date (in each case to the extent such merger, Acquisition or
Investment is otherwise permitted by this Agreement); provided, that (a) such
Liens existed at the time such Person was so merged or became a Subsidiary and
were not created in anticipation of any such transaction, (b) any such Lien does
not by its terms cover any additional property or assets acquired after the time
such Person was so merged or became a Subsidiary, and (c) any such Lien does not
by its terms secure any Indebtedness other than Indebtedness existing
immediately prior to the time such Person was so merged or became a Subsidiary;

(xi) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Company or any
Subsidiary;

(xii) Bank setoff rights arising in the ordinary course of business;

(xiii) Deposits or Liens to secure the performance (and not securing any
Indebtedness) of statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature incurred in the ordinary course of
business;

(xiv) Liens arising under the Loan Documents;

(xv) Liens on Receivables and Related Security arising in connection with a
Permitted Receivables Financing or a Foreign Factoring Transaction;

(xvi) Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided, that such Lien (a) extends
only to the asset then being acquired or constructed and (b) attaches to such
asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof;

98

--------------------------------------------------------------------------------



(xvii) Any extension, renewal or replacement (or successive extension, renewal,
or replacement) in whole or in part, of any Lien referred to in the foregoing
clauses (i) through (xvi) inclusive; provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced
(plus improvements on such property);

(xviii) Deposit arrangements and pledges of cash or cash equivalents that secure
only Hedging Obligations otherwise permitted hereunder; and

(xix) Liens on assets of any Foreign Subsidiary of the Company located outside
the United States of America securing Indebtedness of such Subsidiary permitted
under Section 7.3(A)(vii)(a);

provided, that the Company will not, and will not permit any Subsidiary to,
grant any Lien on any Property constituting Restricted Collateral other than as
security for the Secured Obligations pursuant to the Loan Documents.

In addition, neither the Company nor any of its Subsidiaries shall be or become
a party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of, or require any equal and ratable
sharing of, a Lien on any of its properties or other assets in favor of the
Agents, the Issuing Banks and the Lenders, as collateral for the Secured
Obligations; provided, that (a) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) permitted hereunder may prohibit the creation of a Lien in favor thereof
on the items of property obtained with the proceeds of such purchase money
Indebtedness, (b) the documents evidencing a Permitted Receivables Financing or
a Foreign Factoring Transaction may prohibit the creation of a Lien with respect
to all of the assets of the related SPV, if any, and with respect to the
Receivables and Related Security subject to such transaction in favor thereof as
collateral for the Secured Obligations and (c) each Senior Note Indenture may
prohibit the creation of a Lien on Restricted Collateral unless the holders of
the notes issued pursuant to such Senior Note Indenture shall be provided with
an equal and ratable Lien on such assets, but solely to the extent such
prohibition is provided for in such Senior Note Indenture as in effect on the
later of the Restatement Effective Date and the date of such Senior Note
Indenture.

(G) Permitted Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make any Acquisitions, other than Acquisitions meeting the
following requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):

(i) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith (including, without limitation, pursuant to Section 7.2(K)
or (L)), or in the case of a Limited Condition Acquisition, at the Company’s
option, the determination of whether a Default (other than Default or Unmatured
Default relating to Section 8.1(B), (F) or (G)) shall have occurred and be
continuing or would result from such acquisition shall be tested as of the date
the applicable acquisition agreement is entered into;

99

--------------------------------------------------------------------------------



(ii) each representation and warranty contained in Article VI shall be true and
correct in all material respects at the time of such Acquisition and after
giving effect thereto (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true and
correct in all material respects as of such date) or in the case of a Limited
Condition Acquisition, (A) the representations and warranties set forth in
Article VI shall be true and correct in all material respects (or in all
respects if qualified by materiality) as of the date of effectiveness of the
applicable acquisition agreement (or, to the extent such representation and
warranty is stated to relate solely to an earlier date, as of such earlier date)
and (B) as of the date of consummation of such Limited Condition Acquisition,
customary “specified” representations and warranties shall be true and correct
in all material respects (or in all respects if qualified by materiality)
immediately prior to, and immediately after giving effect to, the consummation
of such Limited Condition Acquisition (or, to the extent such representation and
warranty is stated to relate solely to an earlier date, as of such earlier
date); and

(iii) not less than five (5) Business Days prior to each such Acquisition, the
Company shall deliver to the Administrative Agent and the Lenders a certificate
from a Designated Financial Officer demonstrating to the reasonable satisfaction
of the Administrative Agent that after giving effect to such Acquisition and the
incurrence of any Indebtedness in connection therewith, on a pro forma basis,
for the avoidance of doubt, without giving effect to any projected synergies
resulting from such Acquisition, as if the Acquisition and such incurrence of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter for which
financial statements are publicly available, the Company would have been in
compliance with the covenants set forth in Sections 7.3 and 7.4 and not
otherwise in Default; provided, that in the case of a Limited Condition
Acquisition, at the Company’s option, such compliance shall be calculated on a
pro forma basis as of the date of the signing of the applicable acquisition
agreement;

(iv) in the case of an Acquisition by the Company or the Subsidiary Borrower of
Capital Stock of an entity, (A) the acquired entity shall be a Subsidiary of the
Company or (B)(x) the acquired entity shall be merged with and into the Company
or the Subsidiary Borrower substantially concurrently with such Acquisition,
with the Company or the Subsidiary Borrower being the surviving corporation with
voting control following such merger and (y) such merger shall otherwise comply
with Section 7.3(B); and

100

--------------------------------------------------------------------------------



(v) either (x) the aggregate consideration for such Acquisition, in the
aggregate with the consideration for all other Acquisitions consummated from and
after the Restatement Effective Date, shall not exceed the sum of (i)
$100,000,000 plus (ii) an amount equal to the net cash proceeds received by the
Company or any Domestic Subsidiary on or after the Restatement Effective Date
from the divestiture of the Capital Stock in, or assets of, any Foreign
Subsidiary or (y) the Total Leverage Ratio would not exceed 2.65 to 1.00 after
giving effect to such Acquisition and the incurrence of any Indebtedness in
connection therewith, on a pro forma basis, for the avoidance of doubt, without
giving effect to any projected synergies resulting from such Acquisition, as if
the Acquisition and such incurrence of Indebtedness had occurred on the first
day of the twelve-month period ending on the last day of the Company’s most
recently completed fiscal quarter for which financial statements are publicly
available; provided, that the foregoing limitation in this clause (v) shall not
apply to Acquisitions where the direct purchaser of the acquired assets or
Capital Stock is the Company, a Domestic Subsidiary Guarantor or a Foreign
Subsidiary Guarantor so long as, in addition to complying with the other
requirements of Section 7.2(K) or Section 7.2(L), in the case of a purchase of
Capital Stock of a Person, the Applicable Pledge Percentage such Capital Stock
shall be pledged in favor of the Administrative Agent as Collateral.

(H) Transactions with Affiliates and Joint Ventures. Except for Permitted
Related Party Transactions and Permitted Strategic Transactions, the Company
will not, nor will it permit any Subsidiary to, enter into any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer to, any Affiliate or Joint Venture except
in the ordinary course of business and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms (taken as a whole) not materially less favorable to the Company or the
Company and its Subsidiaries (taken as a whole) than would occur in a comparable
arm’s length transaction.

(I) Contingent Obligations. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary) in respect of any Indebtedness except in connection with
Indebtedness which if directly incurred by the Company or such Subsidiary, as
applicable, would not result in a violation of Sections 7.3(A) or 7.4.

(J) Sale and Leaseback. The Company will not, nor will it permit any Subsidiary
to, sell or transfer any property in order to concurrently or subsequently lease
as lessee such or similar property unless (i) the related sale is permitted
under Section 7.3(C), (ii) any related Investment is permitted under Section
7.3(E), (iii) no Default or Unmatured Default shall have occurred and be
continuing as of the date of such transaction or would result therefrom and (iv)
the Property subject to such sale does not constitute Restricted Collateral.

(K) Modifications to Other Indebtedness; No More Favorable Terms; ArvinMeritor
Receivables Corporation.

(i) Subordinated Indebtedness; Disqualified Stock. The Company will not, nor
will it permit any Subsidiary to, make any amendment or modification to any
indenture, note or other agreement evidencing or governing any subordinated
Indebtedness (excluding all Intercompany Loan Party Indebtedness) or
Disqualified Stock of the Company or its Subsidiaries, in any such case, in a
manner adverse to the Lenders.

101

--------------------------------------------------------------------------------



(ii) No More Favorable Terms. Without in any way limiting the foregoing
provisions of this Section 7.3(K) or the requirements set forth in Section
7.2(K)(ii), the Company will not, nor will it permit any Subsidiary to, enter
into or amend, restate, supplement or otherwise modify any indenture, note or
other agreement evidencing or governing any Indebtedness of the Company having a
principal amount (whether or not funded or committed) in excess of $50,000,000
or any Senior Note Indenture that requires the Company or any Subsidiary to
provide, or otherwise gives any holder of any such Indebtedness the benefit of,
a guaranty or collateral pledge that is (x) not substantially provided for in
this Agreement or the other Loan Documents or (y) is more favorable to the
holder of such Indebtedness than the comparable guaranty or collateral pledge
set forth in the Loan Documents (collectively, a “More Favorable Term”), unless
this Agreement and/or any relevant Loan Document shall be amended or
supplemented to provide substantially the same guaranty or collateral pledge, as
applicable, prior to the effectiveness of the More Favorable Term, except for
collateral pledges provided for in agreements governing Indebtedness secured by
Liens permitted under Sections 7.3(F) other than Section 7.3(F)(viii).

(iii) Senior Note Indentures. Neither the Company nor any Subsidiary shall be a
party to any Senior Note Indenture that contains a restriction on the creation
of Liens, or a requirement of equal and ratable sharing of Liens, if any, that
is more restrictive than the analogous provision of the 1998 Senior Note
Indenture, the 2007 Convertible Note Indenture, the 2012 Convertible Note
Indenture or the 2017 Convertible Note Indenture.

(iv) ArvinMeritor Receivables Corporation. The Company shall not permit ARC (or
any other SPV party to a Permitted Domestic Receivables Financing) to be
designated as a “Restricted Subsidiary” under and as defined in each Senior Note
Indenture.

(L) Restricted Payments. The Company will not, nor will it permit any Subsidiary
to, declare or make any Restricted Payment; provided, that:

(i) so long as no Default or Unmatured Default shall have occurred and be
continuing at the date of declaration or payment thereof (in the case of any
dividend) or the date of such repurchase (in the case of any share repurchase)
or would result therefrom, the Company may declare and pay cash dividends with
respect to its Capital Stock and repurchase shares of Capital Stock of the
Company in accordance with its future share repurchase program to the extent the
sum of the aggregate amount of such dividends and the aggregate purchase price
of such repurchases shall not exceed $65,000,000 in any fiscal year of the
Company;

(ii) in addition to the foregoing, the Company may pay dividends or repurchase
shares of Capital Stock of the Company in an aggregate amount for all such
dividends and share repurchases not to exceed $535,000,000 during the term of
this Agreement, so long as (x) no Default or Unmatured Default shall have
occurred and be continuing as of the date of such repurchase or would result
therefrom and (y) the Total Leverage Ratio would not exceed 2.65 to 1.00 on a
pro forma basis after giving any such dividend or share repurchase and any
Indebtedness incurred in connection therewith, as if such repurchase (and
incurrence of Indebtedness, if applicable) had occurred on the first day of the
twelve-month period ending on the last day of the Company’s most recently
completed fiscal quarter for which financial statements are publicly available,

102

--------------------------------------------------------------------------------



(iii) the Company shall be permitted to repurchase, retire, redeem or defease
any Indebtedness of the Company permitted under this Agreement (other than
subordinated Indebtedness) with proceeds of any permitted capital markets debt
(but, for the avoidance of doubt, not with proceeds of any Loans under this
Agreement), convertible debt, equity or preferred equity issuances within one
hundred twenty (120) days after the Company’s receipt of such proceeds; and

(iv) the Company shall be permitted to repurchase, retire, redeem or defease (a)
the 4.0% Convertible Notes, the 6.25% Senior Notes and the 7.875% Convertible
Notes; or (b) any other Senior Notes in an aggregate principal amount for this
clause (b) from and after the Restatement Effective Date of up to $100,000,000;
provided, that in the case of any repurchase, retirement, redemption or
defeasance made pursuant to clause (a) or (b) of this Section 7.3(L)(iv), (I) no
Default or Unmatured Default shall have occurred and be continuing at the time
of and immediately after giving effect to any such repurchase, retirement,
redemption or defeasance; and (II) the Company shall not use proceeds of any
Loans for any such repurchase, retirement, redemption or defeasance except that
the Company shall be permitted to use Loans in an aggregate amount of up to
$150,000,000 in the aggregate during the term of this Agreement in order to
effect any repurchase, retirement, redemption or defeasance under this Section
7.3(L)(iv)(a) or (b), but subject to the Company’s demonstration of pro forma
covenant compliance with the Priority Debt Ratio as a condition precedent to
making any such Loans as more specifically described in Section 5.2(E) hereof
(in addition to satisfaction of all other conditions precedent applicable to
such Loans); and

(v) the Company shall be permitted to redeem any permitted Indebtedness in
exchange for Capital Stock (including preferred stock but excluding Disqualified
Stock).

(M) Hedging Obligations. The Company will not, nor will it permit any Subsidiary
to, enter into any Hedging Arrangement other than Hedging Arrangements entered
into by the Company or such Subsidiary pursuant to which the Company or such
Subsidiary has hedged its reasonably estimated interest rate, foreign currency
or commodity exposure and which are non-speculative in nature.

(N) Margin Regulations. The Company will not, nor will it permit any Subsidiary
to, use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock.

(O) Restrictive Subsidiary Covenants. The Company will not, nor will it permit
any Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution in respect of its ownership interests
or pay any Indebtedness or other Obligation owed to the Company or any other
Subsidiary, make loans or advances or other Investments in the Company or any
other Subsidiary, or sell, transfer or otherwise convey any of its property to
the Company or any other Subsidiary other than pursuant to (i) applicable law,
(ii) this Agreement or the other Loan Documents, (iii) restrictions imposed by
the holder of a Lien permitted by Section 7.3(F) and (iv) restrictions imposed
in a joint venture agreement on the ability of any Subsidiary to pay dividends
or make any other distribution in respect of its ownership interests, the
removal of which requires the consent of one or more of the joint venture
partners or the joint venture’s board of directors (but not the consent of any
third parties).

103

--------------------------------------------------------------------------------



(P) Disqualified Stock. The Company will not, and will not permit any Subsidiary
to, issue or permit to remain outstanding any Disqualified Stock.

7.4. Priority Debt Ratio. The Company shall not permit its Priority Debt Ratio,
calculated on a consolidated basis for the Company and its Subsidiaries, to
exceed 2.25 to 1.00 as of the last day of each fiscal quarter.

ARTICLE VIII: DEFAULTS

8.1. Defaults. Each of the following occurrences shall constitute a “Default”
under this Agreement:

(A) Breach of Representation or Warranty. Any written representation or warranty
made or deemed made by or on behalf of the Company or its Subsidiaries to the
Lenders or the Agents in any Loan Document, in connection with any Loan or
Letter of Credit, or in any certificate or information delivered in writing in
connection with any Loan Document shall be false in any material respect on the
date as of which made.

(B) Failure to Make Payments When Due. Nonpayment of principal of any Loan or
Reimbursement Obligation when due; nonpayment of interest on any Loan,
commitment fees or L/C Fees, in each case within five days after the same
becomes due; or nonpayment of any other fees or any other obligations under any
of the Loan Documents within ten days after the same becomes due.

(C) Breach of Certain Covenants. The breach by any Borrower of any of the terms
or provisions of Sections 7.1, 7.2(A), 7.2(B), 7.2(C), 7.2(K), 7.2(L), 7.3 or
7.4.

(D) Other Defaults. The breach by any Borrower or any Subsidiary Guarantor
(other than a breach which constitutes a Default under another provision of this
Section 8.1) of any of the terms or provisions of this Agreement or any other
Loan Document which is not remedied within 30 days after the earlier of (i) the
date on which any Authorized Officer has actual knowledge thereof and (ii) the
receipt of written notice from any Agent or the Required Lenders.

(E) Default as to Other Indebtedness. Failure of the Company, the Subsidiary
Borrower or any other Subsidiary to pay when due, including to prepay or
repurchase when required, any Material Indebtedness; or the default by the
Company, the Subsidiary Borrower or any other Subsidiary in the performance of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist (other than the
4.0% Convertible Notes Permitted Put or any 7.875% Convertible Notes Permitted
Put), the effect of which default, event or condition is to cause, or to permit
the holder(s) of such Material Indebtedness to cause such Material Indebtedness
to become due prior to its stated maturity; or any Material Indebtedness of the
Company, the Subsidiary Borrower or any other Subsidiary shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment or pursuant to the 4.0% Convertible Notes Permitted
Put or any 7.875% Convertible Notes Permitted Put) prior to the stated maturity
thereof; or the Company, the Subsidiary Borrower or any other Subsidiary shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.

104

--------------------------------------------------------------------------------



(F) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
its Subsidiaries (but excluding any Immaterial Subsidiary) shall (i) have an
order for relief entered with respect to it under the United States bankruptcy
laws as now or hereafter in effect or cause or allow any similar event to occur
under any bankruptcy or similar law or laws for the relief of debtors as now or
hereafter in effect in any other jurisdiction, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator, monitor or
similar official for it or any substantial part of its Property, (iv) institute
any proceeding seeking an order for relief under the United States bankruptcy
laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, examinership,
reorganization, arrangement, adjustment or composition of it or any of its
Property or its debts under any law relating to bankruptcy, insolvency, court
protection or reorganization or compromise of debt or relief of debtors as now
or hereafter in effect in any jurisdiction including, without limitation, any
organization, arrangement or compromise of debt under the laws of its
jurisdiction of incorporation, or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 8.1(F) or (vi) fail to contest in good faith any
appointment or proceeding described in Section 8.1(G).

(G) Involuntary Bankruptcy; Appointment of Receiver, Etc. Without its
application, approval or consent, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Company or any Subsidiary (but
excluding any Immaterial Subsidiary) or for any substantial part of its
Property, or a proceeding described in Section 8.1(F)(iv) shall be instituted
against the Company or any Subsidiary (but excluding any Immaterial Subsidiary)
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

(H) Condemnation; Seizure. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of, all or
any substantial portion of the Property of the Company or any Subsidiary (but
excluding any Immaterial Subsidiary) taken as a whole.

(I) Judgments. The Company, the Subsidiary Borrower or any other Subsidiary
shall fail within 30 days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money, the total amount of which for the
Company, the Subsidiary Borrower and/or any other Subsidiary exceeds
$35,000,000, which are not stayed on appeal.

(J) Environmental. The Company or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the Release by the
Company, any of its Subsidiaries or any other Person of Contaminant into the
environment or (ii) violate any Environmental Law, which, in the case of an
event described in the foregoing clause (i) or (ii), could reasonably be
expected to result in liability, individually or in the aggregate, having a
Material Adverse Effect.

105

--------------------------------------------------------------------------------



(K) Enforceability. Any Loan Document shall fail to remain in full force or
effect against the Company or any Subsidiary or any action shall be taken or
shall fail to be taken to discontinue or to assert the invalidity or
unenforceability of, or which results in the discontinuation or invalidity or
unenforceability of, any Loan Document.

(L) Loan Party Revocation. Any Loan Party shall terminate or revoke any of its
obligations under a Loan Document (other than as expressly permitted hereunder).

(M) Change in Control. The occurrence of any Change in Control.

(N) ERISA and Foreign Plans. The Company shall (i) permit any Benefit Plan to
fail to satisfy the “minimum funding standard” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived, (ii) fail, or permit any
Controlled Group member to fail, to pay any required minimum required
contribution or required installment under Section 430(j) of the Code on or
before the due date for such contribution or installment , or (iii) permit a
Termination Event to occur, except where such transactions, events,
circumstances, or failures could not, individually or in the aggregate,
reasonably be expected to result in liability to the Company or any of its
Subsidiaries having a Material Adverse Effect.

(O) Collateral. Any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral (with an
aggregate book value in excess of $10,000,000) purported to be covered thereby,
which failure is not remedied within five (5) days after the earlier of (i) the
date on which any Authorized Officer has actual knowledge thereof and (ii) the
receipt of written notice from any Agent or the Required Lenders.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

ARTICLE IX: ACCELERATION; WAIVERS, AMENDMENTS AND REMEDIES

9.1. Termination of Commitments; Acceleration.

(A) If any Default described in Section 8.1(F) or 8.1(G) occurs, the obligations
of the Revolving Loan Lenders to make Revolving Loans hereunder, the obligation
of the Term Loan Lenders to make Term Loans hereunder, and the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent, any Issuing Bank or
any Lender and the Borrowers will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in each Agreed Currency, in immediately available
funds, equal to the difference of (x) one hundred five percent (105%) of the
amount of L/C Obligations denominated in such Agreed Currency at such time, less
(y) the amount of such Agreed Currency on deposit in the L/C Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (such difference, in the
aggregate for all Agreed Currencies, the “Collateral Shortfall Amount”), which
funds shall be held in the L/C Collateral Account. If any other Default occurs,
(a) the Administrative Agent may, and at the request of Required Revolving Loan
Lenders shall, terminate or suspend the obligations of the Revolving Loan
Lenders to make Revolving Loans hereunder and the obligation of the Issuing
Banks to issue Letters of Credit hereunder, (b) the Administrative Agent may,
and at the request of Required Term Loan Lenders shall, terminate or suspend the
obligations of the Term Loan Lenders to make Term Loans hereunder and (c) the
Administrative Agent may, and at the request of the Required Lenders shall, (i)
declare the Obligations to be due and payable, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower expressly waives, and (ii) upon
notice to the Borrowers and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the
Borrowers to pay, and the Borrowers will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the L/C Collateral Account.

106

--------------------------------------------------------------------------------



(B) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the L/C Collateral Account. At any time while any
Default is continuing, none of the Borrowers nor any Person claiming on behalf
of or through any Borrower shall have any right to withdraw any of the funds
held in the L/C Collateral Account.

(C) If at any time following any deposit of funds into the L/C Collateral
Account pursuant to clause (A) or (B) of this Section 9.1 the Default giving
rise to such obligation to deposit cash collateral shall be cured, waived
otherwise cease to be continuing and no other Default or any Unmatured Default
shall then have occurred and be continuing, the Administrative Agent shall
determine the Net Aggregate Revolving Credit Exposure at such time and release
and disburse funds from the L/C Collateral Account to the Borrowers to the
extent required pursuant to Section 2.4(B)(ii).

(D) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Revolving Loan Lenders to make Revolving Loans and the
obligation and power of the Issuing Banks to issue Letters of Credit hereunder
as a result of any Default (other than any Default as described in Section
8.1(F) or (G)) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
the case of any such acceleration) or Required Revolving Loan Lenders (in the
case of any such termination) (in each case, in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrowers, rescind and
annul such acceleration and/or termination.

9.2. Preservation of Rights. No delay or omission of the Lenders, the Issuing
Banks or the Administrative Agent to exercise any right under the Loan Documents
shall impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of the
Company to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Issuing Banks and the Lenders until the Obligations have been paid in
full in cash.

107

--------------------------------------------------------------------------------



9.3. Amendments; Waivers.

(A) Subject to the provisions of this Article IX, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Company may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Company hereunder or waiving any Default
hereunder; provided, however, that, except as provided in Section 2.23 or 2.24
and subject to Section 9.3(B) through (D) below, no such supplemental agreement
shall:

(i) Postpone or extend the Revolving Loan Termination Date, the 2019 Term Loan
Availability Period, the Term Loan Maturity Date or any other date fixed for any
payment of principal of, or interest on, the Loans, the Reimbursement
Obligations or any fees or other amounts payable to such Lender or extend the
expiry date of any Letter of Credit to a date after the Revolving Loan
Termination Date without the written consent of each Lender directly affected
thereby;

(ii) Reduce the principal amount, or amortization, of any Loans or Reimbursement
Obligations, or reduce the rate or extend the time of payment of interest or
fees thereon or other amounts payable to a Lender without the written consent of
each Lender directly affected thereby; provided, however, that (a) modifications
to the provisions relating to prepayments of Loans and other Obligations and (b)
a waiver or other modification of the application of the default rate of
interest pursuant to Section 2.10 hereof shall, in each case, only require the
approval of the Required Lenders;

(iii) Reduce the percentage specified in the definition of Required Lenders,
Required Revolving Loan Lenders or any other percentage of Lenders specified to
be the applicable percentage in this Agreement to act on specified matters or
amend the definitions of “Required Lenders”, “Required Revolving Loan Lenders”,
“Required Term Loan Lenders” or “Pro Rata Share” without the written consent of
each Lender;

(iv) Increase the amount of the Revolving Loan Commitment or Term Loan
Commitment of any Lender hereunder without the written consent of such Lender;

(v) Permit any Borrower to assign its rights under this Agreement without the
written consent of each Lender;

(vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor from its obligations under its respective
Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender;

108

--------------------------------------------------------------------------------



(vii) change Section 12.2 or 12.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(viii) Amend this Section 9.3 without the written consent of each Lender.

No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and (b) any Issuing Bank shall be effective without the
written consent of such Issuing Bank. The Administrative Agent may waive payment
of the fee required under Section 13.3(C) without obtaining the consent of any
of the Lenders.

(B) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to
Section 2.23) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.

(C) Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement shall be required of any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iv) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(D) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. The Lenders shall be provided executed copies
of any such amendment, modification or supplement.

ARTICLE X: GENERAL PROVISIONS

10.1. Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive delivery of this Agreement and
the making of the Loans herein contemplated so long as any principal, accrued
interest, fees, or any other amount due and payable under any Loan Document is
outstanding and unpaid (other than contingent reimbursement and indemnification
obligations).

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

109

--------------------------------------------------------------------------------



10.3. Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If, subsequent to the Restatement Effective Date, any
changes in generally accepted accounting principles as in effect in the United
States of America are required or permitted and are adopted by the Company or
any of its Subsidiaries with the agreement of its independent certified public
accountants and such changes result in a change in the method of calculation of
any of the financial covenants set forth in Section 7.4 or any other financial
test set forth in this Agreement or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree, at the Company’s
request, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided, however, that until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations. In the event such amendment is entered into, all references in
this Agreement to Agreement Accounting Principles in connection with the
financial covenants set forth in Section 7.4 and each other financial test set
forth in this Agreement shall mean generally accepted accounting principles as
in effect in the United States of America as of the Restatement Effective Date
but giving effect to the relevant Accounting Changes, subject to further
modification in accordance with this Section 10.3. Notwithstanding any other
provision contained herein (including the definition of Agreement Accounting
Principles), all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any changes in Agreement
Accounting Principles resulting from implementation pursuant to the final
standards for Leases (Topic 842) released on February 25, 2016 by the Financial
Accounting Standards Board. For the avoidance of doubt, the foregoing statement
shall apply only to treatment of financial concepts in this Agreement (including
determinations of Indebtedness and the calculation of the financial covenants)
and not to the manner in which the Company prepares its financial statements (it
being understood that appropriate adjustments shall be made for purposes of the
Compliance Certificate or any other demonstration or determination of compliance
with the applicable provisions of this Agreement).

10.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

110

--------------------------------------------------------------------------------



10.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any prior agreements and understandings that are expressly stated to
survive the effectiveness hereof.

10.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

10.7. Expenses; Indemnification.

(A) Expenses. The Borrowers shall reimburse the Administrative Agent and the
Arrangers for any reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of one primary counsel and one additional local
counsel in each applicable jurisdiction for the Administrative Agent, and
additional counsels in light of actual or potential conflicts of interest or the
availability of different claims or defenses) paid or incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
distribution (including, without limitation, via the internet) and
administration of the Loan Documents, including (without limiting the generality
of the foregoing), consultant’s fees and expenses (provided, so long as no
Default or Unmatured Default has occurred and is continuing, such consultant is
engaged with the consent of the Company). The Borrowers also agree to reimburse
the Administrative Agent, the Arrangers and the Lenders for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of outside counsel and paralegals for the Administrative Agent,
the Arrangers and the Lenders) paid or incurred by the Administrative Agent, the
Arrangers or any Lender in connection with the collection of the Secured
Obligations and protection of rights under, and enforcement of, the Loan
Documents, including any such expenses incurred during any workout,
restructuring or negotiations in respect of any of the Secured Obligations.

111

--------------------------------------------------------------------------------



(B) Indemnity. The Borrowers further agree to defend, protect, indemnify and
hold harmless the Administrative Agent, any Co-Syndication Agent, the
Documentation Agent, each Arranger, each Lender and each Issuing Bank and each
of their respective Affiliates, and each of such Agents’, Arrangers’, Lenders’,
Issuing Banks’ and Affiliates’ respective officers, directors, trustees,
investment advisors, employees, attorneys and agents (collectively, the
“Indemnitees”), based upon its obligations, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the fees and disbursements of outside counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated a party thereto), imposed
on, incurred by or asserted against such Indemnitees in any manner relating to
or arising out of this Agreement or any of the other Loan Documents, or any act,
event or transaction related or attendant thereto or to the making of the Loans,
and the issuance of and participation in Letters of Credit hereunder, the
management of such Loans or Letters of Credit, the use or intended use of the
proceeds of the Loans or Letters of Credit hereunder, or any of the other
transactions contemplated by the Loan Documents, or any liabilities,
obligations, responsibilities, losses, damages, personal injury, death, punitive
damages, economic damages, consequential damages, treble damages, intentional,
willful or wanton injury, damage or threat to the environment, natural resources
or public health or welfare, costs and expenses (including, without limitation,
attorney, expert and consulting fees and costs of investigation, feasibility or
remedial action studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future relating to violation of any Environmental Laws arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos-containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”); provided, however, the Borrowers
shall not have any obligation to an Indemnitee hereunder with respect to
Indemnified Matters to the extent found in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the willful misconduct or
gross negligence of such Indemnitee with respect to the Loan Documents. If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, each Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.

(C) Waiver of Certain Claims; Settlement of Claims. Each Borrower further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement shall be entered into by the Company or any of its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement and the other Loan
Documents unless such settlement releases all Indemnitees from any and all
liability with respect thereto.

(D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Secured Obligations shall survive the termination of
this Agreement.

10.8. Numbers of Documents. All statements, notices, closing documents and
requests hereunder (other than (i) notices described in the first sentence of
Section 2.15 and (ii) notices and other communications delivered to the
Administrative Agent and the Lenders by electronic communication in accordance
with Section 14.1(B)) shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

112

--------------------------------------------------------------------------------



10.9. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Company or any of its Subsidiaries pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation or legal process, (v) to any Person as may be
required by law in connection with any legal proceeding to which such Lender is
a party, (vi) to such Lender’s direct or indirect contractual counterparties in
interest rate swap agreements or credit derivative transactions relating to the
Loans or to legal counsel, accountants and other professional advisors to such
counterparties or to any credit insurance providers relating to the Borrowers
and their obligations, (vii) as permitted by Section 13.4, (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder, (x) to the extent such information (1)
becomes publicly available other than as a result of a breach of this Section
10.9 or (2) becomes available to the Administrative Agent, any Issuing Bank or
any lender on a non-confidential basis from a source other than the Company or
any of its Subsidiaries or (x) with the consent of the Company.

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

10.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.11. Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrowers and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.

113

--------------------------------------------------------------------------------



10.12. GOVERNING LAW. ANY DISPUTE BETWEEN THE BORROWERS AND THE ADMINISTRATIVE
AGENT, THE ARRANGERS OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THE BORROWERS AND THE
ADMINISTRATIVE AGENT, THE ARRANGERS OR THE LENDERS IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL. EXCLUSIVE
JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

(B) SERVICE OF PROCESS.

(i) EACH BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS UPON IT AND IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS OR SUMMONSES IN ANY
SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR
THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY
ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT
THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(ii) THE SUBSIDIARY BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING REFERRED TO IN THIS SECTION 10.13
AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING
OR DELIVERING A COPY THEREOF TO IT CARE OF THE COMPANY AT ITS ADDRESS FOR
NOTICES SET FORTH IN ARTICLE XIV OF THIS AGREEMENT.

114

--------------------------------------------------------------------------------



(C) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.14. Subordination of Intercompany Indebtedness. Each Borrower agrees that all
Intercompany Loan Party Indebtedness held by such Borrower shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Secured Obligations; provided, that, and not in contravention of the
foregoing, so long as no Default has occurred and is continuing such Borrower
may make loans to and receive payments in the ordinary course with respect to
such Intercompany Loan Party Indebtedness from the related obligor.
Notwithstanding any right of any Borrower to ask, demand, sue for, take or
receive any payment from any obligor on such Intercompany Loan Party
Indebtedness (an “Obligor”), all rights, liens and security interests of such
Borrower, whether now or hereafter arising and howsoever existing, in any assets
of any other Obligor shall be and are subordinated to the rights of the Holders
of Secured Obligations and the Administrative Agent in those assets. No Borrower
shall have any right to possession of any such asset or to foreclose upon any
such asset, whether by judicial action or otherwise, prior to the satisfaction
of all of the Secured Obligations (other than contingent indemnity obligations)
and the termination of all financing arrangements pursuant to any Loan Document
or Hedging Agreement among the Borrowers and the Lenders (and their Affiliates).
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any Intercompany Loan Party Indebtedness
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or to become due, until all of the
Secured Obligations (other than contingent indemnity obligations) shall have
been satisfied in full and all financing arrangements pursuant to any Loan
Document or Hedging Agreement among the Borrowers and the Lenders (and their
Affiliates) shall have been terminated. Should any payment, distribution,
security or instrument or proceeds thereof be received by such Borrower upon or
with respect to the Intercompany Loan Party Indebtedness in contravention of
this Agreement after the occurrence of a Default, including, without limitation,
an event described in Section 8.1(F) or (G), prior to the satisfaction of all of
the Secured Obligations (other than contingent indemnity obligations) and the
termination of all financing arrangements pursuant to any Loan Document or
Hedging Agreement among the Borrowers and the Lenders (and their Affiliates),
such Borrower shall receive and hold the same in trust, as trustee, for the
benefit of the Holders of Secured Obligations and shall forthwith deliver the
same to the Administrative Agent, for the benefit of such Persons, in precisely
the form received (except for the endorsement or assignment of the Borrowers
where necessary), for application to any of the Secured Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Borrower
as the property of the Holders of Secured Obligations. If any Borrower fails to
make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees are irrevocably
authorized to make the same. Each Borrower agrees that until the Secured
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document or Hedging Agreement among the Borrowers and the Lenders (and their
Affiliates) have been terminated, no Borrower will assign or transfer to any
Person any Intercompany Loan Party Indebtedness. Notwithstanding the foregoing,
no action or omission contemplated by this Section 10.14 shall be permitted or
required to the extent such action or omission would cause a Deemed Dividend
Problem.

115

--------------------------------------------------------------------------------



10.15. Performance of Obligations. Each Borrower agrees that the Administrative
Agent may, but shall have no obligation to (i) at any time, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against any Collateral and (ii) after the occurrence and during the
continuance of a Default make any other payment or perform any act required of
any Loan Party under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve the Collateral, including, without limitation, any action to (y)
effect any repairs or obtain any insurance called for by the terms of any of the
Loan Documents and to pay all or any part of the premiums therefor and the costs
thereof and (z) pay any rents payable by any Loan Party which are more than 30
days past due, or as to which the landlord has given notice of termination,
under any lease. The Administrative Agent shall use its best efforts to give the
Company notice of any action taken under this Section 10.15 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect any Loan Party’s obligations in respect thereof. Each Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 10.15, together
with interest thereon at the rate from time to time applicable to Floating Rate
Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If any Borrower fails to make payment in respect of any
such advance under this Section 10.15 within one (1) Business Day after the date
the Company receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance. If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
such demand and ending on the date such amount is received. The failure of any
Lender to make available to the Administrative Agent its Pro Rata Share of any
such unreimbursed advance under this Section 10.15 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent. All outstanding principal of, and
interest on, advances made under this Section 10.15 shall constitute Secured
Obligations secured by the Collateral until paid in full by the Borrowers.

116

--------------------------------------------------------------------------------



10.16. Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties thereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(A) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(B) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.17. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

117

--------------------------------------------------------------------------------



In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE XI: THE ADMINISTRATIVE AGENT

11.1. Appointment; Nature of Relationship. JPMCB is appointed by the Lenders as
the Administrative Agent hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XI. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement and that the Administrative Agent is merely acting
as the representative of the Lenders with only those duties as are expressly set
forth in this Agreement and the other Loan Documents. In its capacity as the
Lenders’ contractual representative, the Administrative Agent (i) does not
assume any fiduciary duties to any of the Lenders, (ii) is a “representative” of
the Lenders within the meaning of the Uniform Commercial Code as in effect from
time to time in the State of New York (or any successor provision), (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents and
(iv) except as expressly set forth herein, shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. Each of the Lenders, for itself and on behalf of its affiliates,
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender waives.

11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.

118

--------------------------------------------------------------------------------



11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found to have been
caused by the gross negligence or willful misconduct of such Person.

11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents for perfection or priority of the Liens on any
collateral subject to the Loan Documents, the execution, effectiveness,
genuineness, validity, legality, enforceability, collectibility, or sufficiency
of this Agreement or any of the other Loan Documents or the transactions
contemplated thereby, or for the financial condition of any guarantor of any or
all of the Obligations, the Company or any of its Subsidiaries.

11.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or the Required Revolving Loan Lenders or all of the
Lenders, in each case in the event that and to the extent that this Agreement
expressly requires such), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders and on all owners
of Loans. Upon receipt of any such instructions from the Required Lenders (or
the Required Revolving Loan Lenders or all of the Lenders, in each case in the
event that and to the extent that this Agreement expressly requires such), the
Administrative Agent shall be permitted to act on behalf of the full principal
amount of the Obligations. The Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.

11.6. Employment of Administrative Agent and Counsel. The Administrative Agent
may execute any of its duties as the Administrative Agent hereunder and under
any other Loan Document by or through employees, agents and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

119

--------------------------------------------------------------------------------



11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.

11.8. The Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents; provided, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of the Administrative
Agent. The obligations and agreements of the Lenders under this Section 11.8
shall survive the termination of this Agreement.

11.9. Rights as a Lender. With respect to its Revolving Loan Commitment, Term
Loan Commitment, Loans made by it and Letters of Credit issued by it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender or Issuing Bank and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” and
“Issuing Bank” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.

11.10. Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Arrangers, the Administrative Agent or any other Lender and
based on the financial statements prepared by the Company and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Arrangers, the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own credit decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

120

--------------------------------------------------------------------------------



11.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld or delayed. Such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.

11.12. No Duties Imposed Upon Co-Syndication Agents, Documentation Agent or
Arrangers. No Person identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Co-Syndication Agent”, “Documentation Agent” or an “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Co-Syndication Agent”, “Documentation Agent” or an “Arranger” shall have
or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreement set forth in Section 11.10, each of the
Lenders acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

11.13. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

121

--------------------------------------------------------------------------------



11.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates or branches. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under terms of this Agreement.

11.15. Authority with Respect to Guarantees and Collateral Documents.

(A) Authority to Take Action. Each Lender authorizes the Administrative Agent to
enter into each of the Guarantees, Collateral Documents and related
intercreditor agreements to which the Administrative Agent is or may become a
party and to take all action contemplated by such documents. Each Lender agrees
that no Holder of Secured Obligations (other than the Administrative Agent)
shall have the right individually to independently enforce or seek to realize
upon the security granted by any Guaranty or Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Holders of Secured Obligations
or Holders of Secured Obligations, as applicable, upon the terms of such
documents. In furtherance and without limitation of the foregoing, the
Administrative Agent is hereby authorized and given a power of attorney by and
on behalf of each of the Holders of Secured Obligations to execute any Guaranty
or Collateral Document necessary or appropriate to guarantee the Secured
Obligations or grant and perfect a Lien on any Collateral in favor of the
Administrative Agent on behalf of the Holders of Secured Obligations, if
necessary.

(B) Authority to Release. The Lenders hereby authorize the Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under any of the Guarantees and release or subordinate any Lien
granted to the Administrative Agent upon any Collateral (i) upon termination of
the Commitments and payment and satisfaction of all of the Obligations at any
time arising under or in respect of this Agreement or the Loan Documents and
Hedging Agreements or the transactions contemplated hereby or thereby (which
satisfaction, in the case of outstanding Letters of Credit, may take the form of
a backstop letter of credit from an issuer acceptable to the Administrative
Agent or cash collateral); (ii) in connection with any transaction which is
permitted by this Agreement (including, without limitation, the permitted sale
by the Company or any Subsidiary of one hundred percent (100%) of the Capital
Stock of any Subsidiary Guarantor or Pledge Subsidiary owned by the Company and
its Subsidiaries or a dissolution or liquidation of a Subsidiary Guarantor
permitted by Section 7.3(B)(iii)), (iii) as required pursuant to Section 7.2(K)
or Section 7.2(L) or (iv) if approved, authorized or ratified in writing by the
Required Lenders, unless any such release is required to be approved by all of
the Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular Subsidiary Guarantors or types or items of Collateral pursuant to
this Section 11.15(B). Notwithstanding the foregoing, as previously authorized
pursuant to the Existing Credit Agreement, effective upon the merger of
ArvinMeritor Sweden with and into Meritor HVS AB, with Meritor HVS AB as the
surviving entity, ArvinMeritor Sweden shall automatically be released from its
obligations under its Guaranty. The Administrative Agent is hereby authorized,
without any further consent of the Lenders, to execute and deliver any required
documents necessary to evidence such release with respect to ArvinMeritor
Sweden.

122

--------------------------------------------------------------------------------



(C) Further Documents, etc. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Company, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Secured Obligations herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrowers or any Subsidiary in respect of) all
interests retained by the Borrowers or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

11.16. Foreign Collateral Authorizations.

(A) The Company, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Company or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Company or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Company or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Company or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by the Company or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by the Company or any Subsidiary).

(B) The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Capital Stock of which is pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Secured Obligations shall - conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application - be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

123

--------------------------------------------------------------------------------



(C) The Administrative Agent shall administer any Collateral Document which is
governed by German law and is a pledge (Pfandrecht) or otherwise transferred to
any Holder of Secured Obligations under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Holder of Secured
Obligations. In relation to any Collateral Document governed by the laws of
Germany, each party hereby authorizes the Administrative Agent to accept as its
representative any pledge or other creation of any accessory security right made
to such party in relation to this Agreement and to agree to and execute on its
behalf as its representative amendments, supplements and other alterations to
any Collateral Document governed by the laws of Germany which creates a pledge
or any other accessory security right and to release on behalf of such party any
Collateral Document governed by the laws of Germany in accordance with the
provisions herein and/or the provisions in the relevant German law governed
pledge agreement.

11.17. Flood Laws. JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
JPMCB, as administrative agent or collateral agent on a syndicated facility,
will post on the applicable electronic platform (or otherwise distribute to each
Lender in the syndicate) documents that it receives in connection with the Flood
Laws. However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

ARTICLE XII: SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS

12.1. Setoff. In addition to, and without limitation of, any rights of the
Holders of Secured Obligations under applicable law, if any Default occurs and
is continuing, any Indebtedness from any Holder of Secured Obligations to any
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) may be offset and applied toward the
payment of the Secured Obligations owing to such Holder of Secured Obligations,
whether or not the Secured Obligations, or any part hereof, shall then be due.
It is understood and agreed that no deposits of the Subsidiary Borrower or
Indebtedness held by or owing to the Subsidiary Borrower shall be offset by any
Holder of Secured Obligations and applied towards the Secured Obligations
incurred solely by or on behalf of the Company unless the Subsidiary Borrower
shall be jointly and severally liable for all of the Secured Obligations at such
time pursuant to Section 1.4.

124

--------------------------------------------------------------------------------



12.2. Ratable Payments. If any Holder of Secured Obligations, whether by setoff
or otherwise, has payment made to it upon its Secured Obligations (other than
payments received pursuant to Sections 2.14(E), 4.1, 4.2 or 4.4 or as otherwise
provided herein) in a greater proportion than that received by any other Holder
of Secured Obligations, such Holder of Secured Obligations agrees, promptly upon
demand, to purchase a portion of the Secured Obligations held by the other
Holders of Secured Obligations so that after such purchase each Holder of
Secured Obligations will hold its ratable share of the relevant Secured
Obligations in accordance with Section 12.4. If any Holder of Secured
Obligations, whether in connection with setoff or amounts which might be subject
to setoff or otherwise, receives collateral or other protection for its Secured
Obligations or such amounts which may be subject to setoff, such Holder of
Secured Obligations agrees, promptly upon demand, to take such action necessary
such that all Holders of Secured Obligations share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process or otherwise, appropriate further
adjustments shall be made.

12.3. Relations Among Lenders. Except with respect to the exercise of set-off
rights of any Lender in accordance with Section 12.1, the proceeds of which are
applied in accordance with this Agreement, each Lender agrees that it will not
take any action, nor institute any actions or proceedings, against any Borrower
or any other obligor hereunder or with respect to any Loan Document, without the
prior written consent of the Required Lenders or, as may be provided in this
Agreement or the other Loan Documents, at the direction of the Administrative
Agent.

(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.

12.4. Application of Proceeds. The Administrative Agent shall apply all proceeds
of Collateral to be applied to the Secured Obligations in accordance with the
Collateral Documents in the following order:

(A) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or a
Borrower;

(B) second, to pay interest on and then principal of any advance made under
Section 10.15 for which the Administrative Agent has not then been paid by a
Borrower or reimbursed by the Lenders;

(C) third, to pay Obligations in respect of any fees, expense reimbursements or
indemnities then due to the Administrative Agent;

125

--------------------------------------------------------------------------------



(D) fourth, to the ratable payment of Obligations in respect of any fees,
expenses, reimbursements or indemnities then due to the Lenders and the Issuing
Banks;

(E) fifth, to the ratable payment of interest due in respect of Loans and L/C
Obligations;

(F) sixth, ratably, (i) to the payment or prepayment of principal outstanding on
Loans and Reimbursement Obligations and to provide any cash collateral required
pursuant to Section 3.11 or otherwise and (ii) to the ratable payment of the
Hedging Obligations (including Foreign Obligations), Treasury Obligations and
Foreign Treasury Obligations, in each case, constituting Secured Obligations;

(G) seventh, to the applicable Loan Party or as a court of competent
jurisdiction may otherwise direct.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. The order of
priority set forth in this Section 12.4 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agent, the Lenders, the Issuing Banks and other Holders of Secured Obligations
as among themselves. The order of priority set forth in clauses (D) through (H)
of this Section 12.4 may at any time and from time to time be changed by the
Lenders without necessity of notice to or consent of or approval by any
Borrower, or any other Person. The order of priority set forth in clauses (A)
through (C) of this Section 12.4 may be changed only with the prior written
consent of the Administrative Agent.

12.5. Disclosure. Each Borrower and each Lender hereby acknowledges and agrees
that JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrowers and their
respective Affiliates.

12.6. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Loans and Reimbursement
Obligations provided for herein.

12.7. Representations and Covenants Among Lenders. Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.

126

--------------------------------------------------------------------------------



ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 (except as otherwise consented to
in accordance with the terms of this Agreement) shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(C). The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank or other central banking authority, (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any promissory note issued
hereunder to its trustee in support of its obligations to its trustee or (z) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any promissory note issued hereunder to direct or indirect
contractual counterparties in interest rate swap agreements or credit derivative
transactions relating to the Loans; provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 13.3. The Administrative Agent may treat the
Person which made any Loan or which holds any promissory note issued hereunder
as the owner thereof for all purposes hereof unless and until such Person
complies with Section 13.3; provided, however, that the Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any promissory note issued hereunder
to direct payments relating to such Loan or promissory note issued hereunder to
another Person. Any assignee of the rights to any Loan or any promissory note
issued hereunder agrees by acceptance of such assignment to be bound by all the
terms and provisions of the Loan Documents. Any request, authority or consent of
any Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a promissory note
has been issued hereunder in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Loan.

13.2. Participations. Permitted Participants; Effect. Any Lender may at any time
sell to one or more banks or other entities (“Participants”), other than an
Ineligible Institution, participating interests in any Revolving Credit
Obligations or Term Loans of such Lender, any promissory note issued hereunder
held by such Lender, any Revolving Loan Commitment or Term Loan Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Revolving Credit Obligations and Term Loans, as applicable, and the
holder of any promissory note issued to it hereunder in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

127

--------------------------------------------------------------------------------



(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan, Revolving Loan Commitment or Term Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 9.3.

(C) Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents; provided, that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. Each Borrower
further agrees that each Participant shall be entitled to the benefits of
Section 2.14(E), Article IV and Section 10.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.3;
provided, that (i) a Participant shall not be entitled to receive any greater
payment under Section 2.14(E), Article IV or Section 10.7 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Company and (ii)
any Participant agrees to comply with the provisions of Section 2.14(E) and
Article IV to the same extent as if it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Revolving Credit Obligations, Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Obligations, Term Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Revolving Credit Obligations, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

13.3. Assignments. Permitted Assignments. Any Lender may at any time assign to
one or more banks or other entities (“Purchasers”), other than an Ineligible
Institution, all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be evidenced by an agreement substantially in
the form of Exhibit D or in such other form as may be agreed to by the parties
thereto (each such agreement, an “Assignment Agreement”). Each such assignment
with respect to a Purchaser which is not a Lender, an Affiliate of a Lender or
an Approved Fund shall, unless otherwise consented to in writing by the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Company (provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof) (i) in the case of any assignment of any Revolving Loan Commitment or
Revolving Credit Obligations, either be in an amount equal to the entire
applicable Revolving Loan Commitment and Revolving Credit Obligations of the
assigning Lender or (unless each of the Administrative Agent and, if no Default
has occurred and is continuing, the Company otherwise consents) be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or (ii) in the case of any assignment of any Term Loan Commitment or
Term Loan, either be in an amount equal to the entire applicable Term Loan
Commitment or the outstanding principal amount of the Term Loans of the
assigning Lender or (unless each of the Administrative Agent and, if no Default
has occurred and is continuing, the Company otherwise consents) be in an
aggregate amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof. The amount of the assignment shall be based on the Revolving Loan
Commitment and Revolving Credit Obligations or Term Loan Commitment and Term
Loans subject to the assignment, determined as of the date of such assignment or
as of the “Trade Date,” if the “Trade Date” is specified in the Assignment
Agreement.

128

--------------------------------------------------------------------------------



(B) Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided, that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided, further, that the consent of the Company
shall not be required if a Default has occurred and is continuing. The consent
of the Administrative Agent shall be required prior to an assignment becoming
effective; provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund. The consent of each Issuing Bank
shall be required prior to an assignment being effective; provided, that no
consent of an Issuing Bank shall be required for an assignment of all or any
portion of a Term Loan. Any consent required under this Section 13.3(B) shall
not be unreasonably withheld or delayed.

(C) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Revolving Loan
Commitment, Revolving Credit Obligations and/or Term Loan Commitment or Term
Loans under the applicable Assignment Agreement constitutes “plan assets” as
defined under ERISA and that the rights, benefits and interests of the Purchaser
in and under the Loan Documents will not be “plan assets” under ERISA. On and
after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect to the Revolving Credit Obligations and/or Term Loans assigned to
such Purchaser without any further consent or action by the Borrowers, the
Lenders or the Administrative Agent. In the case of an assignment covering all
of the assigning Lender’s rights, benefits and obligations under this Agreement,
such Lender shall cease to be a Lender hereunder but shall continue to be
entitled to the benefits of, and subject to, those provisions of this Agreement
and the other Loan Documents which survive payment of the Secured Obligations
and termination of the Loan Documents. Each partial assignment hereunder shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided, that the foregoing shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of either the Revolving
Loans (and Revolving Loan Commitment) or Term Loans (or Term Loan Commitment).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.3 (except as otherwise
consented to in accordance with the terms of this Agreement) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 13.2. With respect to
each assignment under this Section 13.3(C), the Purchaser, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Company and its affiliates and related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

129

--------------------------------------------------------------------------------



(D) Replacement Notes. Upon the consummation of any assignment to a Purchaser
hereunder, the transferor Lender, the Administrative Agent and the Borrowers
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by promissory notes, make appropriate arrangements so that, upon
cancellation and surrender to the Borrowers of the previously issued promissory
notes (if any) held by the transferor Lender, new promissory notes issued
hereunder or, as appropriate, replacement promissory notes are issued to such
transferor Lender, if applicable, and new promissory notes or, as appropriate,
replacement promissory notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Revolving Loan Commitments (or, if
the applicable Termination Date has occurred, their respective Revolving Credit
Obligations) or Term Loan Commitment or Term Loans, as applicable, as adjusted
pursuant to such assignment.

(E) The Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrowers (and the Borrowers hereby designate the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in New York, New York a copy of each Assignment Agreement delivered to
it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Revolving Loan Commitments and, if applicable,
Term Loan Commitments, of, and principal amounts of and interest on the Loans
owing to, each Lender pursuant to the terms hereof from time to time and whether
such Lender is an original Lender or assignee of another Lender pursuant to an
assignment under this Section 13.3. The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

130

--------------------------------------------------------------------------------



13.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries; provided,
that each Transferee and prospective Transferee agrees to be bound by Section
10.9 of this Agreement.

13.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 2.14(E) and Article IV.

ARTICLE XIV: NOTICES

14.1. Giving Notice.

(A) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
14.1(B)), all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party as follows:

(i) if to any Borrower, to it at 2135 W. Maple Road, Troy, MI 48084-7186,
Attention of Mike Lei, Vice President, Treasurer and Global Compensation &
Benefits (Email: Mike.Lei@Meritor.com; Telephone No. (248) 435-1000);

(ii) if to the Administrative Agent, (A) other than in the case of Advances to
be made to the Subsidiary Borrower, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC5, Floor 1, Newark, Delaware 19713, Attention of James
Campbell (Facsimile No. (302) 634-4250) and (B) in the case of Advances to be
made to the Subsidiary Borrower or denominated in Agreed Currencies other than
Dollars, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5, Floor
1, Newark, Delaware 19713, Attention of James Campbell (Facsimile No. (302)
634-4250), and in each case, with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, NY 10179, Attention of Robert Kellas
(Facsimile No. (212) 270-5100);

(iii) if to JPMorgan in its capacity as Issuing Bank, to it at JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, NCC5, Floor 1, Newark, Delaware 19713,
Attention of James Campbell (Facsimile No. (302) 634-4250), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179,
Attention of Robert Kellas (Facsimile No. (212) 270-5100); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

131

--------------------------------------------------------------------------------



(B) Electronic Communications.

(i) Notices and other communications to the Lenders or the Issuing Banks may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent;
provided, that the foregoing shall not apply to notices to any Lender or Issuing
Bank pursuant to Article II if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company, on behalf of each Borrower, may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines; provided, that such determination or approval may be limited to
particular notices or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(C) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

132

--------------------------------------------------------------------------------



14.2. Change of Address. Each of the Borrowers and the Administrative Agent may
change the address for service of notice upon it by a notice in writing to the
other parties hereto, including, without limitation, each Lender. Each Lender
may change the address for service of notice upon it by a notice in writing to
the Company and the Administrative Agent.

14.3. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrowers pursuant to the Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Loan Parties: When a Loan Party opens an account, the Administrative Agent
and the Lenders will ask for such Loan Party’s name, tax identification number,
business address, and other information that will allow the Administrative Agent
and the Lenders to identify such Loan Party. The Administrative Agent and the
Lenders may also ask to see such Loan Party’s legal organizational documents or
other identifying documents.

ARTICLE XV: COUNTERPARTS; EFFECTIVENESS; ELECTRONIC EXECUTION

By operation of the Fourth Amendment and Restatement Agreement, this Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Agreement by signing any such counterpart. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

ARTICLE XVI: CROSS-GUARANTY

In order to induce the Lenders to extend credit to the Borrowers hereunder, but
subject to the penultimate sentence of this Article XVI, each Borrower hereby
absolutely and irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Secured
Obligations. Each Borrower further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation.

133

--------------------------------------------------------------------------------



Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any; (f)
any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Hedging Agreement,
any Treasury Agreement, any other Loan Document, or any provision of applicable
law, decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Borrower or any other guarantor of the Secured Obligations, of
any of the Secured Obligations or otherwise affecting any term of any of the
Secured Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such Borrower
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of such Borrower to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Secured Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, any Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Secured Obligations in its discretion).

134

--------------------------------------------------------------------------------



In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Secured Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, any Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of such Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article XVI or the Subsidiary Guaranty, as applicable, in respect of
Specified Swap Obligations (provided, however, that each Borrower shall only be
liable under this paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article XVI voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Borrower intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

135

--------------------------------------------------------------------------------



Notwithstanding anything contained in this Article XVI to the contrary, the
Foreign Subsidiary Borrower shall only be liable under this Article XVI for any
of the Loans made to, or any other Secured Obligation incurred solely by or on
behalf of, the Company or any Subsidiary Guarantor which is a Domestic
Subsidiary only at any time that, and for so long as, the Foreign Subsidiary
Borrower is a Special Foreign Subsidiary.

This Article XVI re-evidences the guaranty set forth in Section 1.4(C) of the
Existing Credit Agreement, and the guaranty under this Article XVI is in no way
intended to constitute a novation of any obligations owed by the Borrowers under
such Section 1.4(C), all of which are hereby reaffirmed, ratified and confirmed.

The remainder of this page is intentionally blank.






136

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Subsidiary Borrower, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

[SIGNATURE PAGES OMITTED]











--------------------------------------------------------------------------------



PRICING SCHEDULE

As applicable at the Company’s election pursuant to Section 2.14(D)(iii) of the
Credit Agreement:

PART I. Ratings Based Pricing Grid

CORPORATE
RATING (Ratings
Level I)
≥ Ba2
and
BB (Ratings
Level II)
≥ Ba3
and
BB- (Ratings
Level III)
≥B1
and
B+ (Ratings
Level IV)
≥B2
and
B (Ratings
Level V)
<B2
and
B Applicable Commitment Fee Percentage 0.25% 0.30% 0.35% 0.40% 0.45% Applicable
Floating Rate Margin 0.75% 1.00% 1.25% 1.50% 1.75% Applicable Eurocurrency
Margin 1.75% 2.00% 2.25% 2.50% 2.75% Applicable L/C Fee Percentage 1.75% 2.00%
2.25% 2.50% 2.75%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final two paragraphs of this Schedule:

“Applicable Moody’s Rating” means, at any time, the senior implied credit rating
issued by Moody’s and then in effect with respect to the Company.

“Applicable S&P Rating” means, at any time, the corporate credit rating issued
by S&P and then in effect with respect to the Company.

“Ratings Level I Status” exists at any date if, on such date, the Company’s
Applicable Moody’s Rating is Ba2 or better and the Company’s Applicable S&P
Rating is BB or better.

“Ratings Level II Status” exists at any date if, on such date, (i) the Company
has not qualified for Ratings Level I Status and the Company’s Applicable
Moody’s Rating is Ba3 or better and the Company’s Applicable S&P Rating is BB-
or better.

“Ratings Level III Status” exists at any date if, on such date, (i) the Company
has not qualified for Ratings Level I or II Status and (ii) the Company’s
Applicable Moody’s Rating is B1 or better and the Company’s Applicable S&P
Rating is B+ or better.

“Ratings Level IV Status” exists at any date if, on such date, (i) the Company
has not qualified for Ratings Level I, II or III Status and (ii) the Company’s
Applicable Moody’s Rating is B2 or better and the Company’s Applicable S&P
Rating is B or better.

1

--------------------------------------------------------------------------------



“Ratings Level V Status” exists at any date if, on such date, the Company has
not qualified for Ratings Level I, II, III or IV Status.

“Status” means Ratings Level I Status, Ratings Level II Status, Ratings Level
III Status, Ratings Level IV Status or Ratings Level V Status.

In addition to the provisions set forth above, if a split occurs between the
Applicable Moody’s Rating and the Applicable S&P Rating that is greater than one
ratings category, then the pricing shall be that set forth above with respect to
the combination of (i) the higher of such ratings and (ii) the rating of the
other ratings service that is one ratings category above the ratings category
reported by such other ratings service.

The applicable fee percentages and margins described in the foregoing table
shall be determined in accordance with the foregoing table based on the
Company’s Status as determined from its then-current Applicable Moody’s Rating
and Applicable S&P Rating. Opening Status is anticipated to be Ratings Level II
Status. The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date. If at any time
the Company has no Applicable Moody’s Rating or no Applicable S&P Rating,
Ratings Level V Status shall exist.

2

--------------------------------------------------------------------------------



PART II. Leverage Based Pricing Grid

TOTAL
LEVERAGE
RATIO (Leverage
Level I)

< 1.65 to
1.00 (Leverage
Level II)

≥ 1.65 to
1.00 but
< 2.65 to
1.00 (Leverage
Level III)

≥ 2.65 to
1.00 but
< 3.65 to
1.00 (Leverage
Level IV)

≥ 3.65 to
1.00 Applicable Commitment Fee Percentage 0.25% 0.30% 0.35% 0.40% Applicable
Floating Rate Margin 0.75% 1.00% 1.25% 1.50% Applicable Eurocurrency Margin
1.75% 2.00% 2.25% 2.50% Applicable L/C Fee Percentage 1.75% 2.00% 2.25% 2.50%

If at any time the Company fails to deliver the quarterly or annual financial
statements or certificates required under the Loan Documents on or before the
date such statements or certificates are due, Leverage Level IV shall be deemed
applicable for the period commencing three (3) Business Days after such required
date of delivery and ending on the date which is three (3) Business Days after
such statements or certificates are actually delivered, after which the Leverage
Level shall be determined in accordance with the table above as applicable.

Adjustments, if any, to the Leverage Level then in effect shall be effective
upon the later of (x) three (3) Business Days after the Administrative Agent has
received the applicable financial statements and certificates (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change) and (y) five
(5) Business Days after the Administrative Agent’s receipt of a written notice
of the Borrowers’ election to opt into the Leverage Based Pricing Grid required
to be delivered pursuant to Section 2.14(D)(iii) of the Credit Agreement.

3

--------------------------------------------------------------------------------



EXHIBIT A-1
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Revolving Loan Commitments

Lender Revolving Loan Commitment JPMORGAN CHASE BANK, N.A. $70,000,000 BANK OF
AMERICA, N.A. $70,000,000 PNC BANK, NATIONAL ASSOCIATION $65,000,000 ROYAL BANK
OF CANADA $65,000,000 BNP PARIBAS $60,000,000 NATWEST MARKETS PLC $60,000,000
FIFTH THIRD BANK $52,500,000 U.S. BANK NATIONAL ASSOCIATION $52,500,000 THE
HUNTINGTON NATIONAL BANK $40,000,000 CITIZENS BANK, N.A. $40,000,000 COMERICA
BANK $25,000,000 HSBC BANK USA, NATIONAL ASSOCIATION $25,000,000 Total
$625,000,000

A-1

--------------------------------------------------------------------------------



EXHIBIT A-2
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

2019 Term Loan Commitments

Lender 2019 Term Loan Commitment JPMORGAN CHASE BANK, N.A. $19,600,000 BANK OF
AMERICA, N.A. $19,600,000 PNC BANK, NATIONAL ASSOCIATION $18,200,000 ROYAL BANK
OF CANADA $18,200,000 BNP PARIBAS $16,800,000 NATWEST MARKETS PLC $16,800,000
FIFTH THIRD BANK $14,700,000 U.S. BANK NATIONAL ASSOCIATION $14,700,000 THE
HUNTINGTON NATIONAL BANK $11,200,000 CITIZENS BANK, N.A. $11,200,000 COMERICA
BANK $7,000,000 HSBC BANK USA, NATIONAL ASSOCIATION $7,000,000 Total
$175,000,000

A-1

--------------------------------------------------------------------------------



EXHIBIT B
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Form of Borrowing/Election Notice

TO:         JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) under that certain Fourth Amended and Restated Credit
Agreement, dated as of June 7, 2019, by and among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland Unlimited Company (the
“Subsidiary Borrower”), the institutions from time to time parties thereto as
“Lenders” and the Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

The Company hereby gives to the Administrative Agent a Borrowing/Election Notice
pursuant to [Section 2.1] [Section 2.9] of the Credit Agreement [on behalf of
the Subsidiary Borrower] and hereby requests to [borrow] [convert/continue an
Advance] [on behalf of the Subsidiary Borrower] on ______________ (the
“Borrowing Date”) as follows:

         (a)         borrow from the Lenders, on a pro rata basis, an aggregate
principal Dollar Amount of $_________ in [Revolving Loans] [Term Loans] as:   1.
☐         a Floating Rate Advance (in Dollars)   2. ☐ a Eurocurrency Rate
Advance with the following characteristics:   Interest Period of _______
month(s)   Agreed Currency: [Dollars] [other]   (b) with respect to the
conversion/continuation of an Advance:   1. ☐ convert an existing Floating Rate
Advance to a Eurocurrency Rate Advance with the following characteristics:  
Amount          $____________   Interest Period of _______ month(s)   Agreed
Currency: [Dollars] [other]   2. ☐ continue an existing Eurocurrency Rate
Advance with the following characteristics:   Amount          $____________  
Interest Period of _______ month(s)   Agreed Currency: [Dollars] [other]

 

B-1

--------------------------------------------------------------------------------



The undersigned hereby certifies to the Administrative Agent and the Lenders
that: (i) no Default or Unmatured Default has occurred and is continuing on the
date hereof or on the Borrowing Date or will result from the making of the
proposed Loan[s] or the conversion or continuation of any Loan[s] on the
Borrowing Date, subject to Section 2.23 of the Credit Agreement in the case of a
Limited Conditionality Acquisition financed with the proceeds of Loans to be
incurred on the Borrowing Date; (ii) the representations and warranties of the
undersigned contained in Article VI of the Credit Agreement are and shall be
true and correct in all material respects on and as of the date hereof and on
and as of the Borrowing Date (unless, on either such date, such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true in all material respects as of such date), subject to
Section 2.23 of the Credit Agreement in the case of a Limited Conditionality
Acquisition financed with the proceeds of Loans to be incurred on the Borrowing
Date; (iii) the amount of the Revolving Credit Obligations does not, and after
making such proposed Advance or issuing, extending, renewing or amending such
Letter of Credit would not, exceed the Revolving Loan Commitment; (iv) the
Dollar Amount of the Revolving Credit Obligations denominated in Agreed
Currencies other than Dollars does not, and after making the Loan[s] requested
herein would not, exceed the Foreign Currency Sublimit; (v) in the case of any
Advance consisting of 2019 Term Loans, the CAX Acquisition shall (a)
substantially contemporaneously with the issuance of the 2019 Term Loan, be
consummated in all material respects in accordance with the terms of the CAX
Acquisition Agreement and (b) satisfy each of the conditions set forth in
Section 7.3(G) of the Credit Agreement, (vi) in the case of any Loan[s] the
proceeds of which shall be used to repay, repurchase, retire, redeem or defease
any Senior Notes, the undersigned shall have furnished a certificate of a
Designated Financial Officer demonstrating pro forma compliance with the
Priority Debt Ratio under Section 7.4(A) of the Credit Agreement as of the last
day of the undersigned’s most recently completed fiscal quarter for which
financial statements are publicly available, which pro forma compliance shall be
determined based on the ratio of (a) Priority Debt as of the Borrowing Date
(after giving effect to the Loan[s] requested herein) to (b) EBITDA for the four
consecutive fiscal quarters then ended on the last day of such fiscal quarter1
and (vii) all other relevant conditions set forth in Article V of the Credit
Agreement have been satisfied.

____________________
1 The aggregate amount of Loans that may be used for the purpose describe in
clause (vi) is subject to limitation pursuant to Section 7.3(L)(iv).

B-2

--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.

Dated: __________       MERITOR, INC.[, ON BEHALF OF ARVINMERITOR FINANCE
IRELAND UNLIMITED COMPANY], as the Company     By:________________________ Name:
Title:

B-3

--------------------------------------------------------------------------------



EXHIBIT C
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Form of Request for Letter of Credit

TO:      

JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
under that certain Fourth Amended and Restated Credit Agreement, dated as of
June 7, 2019, by and among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland Unlimited Company (the “Subsidiary
Borrower”), the institutions from time to time parties thereto as “Lenders” and
the Administrative Agent, (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

Pursuant to Section 3.4 of the Credit Agreement, the Company [on behalf of the
Subsidiary Borrower] hereby gives to the Issuing Bank a request for issuance of
a Letter of Credit on behalf of [the Company] [the Subsidiary Borrower], for the
benefit of ______________1, in the Dollar Amount of $_________, with an
effective date of ______________ (the “Effective Date”) and an expiry date of
______________. The Agreed Currency requested for such Letter of Credit is
[Dollars] [other].

[Insert or attach any applicable instructions and/or conditions].

The undersigned hereby certifies that: (i) no Default or Unmatured Default has
occurred and is continuing on the date hereof or on the Effective Date or will
result from the issuance of the requested Letter of Credit; (ii) the
representations and warranties of the undersigned contained in Article VI of the
Credit Agreement are and shall be true and correct in all material respects on
and as of the date hereof and on and as of the Effective Date (unless, on either
such date, such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true in all material
respects as of such date); (iii) the Dollar Amount of the Revolving Credit
Obligations does not, and after issuing such Letter of Credit would not, exceed
the Revolving Loan Commitment; (iv) the Dollar Amount of the Revolving Credit
Obligations denominated in Agreed Currencies other than Dollars does not, and
after issuing the Letter of Credit requested hereby would not, exceed the
Foreign Currency Sublimit, (v) the LC Obligations with respect to all Letters of
Credit issued by such Issuing Bank would exceed its Issuing Bank Commitment;
(vi) the aggregate L/C Obligations would not exceed $100,000,000 and (vii) all
other relevant conditions set forth in Section 3.3, Section 3.4 and Article V of
the Credit Agreement have been satisfied.

____________________
1 Insert name of beneficiary.

C-1

--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

Dated:  __________            MERITOR, INC., [ON BEHALF OF ARVINMERITOR FINANCE
IRELAND UNLIMITED COMPANY], as the Company      By:  ________________________
Name: Title:

C-2

--------------------------------------------------------------------------------



EXHIBIT D
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Form of Assignment Agreement

This Assignment Agreement (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Terms and Conditions set forth in Annex
1 attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any letters of credit and guaranties included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.

1.       Assignor:            2.       Assignee:    [and is an
Affiliate/Approved Fund of [identify Lender]]1   3.       Company: Meritor, Inc.
  4.       Administrative
Agent:   JPMorgan Chase Bank, N.A., as the
Administrative Agent under the Credit
Agreement   5.       Credit
Agreement The Fourth Amended and Restated Credit Agreement, dated as of June 7,
2019, by and among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland Unlimited Company (the “Subsidiary Borrower”), the
institutions from time to time parties thereto as “Lenders” and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).


____________________
1 Select as applicable.

D-1

--------------------------------------------------------------------------------




6.       Assigned
Interest:


Facility Assigned  Aggregate Dollar Amount of [Revolving] [Term] Loan
Commitment/Loans for all Lenders* Dollar Amount of [Revolving] [Term] Loan
Commitment/Loans Assigned* Percentage Assigned of [Revolving] [Term] Loan
Commitment/Loans2 $ $ _______%


7.       Trade Date:          3


Effective Date: ____________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

____________________
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Revolving or Term
Loan Commitment or Loans of all Lenders thereunder.
3 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

D-2

--------------------------------------------------------------------------------



The terms set forth in this Assignment Agreement are hereby agreed to:

ASSIGNOR [NAME OF ASSIGNOR]                  By:                         Name:
Title:   ASSIGNEE [NAME OF ASSIGNEE]     By:   Name: Title:     [Consented to
and]4 Accepted:   JPMORGAN CHASE BANK, N.A., as
Administrative Agent   By:
                                                                   Name: Title:
    [Consented to:   [NAME OF EACH ISSUING BANK], as Issuing Bank     Name:
Title:]5


____________________
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

D-3

--------------------------------------------------------------------------------



[Consented to:

MERITOR, INC., as the Company

By:               Name: Title:]6


____________________
6 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

D-4

--------------------------------------------------------------------------------



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Company, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment
Agreement, (iv) none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are assets considered for
purposes of ERISA or Section 4975 of the Code to be assets of or on behalf of
any “plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code,
regardless of whether subject to ERISA or Section 4975 of the Code, and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, (v) it is not relying on or looking to any Margin Stock for
repayment of the Loans and Reimbursement Obligations provided for in the Credit
Agreement, (vi) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including, without limitation, reasonable attorneys’
fees) and liabilities incurred by the Assignor in connection with or arising in
any manner from the Assignee’s non-performance of the obligations assumed under
this Assignment Agreement, (vii) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (viii) attached as Schedule 1 to this Assignment Agreement is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees (i) that it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
Dollar Amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of D-5 principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

D-5

--------------------------------------------------------------------------------



3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

D-6

--------------------------------------------------------------------------------



SCHEDULE 1 – PART I

ADMINISTRATIVE QUESTIONNAIRE

D-7

--------------------------------------------------------------------------------



SCHEDULE 1 – PART II

U.S. AND NON-U.S. TAX INFORMATION REPORTING REQUIREMENTS

D-8

--------------------------------------------------------------------------------



EXHIBIT E

TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

List of Closing Documents

[Attached]

E-1

--------------------------------------------------------------------------------



EXHIBIT F

TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Form of Compliance Certificate1

Pursuant to Section 7.1(C) of that certain Fourth Amended and Restated Credit
Agreement, dated as of June 7, 2019, by and among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland Unlimited Company (the
“Subsidiary Borrower”), the institutions from time to time parties thereto as
“Lenders”, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Company,
through a Designated Financial Officer, hereby delivers this Compliance
Certificate (this “Certificate”) to the Administrative Agent, together with the
financial statements being delivered to the Administrative Agent pursuant to
Section 7.1[(A)][(B)] of the Credit Agreement for the accounting period as at,
and for the periods ending on, ____________, ____ (the “Financial Statements”).
Capitalized terms used herein and in the Schedules attached hereto shall have
the meanings set forth in the Credit Agreement. Subsection references herein
relate to subsections of the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly appointed [_____________] of the Company and constitute a
Designated Financial Officer under (and as defined in) the Credit Agreement.

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default as of the date of this Certificate, except as set
forth below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants and other provisions
of the Credit Agreement related to the information set forth on the Financial
Statements, all of which data and computations are true, complete and correct
and in conformity with Agreement Accounting Principles.

5. Schedule II attached hereto sets forth the Applicable Moody’s Rating and
Applicable S&P Rating of the Company.

6. Schedule III attached hereto sets forth the Total Leverage Ratio as of the
date set forth above.

7. Schedule IV attached hereto sets forth the various reports and deliveries
which are required under the Credit Agreement.

8. The information set forth herein is accurate as of _____________, 20__, and
the Financial Statements delivered herewith fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
at the dates indicated and the consolidated results of their operations and cash
flows and changes in their financial position for the periods ending on the date
indicated in conformity with Agreement Accounting Principles, consistently
applied [, subject to normal year-end audit adjustments and the absence of
footnotes].

____________________
1 Appropriate modifications acceptable to the Administrative Agent shall be made
to this Exhibit F in the context of demonstrating pro forma covenant compliance
as a condition precedent to a Permitted Acquisition.

F-2

--------------------------------------------------------------------------------



9. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

       

F-3

--------------------------------------------------------------------------------



The foregoing certifications, together with the computations set forth in
Schedule I hereto, the information set forth in Schedule II hereto and the
Financial Statements delivered with this Certificate attached as Schedule III
hereto in support hereof, are made and delivered this _____ day of __________,
20___.

MERITOR, INC., as the Company   By:                                 Name: Title:

F-4

--------------------------------------------------------------------------------



SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of __________, _____
with certain provisions of the Credit Agreement

The computations set forth in this Schedule I are designed to facilitate the
calculation of financial covenants and certain other provisions in the Credit
Agreement relating to the information set forth in the Company’s consolidated
financial statements delivered with this Certificate. The computations set forth
in this Schedule I have been made in accordance with Agreement Accounting
Principles which may not conform with generally accepted accounting principles.
The use of abbreviated terminology and/or descriptions in the computations below
are not in any way intended to override or eliminate the more detailed
descriptions for such computations set forth in the relevant provisions of the
Credit Agreement, all of which shall be deemed to control. In addition, the
failure to identify any specific provisions or terms of the Credit Agreement in
this Schedule I does not in any way affect their applicability during the
periods covered by such financial statements or otherwise, which shall in all
cases be governed by the Credit Agreement. For purposes of this Schedule I, the
“Measurement Quarter” shall be the fiscal quarter of the Company ending on the
date set forth above.

I.      FINANCIAL COVENANT   PRIORITY DEBT RATIO (Section 7.4(A))   1.     
Priority Debt (as of the end of the Measurement Quarter)   a.      the aggregate
outstanding Dollar Amount of the Revolving Loans, L/C Obligations 2019 Term
Loans and Incremental Term Loans (if any) under the Credit Agreement          
$__________   b. plus any and all debt (determined in accordance with Agreement
Accounting Principles) of any Foreign Subsidiary (whether secured or unsecured)
other than debt the proceeds of which are used to finance the working capital
needs of such Foreign Subsidiary (which exclusion shall include Receivables
Facility Attributed Indebtedness of such Foreign Subsidiary under any Permitted
Foreign Receivables Financing) + $__________   c. plus any and all debt
(determined in accordance with Agreement Accounting Principles) of the Company
and its Subsidiaries that is secured by any Lien of a type described in Section
7.3(F)(i), (vi), (viii), (ix), (x), (xvi) or (xvii) (solely as such clause
(xvii) relates to extensions, renewals or replacements of Liens referred to in
the foregoing subsections) + $__________   d. plus Receivables Facility
Attributable Indebtedness arising in connection with Permitted Domestic
Receivables Financings + $__________   e. = Total Priority Debt (sum of I.1.a.
through I.1.d.) = $__________

F-5

--------------------------------------------------------------------------------




         2. EBITDA (for the four consecutive fiscal quarters then ending)2      
a.      consolidated net income (or loss) of the Company and its Subsidiaries  
  $_________         b. plus Interest Expense       +       $_________       c.
plus income taxes   +   $_________       d. plus depreciation expense   +  
$_________       e. plus amortization expense   +   $_________       f. minus
(plus) any extraordinary gains (losses)   -/+   $_________       g. minus (plus)
any gains (losses) on the sale of a business   -/+   $_________       h. minus
(plus) any special, non-recurring, non-cash gains (charges) such as those
arising out of the ongoing restructuring or consolidation of the operations of
the Company and its Subsidiaries   -/+   $_________         i. = EBITDA (sum of
I.2.a. through I.2.h.)   =   $_________       3.      Priority Debt Ratio (Ratio
of I.1.e. to I.2.i.)     ____ to 1.00       4. Maximum Priority Debt Ratio 2.25
to 1.00 as of the last day of each fiscal quarter.   The Priority Debt Ratio in
I.3. shall not exceed the Maximum Priority Debt Ratio in I.4.


____________________
2 All as determined in accordance with Agreement Accounting Principles (it being
understood and agreed that (a) items I.2.b through I.2.h shall be added solely
to the extent deducted in determining consolidated net income, and items I.2.g
though I.2.h shall be deducted solely to the extent included in determining
consolidated net income, and (b) each addition (or subtraction) of items I.2.b
though I.2.h shall be without duplication of any other addition (or
subtraction)).

F-6

--------------------------------------------------------------------------------




II.      ASSET SALES (Section 7.3(C))   A.      TEST BASIS   1. Date of the
first Asset Sale consummated after the Closing Date (June 23, 2006) __________  
2. Aggregate book value of the Company’s Consolidated Assets as of the end of
the fiscal quarter immediately preceding the above-referenced Asset Sale
__________   B. ANNUAL BASKET (for the fiscal year containing the Measurement
Quarter)   1. 15.0% of the amount set forth in II.A.2. __________   2. State
whether the aggregate proceeds generated by all Asset Sales of the Company and
its Subsidiaries during the fiscal year containing the Measurement Quarter
exceed the amount set forth in II.B.1. Yes/No   C. CUMULATIVE CONSOLIDATED
BASKET (for the period from the Closing Date through the Measurement Quarter)  
1. 25% of the amount set forth in II.A.2. __________   2. State whether the
aggregate proceeds generated by all Asset Sales of the Company and its
Subsidiaries since the Closing Date exceed the amount set forth in II.C.1.
Yes/No   D. CUMULATIVE DOMESTIC BASKET   1. 7.5% of the amount set forth in
II.A.2. __________   2. State whether the aggregate proceeds generated by all
Asset Sales of the Company and the Domestic Subsidiary Guarantors since the
Closing Date exceed the amount set forth in II.D.1. Yes/No   The Administrative
Agent may request a certificate of a Designated Financial Officer setting forth
a calculation (in detail reasonably satisfactory to the Administrative Agent) of
the amount described in each of Items II.B.2., II.C.2. and II.D.2. and
confirming the Company’s statements in respect of such Items.

F-7

--------------------------------------------------------------------------------




III.      CERTAIN OTHER MISCELLANEOUS BASKETS BASED ON FINANCIAL STATEMENTS   A.
     ADDITIONAL SUBSIDIARY GUARANTORS (Section 7.2(K))        1. Identify on
Exhibit A hereto each Person that (a)(i) is a Domestic Subsidiary or a Special
Foreign Subsidiary or (ii) is a Foreign Subsidiary that guarantees any third
party Indebtedness of the Company or any Domestic Subsidiary other than the
Obligations and (b) is not a Subsidiary Guarantor or has not executed the
collateral documentation required pursuant to Section 7.2(L)(i) (other than any
Person not required to become a Subsidiary Guarantor pursuant to Section
7.2(K)(iv)).   B. INDEBTEDNESS (Section 7.3(A))   1. State whether the amount of
secured Indebtedness of the Company and the Domestic Subsidiary Guarantors
permitted solely under Section 7.3(A)(vi) exceeded $25,000,000 at any time
during the Measurement Quarter Yes/No    2. State whether the sum of (a)
Indebtedness of any Foreign Subsidiary permitted solely under Section
7.3(A)(vii) and (b) Receivables Facility Attributed Indebtedness arising in
connection with Permitted Foreign Receivables Financings exceeded $300,000,000
at any time during the Measurement Quarter Yes/No   3. State whether the amount
of Receivables Facility Attributed Indebtedness arising in connection with
Permitted Domestic Receivables Financings exceeded $275,000,000 at any time
during the Measurement Quarter Yes/No   4. State whether the sum of unsecured
Indebtedness of the Company or any Domestic Subsidiary Guarantor permitted under
Section 7.3(A)(x) exceeded $200,000,000 at any time during the Measurement
Quarter Yes/No   5. State whether the aggregate principal amount of any
unsecured Indebtedness incurred pursuant to Section 7.3(A)(x) that has a
maturity date sooner than six months after the later of (x) the latest
Termination Date and (y) the latest Term Loan Maturity Date (or any later
maturity date then in effect with respect to the Loans) exceeds $25,000,000.
     Yes/No

F-8

--------------------------------------------------------------------------------




C. INVESTMENTS (Section 7.3(E))           1.         The amount of proceeds of
sales of Capital Stock of, or assets of, Foreign Subsidiaries that are not Loan
Parties occurring after the Restatement Effective Date that have been
distributed to or otherwise received by a Loan Party $_________   2. State
whether the amount of Investments by the Company or any Domestic Subsidiary
Guarantor in Foreign Subsidiaries permitted solely under Section 7.3(E)(ii)(e)
exceeded the sum of (1) $350,000,000 and (2) the amount set forth in III.C.1 at
any time during the Measurement Quarter Yes/No   3. State whether the amount of
Investments of a type not described in Section 7.3(E)(i) to (vii) exceeded
$300,000,000 at any time during the Measurement Quarter Yes/No   D. LIENS
(Section 7.3(F))   1. State whether the Company or any of its Subsidiaries
created, incurred or suffered to exist any Lien not otherwise permitted by
Section 7.3(F) at any time during the Measurement Quarter Yes/No   E.
ACQUISITIONS (Section 7.3(G))   1. State whether the aggregate consideration
paid for all Acquisitions since the Restatement Effective Date (x) exceeds the
sum of (1) $100,000,000 and (2) an amount equal to the net cash proceeds
received by the Company or any Domestic Subsidiary on or after the Restatement
Effective Date from the divestiture of the Capital Stock in, or assets of, any
Foreign Subsidiary or (y) the Total Leverage Ratio would exceed 2.65 to 1.00
after giving effect to any such Acquisition and the incurrence of any
Indebtedness in connection therewith, on a pro forma basis, for the avoidance of
doubt, without giving effect to any projected synergies resulting from such
Acquisition, as if the Acquisition and such incurrence of Indebtedness had
occurred on the first day of the twelve-month period ending on the last day of
the Company’s most recently completed fiscal quarter for which financial
statements are publicly available 3       Yes/No   F. RESTRICTED PAYMENTS
(Section 7.3(L))   1. State whether the sum of (1) the aggregate amount of cash
dividends with respect to the Capital Stock of the Company paid during the
fiscal year including the Measurement Quarter and (2) the aggregate purchase
price with respect to repurchases of shares of Capital Stock of the Company made
during such fiscal year exceeded $65,000,000 Yes/No


____________________
3 The limitation in Item III.E.1 shall not apply to Acquisitions where the
direct purchaser of the acquired assets or Capital Stock is the Company, a
Domestic Subsidiary Guarantor or a Foreign Subsidiary Guarantor so long as, in
addition to complying with the other requirements of Section 7.2(K) or Section
7.2(L), in the case of a purchase of Capital Stock of a Person, the Applicable
Pledge Percentage such Capital Stock shall be pledged in favor of the
Administrative Agent as Collateral.

F-9

--------------------------------------------------------------------------------




      2.       State whether (1) the amount of the dividends paid by the Company
and the purchase price with respect to repurchases of shares of Capital Stock of
the Company permitted under Section 7.3(L)(ii) exceeds $535,000,000 or (2) the
Total Leverage Ratio would exceed 2.65 to 1.00 on a pro forma basis after giving
any such dividend or share repurchase and any Indebtedness incurred in
connection therewith, as if such repurchase (and incurrence of Indebtedness, if
applicable) had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter for which
financial statements are publicly available;       Yes/No   3. State whether the
aggregate amount paid to repurchase, retire, redeem or defease any of the Senior
Notes since the Restatement Effective Date (other than the 4.0% Convertible
Notes, the 6.25% Senior Notes, the 7.875% Convertible Notes or Senior Notes
repurchased, retired, redeemed or defeased pursuant to Section 7.3(L)(iii))
exceeded $100,000,000 Yes/No   4. State whether the aggregate amount of Loans
borrowed to repurchase, retire, redeem or defease any amount of Senior Notes
since the Restatement Effective Date exceeded $150,000,000 Yes/No

The Administrative Agent may request a certificate of a Designated Financial
Officer setting forth a calculation (in detail reasonably satisfactory to the
Administrative Agent) of the usage of the basket amounts identified within this
Part III, confirming the Company’s statements in respect of such items.

F-10

--------------------------------------------------------------------------------



EXHIBIT A TO
SCHEDULE 1 of COMPLIANCE CERTIFICATE

a. Domestic Subsidiaries

b. Special Foreign Subsidiaries

c. Other Foreign Subsidiaries


F-11

--------------------------------------------------------------------------------



SCHEDULE II TO COMPLIANCE CERTIFICATE

Applicable Ratings

Corporate Ratings

The corporate family rating from Moody’s and the corporate credit rating from
S&P, respectively, now in effect is:

________ from Moody’s  

________ from S&P         


F-12

--------------------------------------------------------------------------------



SCHEDULE III TO COMPLIANCE CERTIFICATE

Total Leverage Ratio Calculation

1. Total Debt (as of the end of the Measurement Quarter)               a.      
all indebtedness required to be reflected in the consolidated financial
statements of the Company and its Subsidiaries in accordance with Agreement
Accounting Principles (for the avoidance of doubt, valuing Indebtedness and
other liabilities (including convertible debt) at the full stated principal
amount thereof as required by Section 10.3 of the Credit Agreement)      
$_________   2. EBITDA (for the four consecutive fiscal quarters then ending, as
calculated on Schedule I above) $_________   3. Total Leverage Ratio (Ratio of
III.1. to III.2.) ____ to 1.00

F-13

--------------------------------------------------------------------------------



SCHEDULE IV TO COMPLIANCE CERTIFICATE

Reports and Deliveries

Attached.


F-14

--------------------------------------------------------------------------------



EXHIBIT G-1
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Form of Revolving Loan Note

[_________], 20[__]

[MERITOR, INC., an Indiana corporation (the “Company”)] [ARVINMERITOR FINANCE
IRELAND UNLIMITED COMPANY (the “Subsidiary Borrower”)], promises to pay to the
order of __________________ (the “Lender”) the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the [Company] [Subsidiary Borrower]
pursuant to Article II of the below-described Credit Agreement. Such payments
shall be made in immediately available funds on the dates and at the offices of
JPMorgan Chase Bank, N.A., as Administrative Agent, specified in the Credit
Agreement, together with interest on the unpaid principal amount thereof at the
rates and on the dates determined in accordance with the Credit Agreement. The
[Company] [Subsidiary Borrower] shall pay the principal of and accrued and
unpaid interest on the Revolving Loans in full on the Termination Date and as
otherwise set forth in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Revolving Loan and the date and amount of each principal payment
hereunder.

This Revolving Loan Note (this “Note”) is one of the promissory notes issued
pursuant to, and is entitled to the benefits of, the Fourth Amended and Restated
Credit Agreement, dated as of June 7, 2019, by and among [the Company,
ArvinMeritor Finance Ireland Unlimited Company, a private unlimited liability
company incorporated under the laws of Ireland] [Meritor, Inc., an Indiana
corporation, the Subsidiary Borrower], the institutions from time to time
parties thereto as “Lenders” and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”) (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
to which reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Each capitalized term used
herein and not defined herein shall have the meaning ascribed thereto in the
Credit Agreement. The Credit Agreement, among other things, provides for the
making of Revolving Loans by the Lender to the Borrowers (including the
[Company] [Subsidiary Borrower]) from time to time in an aggregate amount not to
exceed at any time outstanding such Lender’s Revolving Loan Commitment.

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note and the Administrative Agent in respect of
such security and otherwise.

The [Company] [Subsidiary Borrower] hereby waives presentment, demand, protest
and notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

G-1-1

--------------------------------------------------------------------------------




[MERITOR, INC.] [ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY], as the
[Company] [Subsidiary Borrower]   By:                                       
Name: Title:

G-1-2

--------------------------------------------------------------------------------



Revolving Loan and Principal Payment Schedule
to
[Meritor, Inc.] [ArvinMeritor Finance Ireland Unlimited Company] Revolving Loan
Note

Principal Amount Principal Amount of Maturity of Interest Paid and Date of
Unpaid Date Revolving Loan Period Payment Balance                              
                                                                               
                                                                               
                                                                               
                                       

G-1-3

--------------------------------------------------------------------------------



EXHIBIT G-2
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Form of Term Loan Note

[_________], 20[__]

MERITOR, INC., an Indiana corporation (the “Company”), promises to pay to the
order of __________________ (the “Lender”) the aggregate unpaid principal amount
of the Term Loan made by the Lender to the Company pursuant to Article II of the
below-described Credit Agreement. Such payments shall be made in immediately
available funds on the dates and at the offices of JPMorgan Chase Bank, N.A., as
Administrative Agent, specified in the Credit Agreement, together with interest
on the unpaid principal amount thereof at the rates and on the dates determined
in accordance with the Credit Agreement. The Company shall pay the principal of
and accrued and unpaid interest on such Term Loan in full on the Term Loan
Maturity Date and as otherwise set forth in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the Term Loan
owing to the Lender and the date and amount of each principal payment hereunder.

This Term Loan Note (this “Note”) is one of the promissory notes issued pursuant
to, and is entitled to the benefits of, the Fourth Amended and Restated Credit
Agreement, dated as of June 7, 2019, by and by and among the Company,
ArvinMeritor Finance Ireland Unlimited Company, a private unlimited liability
company incorporated under the laws of Ireland, the institutions from time to
time parties thereto as “Lenders” and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), to which reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Each capitalized term
used herein and not defined herein shall have the meaning ascribed thereto in
the Credit Agreement.

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note and the Administrative Agent in respect of
such security and otherwise.

The Company hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

G-2-1

--------------------------------------------------------------------------------




MERITOR, INC., as the Company   By:                                        Name:
Title:

G-2-2

--------------------------------------------------------------------------------



Term Loan and Principal Payment Schedule
to
Meritor, Inc. Term Loan Note

Principal Amount Principal Amount of Maturity of Interest Paid and Date of
Unpaid Date Term Loan Period Payment Balance                                    
                                                                               
                                                                               
                                                                               
                                 

G-2-3

--------------------------------------------------------------------------------



EXHIBIT H
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

[Reserved]

H-3

--------------------------------------------------------------------------------



EXHIBIT I
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF COMMITMENT AND ACCEPTANCE

Dated [__________]

Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of June 7, 2019, by and among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland Unlimited Company (the “Subsidiary
Borrower”), the institutions from time to time parties thereto as “Lenders”, and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meaning.

This agreement is a “Commitment and Acceptance” referred to in Section 2.23 of
the Credit Agreement. Pursuant to Section 2.23 of the Credit Agreement, the
Company has requested [to raise commitments for incremental term loans in the
amount of $______________] [and] [an increase in the Revolving Loan Commitment
from $______________ to $_____________]. Such Commitment Increase is to become
effective on the date (the “Effective Date”) which is the later of (i)
_________, ____ and (ii) the date on which the conditions precedent set forth in
Section 2.23 in respect of such Commitment Increase have been satisfied. In
connection with such requested Commitment Increase, the Company, the
Administrative Agent and _________________ (the “Accepting Lender”) hereby agree
as follows:

1. Effective as of the Effective Date, [the Accepting Lender shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have [an Incremental Term
Loan Commitment] [and] [a Revolving Loan Commitment] under and for purposes of
the Credit Agreement in an amount equal to the] [the Revolving Loan Commitment
of the Accepting Lender under the Credit Agreement shall be increased from
$_________ to the] amount set forth opposite the Accepting Lender’s name on the
signature page hereof.

[2. The Accepting Lender hereby (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Commitment and Acceptance and to become a Lender under the Credit Agreement
on the terms hereof, (ii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Commitment and Acceptance, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are
assets considered for purposes of ERISA or Section 4975 of the Code to be assets
of or on behalf of any “plan” as defined in Section 3(3) of ERISA or Section
4975 of the Code, regardless of whether subject to ERISA or Section 4975 of the
Code, and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (v) it is not relying on or
looking to any Margin Stock for repayment of the Loans and Reimbursement
Obligations provided for in the Credit Agreement, (vi) it has received a copy of
the Credit Agreement, together with copies of financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (viii) attached as
Schedule 1 to this Assignment Agreement is any documentation required to be
delivered by the Accepting Lender with respect to its tax status pursuant to the
terms of the Credit Agreement, duly completed and executed by the Accepting
Lender and (b) agrees (i) that it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.]1

___________________
1 Include if Accepting Lender is not already a party to the Credit Agreement, or
modify as necessary with respect to any existing Lender.


--------------------------------------------------------------------------------



3. The Company hereby represents and warrants that as of the date hereof and as
of the Effective Date, (a) all representations and warranties shall be true and
correct in all material respects as though made on such date, other than
representations given as of a particular date, in which case they shall be true
and correct as of that date and (b) no event shall have occurred and then be
continuing which constitutes an Unmatured Default or a Default.

4. THIS COMMITMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5. This Commitment and Acceptance may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

I-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

MERITOR, INC., as the Company   By:                   Name: Title:   JPMORGAN
CHASE BANK, N.A., as Administrative Agent   By: Name: Title:   [INCREMENTAL TERM
LOAN] ACCEPTING LENDER [REVOLVING LOAN] COMMITMENT   $ [ACCEPTING LENDER]   By:
Name: Title:

●

I-3

--------------------------------------------------------------------------------



SCHEDULE 1 – PART I

ADMINISTRATIVE QUESTIONNAIRE

I-4

--------------------------------------------------------------------------------



SCHEDULE 1 – PART II

U.S. AND NON-U.S. TAX INFORMATION REPORTING REQUIREMENTS

I-5

--------------------------------------------------------------------------------